Exhibit 10.1

 

 

$1,850,000,000

CREDIT AGREEMENT

among

PPL ENERGY SUPPLY, LLC

(to be renamed TALEN ENERGY SUPPLY, LLC),

VARIOUS LENDERS,

and

CITIBANK, N.A.,

as ADMINISTRATIVE AGENT

 

 

Dated as of June 1, 2015

 

 

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

BNP PARIBAS SECURITIES CORP.,

CREDIT SUISSE SECURITIES (USA) LLC,

RBC CAPITAL MARKETS1,

and

BANK OF TOKYO-MITSUBISHI UFJ LTD.

as JOINT LEAD ARRANGERS and JOINT BOOK RUNNERS

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Defined Terms

     1   

1.01.

 

Other Definitional Provisions, etc.

     42   

1.02.

 

Accounting Terms

     42   

1.03.

 

Rounding

     42   

1.04.

 

Times of Day

     43   

1.05.

 

Timing of Payment of Performance

     43   

1.06.

 

Pro Forma Calculations

     43   

1.07.

 

Calculations, Computations

     44   

1.08.

 

Interest Rate Calculations

     44   

SECTION 2.

 

Amount and Terms of Credit

     45   

2.01.

 

The Commitments

     45   

2.02.

 

Minimum Amount of Each Borrowing

     46   

2.03.

 

Notice of Borrowing

     46   

2.04.

 

Disbursement of Funds

     47   

2.05.

 

Notes

     47   

2.06.

 

Conversions

     48   

2.07.

 

Pro Rata Borrowings

     48   

2.08.

 

Interest

     48   

2.09.

 

Interest Periods

     49   

2.10.

 

Increased Costs, Illegality, etc.

     50   

2.11.

 

Compensation

     52   

2.12.

 

Change of Lending Office

     52   

2.13.

 

Replacement of Lenders

     52   

2.14.

 

Defaulting Lenders

     54   

2.15.

 

Incremental Term Loans; Incremental Revolving Loans

     55   

2.16.

 

Extensions of Revolving Loan Commitments

     58   

2.17.

 

Refinancing Amendments

     60   

SECTION 3.

 

Letters of Credit

     61   

3.01.

 

Letters of Credit

     61   

3.02.

 

Maximum Letter of Credit Outstandings; Final Maturities

     62   

3.03.

 

Letter of Credit Requests; Minimum Stated Amount

     62   

3.04.

 

Letter of Credit Participations

     63   

3.05.

 

Agreement to Repay Letter of Credit Drawings

     64   

3.06.

 

Increased Costs

     65   

3.07.

 

Provisions Related to Extended Revolving Loan Commitments

     66   

3.08.

 

Conflict with Letter of Credit Request

     66   

3.09.

 

Existing Letters of Credit

     66   

SECTION 4.

 

Unused Commitment Fee; Fees; Reductions of Commitment

     66   

4.01.

 

Fees

     66   

4.02.

 

Voluntary Termination of Unutilized Revolving Loan Commitments

     67   

4.03.

 

Mandatory Reduction of Commitments

     67   

 

-i-



--------------------------------------------------------------------------------

         Page  

SECTION 5.

 

Prepayments; Payments; Taxes

     67   

5.01.

 

Voluntary Prepayments

     67   

5.02.

 

Mandatory Repayments

     68   

5.03.

 

Method and Place of Payment

     68   

5.04.

 

Taxes

     69   

SECTION 6.

 

Conditions Precedent to Credit Events on the Closing Date

     71   

6.01.

 

Closing Date; Notes

     71   

6.02.

 

Opinions of Counsel

     71   

6.03.

 

Company Documents; Proceedings; etc.

     72   

6.04.

 

Existing Indebtedness

     72   

6.05.

 

First Lien Intercreditor Agreement

     72   

6.06.

 

[Reserved]

     72   

6.07.

 

Security Documents

     72   

6.08.

 

[Reserved]

     73   

6.09.

 

Solvency Certificate

     73   

6.10.

 

Fees, etc.

     73   

6.11.

 

PATRIOT ACT

     73   

6.12.

 

Specified Representations

     73   

6.13.

 

Transactions

     73   

6.14.

 

Delivery of Notice of Borrowing

     73   

SECTION 7.

 

Conditions Precedent to All Other Credit Events

     73   

7.01.

 

No Default; Representations and Warranties

     73   

7.02.

 

Notice of Borrowing; Letter of Credit Request

     74   

SECTION 8.

 

Representations and Warranties

     74   

8.01.

 

Company Status

     74   

8.02.

 

Power and Authority; Due Authorization, Execution and Delivery

     74   

8.03.

 

No Violation

     74   

8.04.

 

Approvals

     75   

8.05.

 

Financial Statements; Solvency; Projections; No Material Adverse Effect

     75   

8.06.

 

Litigation

     76   

8.07.

 

True and Complete Disclosure

     76   

8.08.

 

Margin Regulations

     76   

8.09.

 

Tax Returns and Payments

     76   

8.10.

 

Compliance with ERISA

     76   

8.11.

 

Security Documents

     77   

8.12.

 

Properties

     78   

8.13.

 

Subsidiaries

     78   

8.14.

 

Compliance with Statutes, etc.

     78   

8.15.

 

Investment Company Act

     78   

8.16.

 

Environmental Matters

     78   

8.17.

 

[Reserved]

     78   

8.18.

 

Intellectual Property, etc.

     78   

8.19.

 

Anti-Terrorism Laws; OFAC; FCPA

     78   

8.20.

 

Energy Regulatory Matters

     79   

SECTION 9.

 

Affirmative Covenants

     79   

9.01.

 

Information Covenants

     79   

 

-ii-



--------------------------------------------------------------------------------

         Page  

9.02.

 

Books, Records and Inspections

     81   

9.03.

 

Maintenance of Property; Insurance

     81   

9.04.

 

Existence; Franchises

     82   

9.05.

 

Compliance with Statutes, etc.

     82   

9.06.

 

Compliance with Environmental Laws

     82   

9.07.

 

End of Fiscal Years

     82   

9.08.

 

Payment of Taxes

     82   

9.09.

 

Use of Proceeds

     82   

9.10.

 

Additional Security; Further Assurances; etc.

     83   

9.11.

 

Designation of Subsidiaries

     84   

9.12.

 

Ratings

     85   

9.13.

 

Status as Senior Debt

     85   

SECTION 10.

 

Negative Covenants

     85   

10.01.

 

Liens

     85   

10.02.

 

Consolidation, Merger or Sale of Assets, etc.

     89   

10.03.

 

Restricted Payments

     90   

10.04.

 

Indebtedness

     93   

10.05.

 

Dividend and Other Payment Restrictions Affecting Subsidiaries

     97   

10.06.

 

Transactions with Affiliates

     99   

10.07.

 

Senior Secured Leverage Ratio

     101   

10.08.

 

Asset Sales

     101   

SECTION 11.

 

Events of Default and Remedies

     102   

11.01.

 

Payments

     102   

11.02.

 

Representations, etc.

     102   

11.03.

 

Covenants

     102   

11.04.

 

Default Under Other Agreements

     102   

11.05.

 

Bankruptcy, etc.

     102   

11.06.

 

ERISA

     103   

11.07.

 

Security Documents

     103   

11.08.

 

Judgments

     103   

11.09.

 

Change of Control

     104   

SECTION 12.

 

The Administrative Agent

     104   

12.01.

 

Appointment

     104   

12.02.

 

Nature of Duties

     104   

12.03.

 

Lack of Reliance on the Administrative Agent

     105   

12.04.

 

Certain Rights of the Administrative Agent

     105   

12.05.

 

Reliance

     106   

12.06.

 

Indemnification

     106   

12.07.

 

The Administrative Agent in its Individual Capacity

     106   

12.08.

 

Holders

     106   

12.09.

 

Resignation by the Administrative Agent

     107   

12.10.

 

Collateral Matters

     107   

12.11.

 

Delivery of Information

     109   

12.12.

 

First Lien Intercreditor Agreement

     109   

SECTION 13.

 

Miscellaneous

     109   

13.01.

 

Payment of Expenses, etc.

     109   

13.02.

 

Right of Setoff

     111   

 

-iii-



--------------------------------------------------------------------------------

         Page  

13.03.

 

Notices

     111   

13.04.

 

Benefit of Agreement; Assignments; Participations

     112   

13.05.

 

No Waiver; Remedies Cumulative

     115   

13.06.

 

Payments Pro Rata

     115   

13.07.

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     115   

13.08.

 

Counterparts

     116   

13.09.

 

Headings Descriptive

     116   

13.10.

 

Amendment or Waiver; etc.

     116   

13.11.

 

Survival

     118   

13.12.

 

Register

     118   

13.13.

 

Confidentiality

     119   

13.14.

 

No Advisory or Fiduciary Responsibility

     119   

13.15.

 

PATRIOT ACT

     120   

13.16.

 

Post-Closing Actions

     120   

13.17.

 

Interest Rate Limitation

     120   

13.18.

 

Lender Action

     120   

13.19.

 

Effectiveness

     120   

13.20.

 

Domicile of Loans

     121   

 

SCHEDULE 1.01(a)

  

Lender Addresses

SCHEDULE 1.01(b)

  

Commitments

SCHEDULE 1.01(c)

  

Additional Specified Dispositions

SCHEDULE 1.01(d)

  

Additional EBITDA Adjustments

SCHEDULE 2.18

  

[Reserved]

SCHEDULE 3.09

  

Existing Letters of Credit

SCHEDULE 8.10

  

Plans

SCHEDULE 8.12

  

Real Property

SCHEDULE 8.13

  

Subsidiaries

SCHEDULE 8.16

  

Environmental Matters

SCHEDULE 10.01

  

Liens

SCHEDULE 10.04

  

Indebtedness

SCHEDULE 13.16

  

Post-Closing Matters

EXHIBIT A-1

  

Form of Notice of Borrowing

EXHIBIT A-2

  

Form of Notice of Conversion/Continuation

EXHIBIT B-1

  

Form of Revolving Note

EXHIBIT B-2

  

Form of Swingline Note

EXHIBIT C

  

Form of Letter of Credit Request

EXHIBIT D-1

  

Form of U.S. Tax Compliance Certificate

EXHIBIT D-2

  

Form of U.S. Tax Compliance Certificate

EXHIBIT D-3

  

Form of U.S. Tax Compliance Certificate

EXHIBIT D-4

  

Form of U.S. Tax Compliance Certificate

EXHIBIT E

  

Form of Guarantee and Collateral Agreement

EXHIBIT F

  

Form of Solvency Certificate

EXHIBIT G

  

Form of Compliance Certificate

EXHIBIT H

  

Form of Assignment and Assumption Agreement

EXHIBIT I

  

Form of First Lien Intercreditor Agreement

EXHIBIT J

  

Form of Junior Lien Intercreditor Agreement

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 1, 2015
among PPL ENERGY SUPPLY, LLC (to be renamed TALEN ENERGY SUPPLY, LLC) (the
“Borrower”), a Delaware limited liability company, CITIBANK, N.A., as
administrative agent (in such capacity, including any permitted successor
thereto, the “Administrative Agent”) and as collateral trustee (in such
capacity, including any permitted successor thereto, the “Collateral Trustee”)
under the Credit Documents (as defined below), and each Lender and each Issuing
Lender (such terms having the meanings assigned in Section 1 hereto) from time
to time party hereto.

WHEREAS, the Borrower has requested the Lenders to provide a $1,850,000,000
Senior Secured Revolving Credit Facility (the “Credit Facility”), the proceeds
of which would be used by the Borrower to finance a portion of the Transaction
Expenses (as defined below) on the Closing Date (as defined below) and on and
after the Closing Date, to finance the working capital needs and other general
corporate purposes of the Borrower and its subsidiaries (including for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction fees and expenses, other investments, restricted
payments and any other purpose not prohibited by this Agreement).

WHEREAS, the Lenders are willing to extend credit to the Borrower on the terms
and subject to the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

SECTION 1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Accounting Change” shall have the meaning provided in Section 1.07.

“Acquired Debt” shall mean, with respect to any specified Person:

(a) Indebtedness of any other Person or asset existing at the time such other
Person or asset is merged with or into, is acquired by, or became a Restricted
Subsidiary of such specified Person, as the case may be, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, or to
finance, such other Person merging with or into, or becoming a Restricted
Subsidiary of, such specified Person; and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Lender” shall mean, at any time, any bank, other financial
institution or debt provider that, in any case, is not an existing Lender and
that agrees to provide any portion of any (a) Incremental Facility in accordance
with Section 2.15 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.17; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld, delayed or conditioned), in each
case to the extent any such consent would be required from the Administrative
Agent, Swingline Lender and each Issuing Lender under Section 13.04(c) for an
assignment of Loans to such Additional Lender.

“Additional Security Documents” shall have the meaning provided in Section 9.10.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement and shall include any permitted
successor to the Administrative Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this



--------------------------------------------------------------------------------

definition, “control,” as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise; provided however that none of the
Administrative Agent, any Lender or any of their respective Affiliates shall be
considered an Affiliate of the Borrower or any Subsidiary thereof as a result of
this Agreement, the extension of credit hereunder, or its actions in connection
herewith or any other Credit Document. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” have
correlative meanings.

“Affiliate Transaction” shall have the meaning provided in Section 10.06(a).

“Agent” shall mean the Administrative Agent, the Collateral Trustee and any
other agent appointed hereunder and each of their respective successors and
assigns.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended,
refinanced or renewed from time to time.

“Applicable Law” shall mean, as to any Person, any ordinance, law, treaty, rule
or regulation or any determination, ruling or other directive by and from an
arbitrator or a court or other Governmental Authority, in each case, applicable
to or binding on such Person or any of its property or assets or to which such
Person or any of its property is subject.

“Applicable Margin” shall mean a percentage per annum equal to (i) initially in
the case of (A) Initial Revolving Loans maintained as Base Rate Loans and
Swingline Loans, 1.25% and (B) initially in the case of Initial Revolving Loans
maintained as LIBOR Loans, 2.25%; and (ii) in the case of Unutilized Revolving
Loan Commitments attributable to Initial Revolving Loan Commitments, 0.375%.
From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for Initial Revolving Loans (including Swingline Loans) and
Unutilized Revolving Loan Commitments attributable to Initial Revolving Loan
Commitments, than that described in the immediately preceding sentence, the
Applicable Margins for such Initial Revolving Loans (including Swingline Loans)
shall be those set forth below opposite the Total Leverage Ratio indicated to
have been achieved in any certificate delivered in accordance with the following
sentence:

 

Total Leverage Ratio

   Initial Revolving Loan
and Swingline Loan
Base Rate Margin     Initial Revolving Loan
LIBO Rate Margin  

Greater than or equal to 4.00:1.00

     1.50 %      2.50 % 

Greater than or equal to 3.00:1.00 but less than 4.00:1.00

     1.25 %      2.25 % 

Less than 3.00:1.00

     1.00 %      2.00 % 

The Total Leverage Ratio used in a determination of the Applicable Margin shall
be determined based on the delivery of the Compliance Certificate required
pursuant to Section 9.01(d) to the Administrative Agent (with a copy to be sent
by the Administrative Agent to each Lender), for the applicable Fiscal Quarter
of the Borrower, which certificate shall set forth the calculation of the Total
Leverage Ratio as at the last day of the Test Period ended immediately prior to
delivery of the Compliance Certificate (but determined on a Pro Forma Basis) and
the Applicable Margins which shall be thereafter applicable (until same are
changed or cease to apply in accordance with the following sentences). The
Applicable Margins so determined shall apply, except as set forth in the
succeeding sentence, to the earlier of (x) the date on which the next Compliance
Certificate is delivered to the

 

-2-



--------------------------------------------------------------------------------

Administrative Agent, and (y) the date which is 46 days (or 91 days in the case
of the fourth Fiscal Quarter of the Borrower) following the last day of the
relevant Test Period, at which time, if no Compliance Certificate has been
delivered to the Administrative Agent, the Applicable Margins shall be, until
such time as the Compliance Certificate is delivered, the highest Applicable
Margin set forth in the table above and, from and after the delivery of the
Compliance Certificate with respect to such period, at the Applicable Margins as
set forth therein. Notwithstanding anything to the contrary contained above in
this definition, the Applicable Margins shall be the highest Applicable Margin
set forth in the table above at all times during which there shall exist any
Event of Default.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Compliance Certificate delivered for any period
is inaccurate for any reason and the result thereof is that the Lenders received
interest for any period based on an Applicable Margin that is less than that
which would have been applicable had the Total Leverage Ratio been accurately
determined, then, for all purposes of this Agreement, the “Applicable Margin”
for any day occurring within the period covered by such Compliance Certificate
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Total Leverage Ratio for such period, and any shortfall in
the interest theretofore paid by the Borrower for the relevant period pursuant
to Section 2.08(a) and (b) as a result of the miscalculation of the Total
Leverage Ratio shall be deemed to be (and shall be) due and payable under the
relevant provisions of Section 2.08(a) or (b), as applicable, at the time the
interest for such period was required to be paid pursuant to said Section on the
same basis as if the Total Leverage Ratio had been accurately set forth in such
Compliance Certificate (and shall remain due and payable until paid in full,
together with all amounts owing under Section 2.08(c) (subject to the proviso
below), in accordance with the terms of this Agreement). Such Applicable Margin
shall be due and payable on the earlier of (i) the occurrence of a Default or an
Event of Default under Section 11.05 and (ii) promptly upon written demand to
the Borrower (but in no event later than five (5) Business Days after such
written demand); provided that in the case of preceding clause (ii), nonpayment
of such Applicable Margin as a result of any inaccuracy shall not constitute a
Default or Event of Default (whether retroactively or otherwise), and no such
amounts shall be deemed overdue (and no amounts shall accrue interest at the
applicable default rate), at any time prior to the date that is five
(5) Business Days after such written demand to the Borrower.

The Applicable Margins with respect to any Revolving Loans other than Initial
Revolving Loans shall be determined in accordance with the relevant provisions
of this Agreement, and shall utilize the rules provided above to the extent
specified in the respective Incremental Amendment, Extension or Refinancing
Amendment, as applicable.

“Approved Fund” shall mean any Fund that is administered, advised or managed by
a Lender or an Affiliate of the entity that administers, advises or manages any
Fund that is a Lender.

“Arrangers” shall mean, collectively, Citigroup Global Markets Inc., J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., BNP Paribas Securities
Corp., Credit Suisse Securities (USA) LLC and RBC Capital Markets.

“Asset Sale” shall mean (a) the sale, lease (other than an operating lease),
conveyance or other disposition of any assets or property other than in the
ordinary course of business; provided that the sale, conveyance or other
disposition of all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries taken as a whole will be governed by Section 10.02 and
not by Section 10.08 and (b) the issuance of Equity Interests in any of the
Borrower’s Restricted Subsidiaries or the sale of Equity Interests in any of the
Borrower’s Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(i) any single transaction or series of related transactions for which the
Borrower or its Restricted Subsidiaries receive aggregate consideration of less
than $100,000,000;

(ii) a transfer of assets or Equity Interests between or among the Borrower and
its Restricted Subsidiaries and/or between Restricted Subsidiaries; provided
that if the transferor of such property is a Subsidiary Guarantor or the
Borrower then (i) the transferee thereof must either be the Borrower or a
Subsidiary Guarantor or (ii) to the extent such transaction constitutes an
Investment, such Investment is a Permitted Investment and any Indebtedness
corresponding to such Investment must be permitted by Section 10.04;

 

-3-



--------------------------------------------------------------------------------

(iii) an issuance of Equity Interests by a Restricted Subsidiary of the Borrower
to the Borrower or to a Restricted Subsidiary of the Borrower;

(iv) the sale, lease, conveyance, disposition or other transfer of products or
services (including power, power or fuel capacity, energy, power or fuel
ancillary services, and other products or services, or the sale of any other
inventory or contracts related to any of the foregoing (in each case, whether in
physical, financial or any other form), or fuel or emission credits) and any
sale, conveyance, transfer or other disposition of damaged, worn-out or obsolete
assets;

(v) the sale or discount, in each case without recourse, of accounts receivable,
in connection with the compromise or collection thereof;

(vi) the licensing of intellectual property;

(vii) [reserved];

(viii) the sale or other disposition of cash or Cash Equivalents;

(ix) a Restricted Payment that does not violate Section 10.03 or a Permitted
Investment;

(x) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any “boot” thereon) for use in a Permitted Business;

(xi) a disposition of assets in connection with a foreclosure, transfer or deed
in lieu of foreclosure or other exercise of remedial action;

(xii) [reserved];

(xiii) any disposition of property and assets to the extent it constitutes, or
results from, a Recovery Event;

(xiv) any sale or disposition of Equity Interests of an Unrestricted Subsidiary;
or

(xv) any Specified Disposition.

“Assignee” shall have the meaning provided in Section 13.04(c)(i).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, and any other
matter or matters in connection with this Agreement or any other Credit
Documents, the chief executive officer, the president, the chief financial
officer, the treasurer, the assistant treasurer, the principal accounting
officer, the general counsel, assistant general counsel, any senior vice
president or any vice president or any other responsible financial or accounting
officer of the Borrower or any other Person that has or have been authorized by
the board of directors of the Borrower to deliver such notices pursuant to this
Agreement and (ii) delivering financial information (including, without
limitation, calculations of “Fair Market

 

-4-



--------------------------------------------------------------------------------

Value”) and Officer’s Certificates pursuant to this Agreement, the chief
executive officer, the president, the chief financial officer, the treasurer,
the assistant treasurer, the principal accounting officer, any senior vice
president or any vice president or any other person of the Borrower having
substantially the same responsibilities as the aforementioned officers or that
have been authorized by the board of directors of the Borrower to deliver such
financial information or certificates.

“Bankruptcy Law” shall mean Title 11 of the United States Code, 11 U.S.C.
§§ 101, et seq., as amended from time to time, or any similar federal or state
or other law for the relief of debtors.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00% per
annum. For purposes of this definition, the LIBO Rate shall be determined using
the LIBO Rate as otherwise determined by the Administrative Agent in accordance
with the definition of “LIBO Rate,” except that (x) if a given day is a Business
Day, such determination shall be made on such day (rather than two (2) Business
Days prior to the commencement of an Interest Period) or (y) if a given day is
not a Business Day, the LIBO Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such LIBO Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have a corresponding meaning.

“Board of Directors” shall mean:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Class from
all the Lenders having Commitments with respect to such Class (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of LIBOR Loans
the same Interest Period; provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBOR
Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank market.

 

-5-



--------------------------------------------------------------------------------

“Calculation Date” shall mean (i) the final day of the Calculation Period or
(ii) the day on or prior to the date on which the Specified Transaction or any
other event expressly required to be calculated on a Pro Forma Basis pursuant to
the terms of this Agreement is executed.

“Calculation Period” shall mean, with respect to any Specified Transaction or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Specified Transaction or other event for which
financial statements have been delivered to the Lenders pursuant to
Section 9.01(a) or (b), as applicable.

“Canadian Dollars” or “Cdn.$” shall mean the lawful money of Canada.

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents” shall mean:

(a) United States dollars, Canadian dollars, Euros or, in the case of any
Foreign Subsidiary, any local currencies held by it from time to time;

(b) (i) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) and (ii) debt obligations issued by the
Government National Mortgage Association, Farm Credit System, Federal Home Loan
Banks, Federal Home Loan Mortgage Corporation, Financing Corporation and
Resolution Funding Corporation, in each case under clauses (i) and (ii) above,
having maturities of not more than 12 months from the date of acquisition;

(c) certificates of deposit and eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding 12 months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of
$500,000,000 and a rating of A3 or higher from Moody’s and A- or higher from
S&P;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

-6-



--------------------------------------------------------------------------------

(e) commercial paper and auction rate securities having one of the two highest
ratings obtainable from Moody’s or S&P and in each case maturing within 12
months after the date of acquisition;

(f) readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof, in either case having one of the
two highest rating categories obtainable from either Moody’s or S&P; and

(g) (i) money market funds that invest primarily in securities described in
clauses (a) through (f) of this definition or (ii) short duration liquidity
funds with a total weighted average maturity of no more than ninety (90) days
that invest primarily in securities having a rating equal to or higher than Baa3
(or the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, including
those described in clauses (a) through (f) of this definition.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
requiring compliance by any Lender (or lending office of such Lender).

“Change of Control” shall mean:

(i) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries, taken as a whole, to any “person” (as that term
is used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Restricted Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of such plan);

(ii) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(iii) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above), other than a corporation owned directly or indirectly by the
stockholders of the Borrower in substantially the same proportion as their
ownership of stock of the Borrower prior to such transaction, becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the Voting Stock
of the Borrower, measured by voting power rather than number of shares;
provided, that, the Borrower shall at all times be directly or indirectly wholly
owned by Talen.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Lenders of Revolving Loans or Incremental Term Loans (which shall not
comprise the same Class) in each case having the same terms and Maturity Date
(whether constituting a Class of Initial Revolving Loans or any such Class of
Revolving Loans or Incremental Term Loans resulting from extensions of credit or
actions in accordance with the provisions of Section 2.15 through 2.17 of this
Agreement), (b) when used with respect to Commitments, refers to the Commitments
relating to a given Class of Loans as described in preceding clause (a), and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Swingline Loans or Loans of a
given Class provided by Lenders of such Class as described in preceding clause
(a).

“Closing Date” shall mean the first date that all of the conditions precedent in
Section 6 are satisfied or waived in accordance with Section 6, which date is
June 1, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Guarantee
and Collateral Agreement Collateral, all Mortgaged Properties but, for the
avoidance of doubt, excluding all Excluded Assets.

 

-7-



--------------------------------------------------------------------------------

“Collateral Trustee” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Revolving Loan Commitment or a Commitment with respect to any other Class of
Loans hereunder (as same may be adjusted from time to time in accordance with
the terms hereof).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreements” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, tolling
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, netting
agreements, commercial or trading agreements, weather derivatives agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy or weather related commodity, service or risk, price or price indices for
any such commodities, services or risks or any other similar derivative
agreements, any renewable energy credits, carbon emission credits and any other
“cap and trade” related credits, assets or attributes with an economic value and
any other similar agreements, entered into by the Borrower or any Restricted
Subsidiary.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Compliance Certificate” shall have the meaning provided in Section 9.01(d).

“Concurrent Cash Distributions” shall have the meaning assigned to it in the
definition of “Investments.”

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower for such period, adjusted by: (A) adding thereto (in each
case to the extent deducted in determining Consolidated Net Income of the
Borrower for such period (other than with respect to clauses (vii) and (xiii))),
without duplication, the amount of:

(i) total interest expense (inclusive of amortization of premiums, deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees, non-cash interest
payments, the interest component of Capital Lease Obligations, net payments, if
any, pursuant to interest rate protection agreements with respect to
Indebtedness, the interest component of any pension or other post-employment
benefit expense)) of the Borrower and its Restricted Subsidiaries determined on
a consolidated basis for such period;

(ii) provision for taxes based on income, profits or capital and federal,
foreign, state, local, withholding taxes and franchise, state single business
unitary and similar taxes and excise taxes paid or accrued during such period
(including, in each case, in respect of repatriated funds and any penalties and
interest related to such taxes) for the Borrower and its Restricted Subsidiaries
determined on a consolidated basis for such period;

(iii) all depreciation and amortization expense of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis for such period,
including but not limited to amortization or impairment of intangibles
(including, but not limited to goodwill), non-cash write offs of debt discounts
and debt issuances, non-cash costs and commissions, non-cash discounts and other
non-cash fees and charges with respect to Indebtedness, Interest Rate/Currency
Hedging Agreements and Commodity Hedging Agreements;

 

-8-



--------------------------------------------------------------------------------

(iv) extraordinary, unusual or non-recurring charges, or expenses of the
Borrower and its Restricted Subsidiaries during such period including, without
limitation, costs of and payments of legal settlements, fines, judgments or
orders;

(v) the amount of all other non-cash charges, losses or expenses (including
non-cash employee and officer equity compensation expense (including stock and
stock options), and expenses related to employee retention plans, employee
benefit or management compensation plan, or asset write-offs, write-ups or
write-downs) of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis for such period (but excluding any additions to bad debt
reserves or bad debt expense and any non-cash charge to the extent it represents
amortization of a prepaid cash item that was paid in a prior period);

(vi) cash restructuring charges or reserves, including any restructuring costs
and integration costs incurred in connection with the Transaction, acquisitions
permitted under this Agreement or Significant Asset Sales or other Specified
Transactions and such costs related to the closure and/or consolidation of
facilities or plants, retention charges, contract termination costs, recruiting,
relocation, severance and signing bonuses and expenses, transaction fees and
expenses (including professional and underwriting fees), and consulting fees and
any one-time expense relating to enhanced accounting function, costs incurred in
connection with any non-recurring strategic initiatives, costs incurred in
connection with acquisitions and non-recurring intellectual property development
after the Closing Date, other business optimization expenses (including costs
and expenses relating to business optimization programs and new systems design
and implementation costs), project start-up costs or any other costs incurred in
connection with any of the foregoing;

(vii) the amount of expected cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to be realized in connection
with the Transactions or any Specified Transaction, operating improvement,
restructuring, cost saving initiatives and other similar initiatives (calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
synergies, operating improvements and restructurings had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies, cost savings initiatives and other similar initiatives
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) a duly
completed certificate signed by an Authorized Officer of Borrower shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 9.01(d), certifying that (x) such
cost savings, operating expense reductions, synergies, cost savings initiatives
and other similar initiatives are reasonably identifiable and factually
supportable in the good faith judgment of Borrower, and (y) such cost savings,
operating expense reductions, synergies, cost savings initiatives and other
similar initiatives are reasonably expected to be realized within 18 months
after the consummation of the applicable transaction or initiative, which is
expected to result in such cost savings, expense reductions or synergies, or
with respect to any such cost savings, operating expense reductions or synergies
in connection with the Transactions, within 24 months of the Closing Date and
(B) no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (vii) to the extent duplicative of any expenses or
charges otherwise added to Consolidated Adjusted EBITDA, whether through a pro
forma adjustment or otherwise, for such period; provided that amounts added back
pursuant to this clause (vii) shall not, when taken together with any add-backs
pursuant to clause (viii) below and Section 1.06(iv), account for more than 25%
of Consolidated Adjusted EBITDA in any Test Period (calculated before giving
effect to any such add-backs and adjustments);

(viii) costs, charges, accruals, reserves or expenses, including, retention
charges, contract termination costs, recruiting, relocation, severance and
signing bonuses and expenses, transaction fees and expenses (including
professional and underwriting fees), consulting fees, modifications to pension
and post-retirement employee benefit plans and any one-time expense relating to
enhanced accounting function, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including software
development costs, transition costs and costs related to the closure

 

-9-



--------------------------------------------------------------------------------

or consolidation of facilities or plants and curtailments, costs related to
entry into new markets, new systems design and implementation costs and project
start-up costs) or any other costs incurred in connection with any of the
foregoing; provided that amounts added back pursuant to this clause (viii) shall
not, when taken together with any add-backs pursuant to clause (vii) and
Section 1.06(iv), account for more than 25% of Consolidated Adjusted EBITDA in
any Test Period (calculated before giving effect to any such add-backs and
adjustments);

(ix) adjustments set forth on Schedule 1.01(d);

(x) other accruals, up-front fees, transaction costs, commissions, expenses,
premiums or charges related to the Transactions including fees, costs and
expenses of any counsel, consultants or other advisors; any equity offering,
permitted investment, acquisition, disposition, recapitalization or incurrence,
repayment, amendment or modification of Indebtedness permitted by this Agreement
(whether or not successful, and including costs and expenses of the
Administrative Agent and Lenders that are reimbursed) and up-front or financing
fees, transaction costs, commissions, expenses, premiums or charges related to
the Transaction and any non-recurring merger or business acquisition transaction
costs incurred during such period (in each case whether or not successful);

(xi) [reserved];

(xii) expenses to the extent covered by contractual indemnification, insurance
or refunding provisions in favor of the Borrower or any of its Restricted
Subsidiaries and actually paid by such third parties, or, so long as Borrower
has made a determination that a reasonable basis exists for payment and only to
the extent that such amount is in fact paid within 365 days of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so paid within such 365 days);

(xiii) to the extent covered by business interruption insurance and actually
reimbursed or otherwise paid, expenses or losses relating to business
interruption or any expenses or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition or
any sale, conveyance, transfer or other disposition of assets, in each case,
permitted under this Agreement, so long as the Borrower has made a determination
that a reasonable basis exists for indemnification or reimbursement and only to
the extent that such amount is in fact indemnified or reimbursed within 365 days
of such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so indemnified or reimbursed within such
365 days);

(xiv) losses on sales or dispositions of assets outside the ordinary course of
business (including, with-out limitation, asset retirement costs);

(xv) effects of adjustments in the consolidated financial statements of the
Borrower pursuant to GAAP (including, without limitation, in the inventory,
property and equipment, goodwill, software, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Transaction or any
acquisition permitted under this Agreement or the amortization or write-off of
any amounts thereof;

(xvi) adjustments on upfront premiums received or paid by the Borrower and its
Restricted Subsidiaries for financial options in periods other than the strike
periods; and

(xvii) losses (or reduced by any gains) attributable to the movement of the
mark-to-market valuation of obligations under hedging agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification
No. 815 — Derivatives and Hedging;

and (B) subtracting therefrom the amount of (i) all cash payments or cash
charges made (or incurred) by the Borrower or any of its Restricted Subsidiaries
for such period on account of any non-cash charges added back to Consolidated
Adjusted EBITDA in a previous period, (ii) income and gain items corresponding
to those referred to in clauses (A)(iv), (A)(v) and (A)(xiv) above (other than
the accrual of revenue in the ordinary course), (iii) gains related to pensions
and other post-employment benefits and (iv) federal, state, local and foreign
income tax credits;

 

-10-



--------------------------------------------------------------------------------

provided that:

(A) to the extent included in Consolidated Net Income of the Borrower, there
shall be excluded in determining Consolidated Adjusted EBITDA (x) currency
translation gains and losses related to currency re-measurements of Indebtedness
and (y) gains or losses on Interest Rate/Currency Hedging Agreements and
Commodity Hedging Agreements;

(B) to the extent included in Consolidated Net Income of the Borrower, there
shall be excluded in determining Consolidated Adjusted EBITDA for any period any
adjustments resulting from the application of Statement of Financial Accounting
Standards No. 133 and International Accounting Standard No. 39 and their
respective related pronouncements and interpretations; and

(C) without duplication of amounts already deducted or excluded in determining
the Consolidated Adjusted EBITDA (or the component defined terms), the
Consolidated Adjusted EBITDA attributable to Excluded Project Subsidiaries shall
be included in the definition of Consolidated Adjusted EBITDA for all purposes
of the Credit Documents; provided for purposes of calculating amounts available
under Section 10.03(a)(B)(1) and for purposes of calculating the Senior Secured
Leverage Ratio under Section 10.07, the Consolidated Adjusted EBITDA
attributable to Excluded Project Subsidiaries shall be excluded other than to
the extent (and solely to the extent) actually distributed or repatriated in
cash by any such Excluded Project Subsidiary to the Borrower or any Restricted
Subsidiary (other than another Excluded Project Subsidiary).

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued (including, without
limitation, the interest component of any deferred payment obligations, the
interest component of all payments associated with Capital Lease Obligations,
imputed interest with respect to Attributable Debt, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to interest rate
Hedging Obligations, but not including amortization of original issue discount
and other non-cash interest payments), net of cash interest income. For purposes
of the foregoing, interest expense shall be determined after giving effect to
any net payments made or received by the Borrower or any Restricted Subsidiary
with respect to any interest rate hedging agreements.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(a) the Net Income of any Person that is not a Restricted Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or similar distributions (including pursuant
to other intercompany payments but excluding Concurrent Cash Distributions) paid
in cash to the specified Person or a Restricted Subsidiary of the Person;

(b) for purposes of Sections 10.03(a)(B)(1) and 10.07 only, the Net Income of
any Restricted Subsidiary that is not a Subsidiary Guarantor will be excluded to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(c) the cumulative effect of a change in accounting principles will be excluded;

 

-11-



--------------------------------------------------------------------------------

(d) any net after-tax non-recurring or unusual gains, losses (less all fees and
expenses relating thereto) or other charges or revenue or expenses (including,
without limitation, relating to severance, relocation and one-time compensation
charges) shall be excluded;

(e) any non-cash compensation expense recorded from grants of stock appreciation
or similar rights, stock options, restricted stock or other rights to officers,
directors or employees shall be excluded, whether under FASB 123R or otherwise;

(f) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(g) any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions shall be excluded; and

(h) any impairment charge or asset write-off pursuant to Financial Accounting
Statement No. 142 and No. 144 or any successor pronouncement shall be excluded.

In addition, to the extent not already included in Consolidated Net Income of
the Borrower and its Restricted Subsidiaries, Consolidated Net Income shall
include (x) the amount of proceeds received from business interruption insurance
in respect of expenses, charges or losses with respect to business interruption,
(y) reimbursements of any expenses or charges that are actually received and
covered by indemnification or other reimbursement provisions, in each case to
the extent such expenses, charges or losses were deducted in the calculation of
Consolidated Net Income and (z) the purchase accounting effects of adjustments
(including the effects of such adjustments pushed down to the Borrower and its
Restricted Subsidiaries) in component amounts required or permitted by GAAP
(including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition or other similar investment
permitted under this Agreement, or the amortization or write-off of any amounts
thereof.

“Consolidated Senior Secured Net Debt” shall mean, as of any date of
determination, the aggregate amount of Consolidated Total Net Debt that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary (other than Liens that are contractually subordinated to the Liens of
the Collateral Trustee in the Collateral pursuant to intercreditor and
subordination arrangements that are reasonably satisfactory to the
Administrative Agent) outstanding on such date, determined on a consolidated
basis in accordance with GAAP; provided that Consolidated Senior Secured Net
Debt shall not include Indebtedness (i) in respect of (x) any cash
collateralized letter of credit, or (y) any other letter of credit, in each
case, except to the extent of an Unpaid Drawing, (ii) of Unrestricted
Subsidiaries, (iii) solely for purposes of calculating the Senior Secured
Leverage Ratio under Section 10.07 of any Excluded Project Subsidiary and
(iv) in respect of Hedging Obligations.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet of the Borrower delivered in accordance with
Section 9.01(a) or (b), and after giving pro forma effect to any acquisition or
disposal of any property or assets consummated after the date of the applicable
balance sheet and on or prior to the date of determination.

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(a) the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP consisting only of Indebtedness for borrowed money,
obligations in respect of Capital Lease Obligations, Attributable Debt in
respect of sale and leaseback transactions and debt obligations evidenced by
notes or similar instruments, minus (b) the aggregate amount of Unrestricted
cash and Cash Equivalents, together with the aggregate amount of Restricted cash
and Cash Equivalents which secures the Obligations under this Agreement and the
other Credit Documents; provided that Consolidated Total Net Debt shall not
include Indebtedness (i) in respect of (x) any cash collateralized letter of
credit, or (y) any other letter of credit, in each case, except to the extent of
an Unpaid Drawing, (ii) of Unrestricted Subsidiaries and (iii) in respect of
Hedging Obligations.

 

-12-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary indemnity obligations in effect on the Closing Date or customary and
reasonable indemnity obligations entered into in connection with any contractual
arrangement, including, but not limited to, any acquisition, capital
expenditure, investment or disposition of assets permitted under this Agreement
(other than any such obligations with respect to Indebtedness). The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Controlled Foreign Corporation” shall mean any Foreign Subsidiary that is
treated as a corporation for U.S. federal income tax purposes and that is
described under Section 957(a) of the Code.

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans and Other Revolving Loans), in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Revolving Loans (and swingline loans and letters of
credit and/or unused Revolving Loan Commitments), Indebtedness and/or letters of
credit incurred under Section 10.04(b)(i)(B) under one or more Credit Facilities
and/or any then existing Credit Agreement Refinancing Indebtedness (“Refinanced
Debt”); provided that (i) such new Indebtedness does not mature prior to the
maturity date of, or have a shorter Weighted Average Life to Maturity than, the
Refinanced Debt (other than to the extent of nominal amortization); provided,
that the foregoing shall not prevent the establishment of Credit Agreement
Refinancing Indebtedness with a shorter Weighted Average Life to Maturity than
the applicable Refinanced Debt as a result of customary requirements to repay
upon a Change of Control and mandatory prepayments for the benefit of the
Lenders of such Credit Agreement Refinancing Indebtedness (other than any
Indebtedness under a revolving credit facility) with respect to cash flow, asset
dispositions, events of loss and incurrence of indebtedness or customary
scheduled amortization of the principal amount thereof, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees and premiums (if any) thereon and
fees and expenses associated with the refinancing, extension, renewal or
replacement, unless otherwise permitted under Section 10.04 (other than
Section 10.04(b)(iii)), (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) the aggregate
unused revolving commitments under such Credit Agreement Refinancing
Indebtedness shall not exceed the unused Revolving Loan Commitments being
replaced, extended or renewed unless otherwise permitted hereby and (v) if such
Indebtedness is guaranteed, it is not guaranteed by any Subsidiary of the
Borrower other than the Subsidiary Guarantors (and such Indebtedness shall not
otherwise have any obligors that are not obligors with respect to the Loans and
other Obligations hereunder).

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note (if any),
the Guarantee and Collateral Agreement and each other Security Document.

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
increase or extension of any Letter of Credit (including, without limitation,
any Existing Letter of Credit), other than any amendment, increase or extension
that does not increase the maximum Stated Amount of such Letter of Credit.

 

-13-



--------------------------------------------------------------------------------

“Credit Facilities” shall mean (i) one or more debt or credit facilities
(including, without limitation, the credit facilities provided under this
Agreement), letter of credit facilities or commercial paper facilities, in each
case with banks or other institutional lenders providing for revolving credit
loans, term loans, credit-linked deposits (or similar deposits) receivables
financing (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit and (ii) debt securities sold to institutional
investors, in each case of (i) and (ii), as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities to institutional investors) in whole or in part from time to time.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would (without cure or waiver hereunder) constitute an Event of
Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Noncash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or any Restricted Subsidiary of the
Borrower as a result of the Borrower’s ownership of Equity Interests in such
Person in connection with an Asset Sale that is so designated as Designated
Noncash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.

“Disqualified Institutions” shall mean, after the Closing Date, the Persons
identified by the Borrower in writing to the Administrative Agent prior to the
Closing Date, and, upon reasonable notice to the Administrative Agent, those
Persons that are competitors of the Borrower and its Subsidiaries (or reasonably
known, on the basis of their name, Affiliates of any such competitors (other
than any such Affiliate that is a bona fide fixed income fund)) that are
specified in writing from time to time by the Borrower on or after the Closing
Date in writing to the Administrative Agent.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise, or redeemable at the option of the
holder of the Capital Stock, in whole or in part, on or prior to the date that
is 91 days after the Latest Maturity Date. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Borrower
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Borrower may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 10.03. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Lender, as the case may be, on the basis of the Exchange Rate (determined in
respect of the most recent Measurement Date or other relevant date of
determination) for the purchase of Dollars with such currency.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of the Borrower that
was incorporated or organized in the United States or any state thereof or the
District of Columbia.

“Drawing” shall have the meaning provided in Section 3.05(b).

 

-14-



--------------------------------------------------------------------------------

“Effective Date” shall have the meaning provided in Section 13.19.

“Effective Yield” shall mean, as to any Incremental Revolving Commitments of any
tranche, the effective yield on such loans as reasonably determined by the
Administrative Agent (consistent with generally accepted financial practices),
taking into account the applicable interest rate margins (but not any
fluctuations in the LIBO Rate), any interest rate floors by equating the excess
amount of any such floor to interest margin, and all fees, including recurring,
up-front or similar fees or original issue discount (amortized over the shorter
of (x) the life of such loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such loans, but
excluding (i) any arrangement, commitment, structuring and underwriting fees and
any amendment fees or other fees paid or payable in connection therewith that
are not generally shared with the Lenders thereunder and (ii) any customary
consent fees paid generally to consenting Lenders. For purposes of the
calculation of Effective Yield, if the Incremental Revolving Commitments include
an interest rate floor greater than the applicable interest rate floor with
respect to Revolving Loans, such differential between interest rate floors shall
be considered in the calculation of Effective Yield only to the extent an
increase in the interest rate floor in the Initial Revolving Loan, would cause
an increase in the interest rate then in effect thereunder.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
commercial loans in the ordinary course of business or any other “accredited
investor” (as defined in Regulation D of the Securities Act) (other than a
natural person) but in any event excluding (i) except to the extent provided in
Section 13.04, the Borrower and its respective Subsidiaries and
(ii) Disqualified Institutions (to the extent that such institution has been
disclosed on a list that has been made available to all Lenders).

“Environmental CapEx Debt” shall mean Indebtedness of the Borrower or its
Restricted Subsidiaries incurred for the purpose of financing Environmental
Capital Expenditures.

“Environmental Capital Expenditures” shall mean capital expenditures deemed
necessary or reasonably prudent by the Borrower or its Restricted Subsidiaries
to comply with Environmental Laws.

“Environmental Claims” shall mean any administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations and/or adjudicatory proceedings
relating to noncompliance with, or liability arising under, Environmental Law or
any permit issued, or any approval given, under any such Environmental Law
(hereafter, “Claims”), including, without limitation, (a) any Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (b) any Claims by any third party arising out of or relating to the presence
of, or exposure to, Hazardous Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (as such relates to exposure to
Hazardous Materials) or Hazardous Materials.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean any person that would be deemed at any relevant
time to be a single employer or otherwise aggregated with the Borrower or any of
its Subsidiaries under Section 414(b) or (c) of the Code or Section 4001 of
ERISA, or for purposes of Section 412 of the Code, under Section 414(m) or
(o) of the Code.

 

-15-



--------------------------------------------------------------------------------

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, the filing
under Section 4041(c) of ERISA of a notice of intent to terminate any Plan or
the termination of any Plan under Section 4041(c) of ERISA;

(c) the institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan;

(d) the failure to make a required contribution to any Plan that would
reasonably be expected to result in the imposition of a lien or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance; the
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; or the filing of any request for or
receipt of a minimum funding waiver or an extension of any amortization period
under Section 412 of the Code with respect to any Plan, or that such filing may
be made;

(e) a determination that any Plan is, or is expected to be, in “at risk” status
(as defined in Section 303(i)(4) or Section 430(i)(4) of the Code;

(f) the failure to make any required contribution to a Multiemployer Plan; the
complete or partial withdrawal of the Borrower or any of its Subsidiaries or any
ERISA Affiliate from a Multiemployer Plan; the reorganization or insolvency
under Title IV of ERISA of any Multiemployer Plan; or notification that a
Multiemployer Plan is in “endangered” or “critical” status within the meaning of
Section 305 of ERISA or Section 412 of the Code;

(g) the Borrower or any of its Subsidiaries or any ERISA Affiliate ceases
operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA or withdraw as a substantial employer so as to become
subject to the provisions of Section 4063(a) of ERISA or ceases making
contributions to any Plan subject to Section 4064(a) of ERISA;

(h) the Borrower or any of its Subsidiaries of any ERISA Affiliates incurs
liability under Section 4069 or 4212(c) of ERISA; or

(i) the Borrower or any of its Subsidiaries have incurred with respect to a Plan
or any Multiemployer Plan a material tax under Chapter 43 of the Code or a
material civil penalty under Section 409, 502(i) or 502(l) of ERISA.

“Euros” shall mean the single currency of participating member states of the
Economic and Monetary Union of the European Union.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Exchange Rate,” for a currency (other than Dollars) means the rate determined
by the Administrative Agent to be the rate quoted by the Administrative Agent as
the exchange rate for the purchase by the Administrative Agent of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m., New York City time, on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if it does not have as of the
date of determination a spot buying rate for any such currency.

 

-16-



--------------------------------------------------------------------------------

“Excluded Assets” shall mean:

(i) any General Intangible (as defined in the Guarantee and Collateral
Agreement) or other rights arising under a lease, contract, agreement, property
rights, franchise, investment, permit or license or any contractual obligation
entered into by a Credit Party (each a “Contract”) and any asset that is subject
to any Contract binding on such asset at the time of the acquisition thereof and
not incurred in contemplation of such acquisition to the extent such Contract
applicable to such Credit Party (x) prohibits, or requires the consent of any
person (other than the Credit Parties and their affiliates) that has not been
obtained as a condition to, the grant of a security interest in such Contract or
any asset subject thereto or (y) would terminate or would be terminable as a
result of the grant of a security interest in such Contract or any asset subject
thereto (in each case, unless such law, rule, regulation, term provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Section 9-406, 9-407, 9-408 or 9-409 of
the UCC or other applicable law); provided that the prohibitions specified above
shall not include any Proceeds (as defined in the UCC) of any such Contract,

(ii) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto,

(iii) Margin Stock,

(iv) motor vehicles, rolling stock, aircraft and vessels, and all other assets
subject to a certificate of title statute, Farm Products and As Extracted
Collateral (each as defined in the UCC),

(v) all Leasehold interests,

(vi) any asset owned by any Credit Party on the date hereof or hereafter
acquired that is subject to a Lien permitted by Sections 10.01(b) (other than in
the case of Section 10.01(b)(ii) and 10.01(b)(iii), to the extent such Lien
shall be held by the Collateral Trustee pursuant to and in accordance with the
First Lien Intercreditor Agreement) to the extent such assets subject to a lien
permitted by Section 10.01(b) consist of segregated cash deposits, letters of
credit or similar credit support, (f), (g), (s), (t), (aa) (other than in the
case of Section 10.01(aa)(ii), to the extent such Lien shall be held by the
Collateral Trustee pursuant to and in accordance with the First Lien
Intercreditor Agreement) and (bb) to the extent the value of such assets subject
to a lien permitted by clause (bb) at the time such lien is entered into shall
not at any time exceed the greater of (i) $500,000,000 and (ii) 5.0% of
Consolidated Total Assets, but, in each case, only to the extent that the
contract or written agreement governing such permitted Lien or the permitted
debt secured thereby expressly prohibits the grant of a Lien or a security
interest on such asset but, in any case, only for so long as and to the extent
that such prohibition remains in place,

(vii) those assets (if any) as to which the Collateral Trustee and the Borrower
shall have determined that the cost of obtaining a security interest is
excessive in relation to the value of the security to be afforded thereby,

(viii) (A) the Equity Interests of captive insurance subsidiaries,
not-for-profit subsidiaries, Excluded Project Subsidiaries and Unrestricted
Subsidiaries, and (B) the Capital Stock of PPL Generation, LLC, PPL EnergyPlus,
LLC and RJS Power LLC, in the case of this clause (viii)(B), solely to the
extent a pledge of such Capital Stock would entitle the holders thereof to the
grant of an “equal and ratable” security interest in such Capital Stock under
the terms of the indentures governing any Existing PPL Notes or Existing RJS
Debt or, in each case, any Permitted Refinancing Indebtedness incurred in
respect thereof,

 

-17-



--------------------------------------------------------------------------------

(ix) any property or assets to the extent the granting of a security interest in
which would be prohibited by contractual obligation applicable to such property
or assets (and not any other property or assets) of the Borrower or the
applicable Subsidiary Guarantor as of the date of acquisition of such property
or assets (and not created in contemplation thereof) and any amendment,
restatement, extension, refinancing or other modification thereof or such grant
of a security interest is prohibited by any law, rule or regulation or requires
a consent not obtained of any Governmental Authority,

(x) to the extent that applicable law requires that a subsidiary of any Credit
Party issues nominee or directors’ qualifying shares, such nominee or qualifying
shares,

(xi) any property or assets to the extent the granting of a security interest in
which would result in material adverse tax consequences as reasonably determined
by the Borrower,

(xii) (a) voting Equity Interests in any FSHCO or first-tier Controlled Foreign
Corporation in excess of 65% of the voting power of all Equity Interests thereof
and (b) property of any Controlled Foreign Corporation or Subsidiary thereof).

(xiii) any asset released by the Collateral Trustee from the Liens created
hereby pursuant to Section 5.1 of the First Lien Intercreditor Agreement as and
to the extent set forth therein,

(xiv) any interest (including any Equity Interest of any Subsidiary) in
partnerships, joint ventures and non-wholly owned subsidiaries which cannot be
pledged without the consent of one or more third parties or such pledge is
otherwise prohibited by such Person’s organizational documents (in each case,
unless such prohibition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC or other applicable law), excluding proceeds thereof,

(xv) any direct Proceeds (as defined in the UCC), substitutions or replacements
of any of the foregoing, but only to the extent such Proceeds, substitutions or
replacements would otherwise constitute Excluded Assets, and

(xvi) any assets or property of (and the Equity Interests in) any Specified
Subsidiary or any Unrestricted Subsidiary.

“Excluded Hedging Obligation” means, with respect to any Subsidiary Guarantor,
any Hedging Obligation if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Subsidiary
Guarantor becomes effective with respect to such Hedging Obligation. If a
Hedging Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedging Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Project Subsidiary” shall mean, at any time, any Restricted Subsidiary
that:

(a) is an obligor (or, in the case of a Restricted Subsidiary of an Excluded
Project Subsidiary that is such an obligor and is in a business that is related
to the business of such Excluded Project Subsidiary that is such an obligor, is
otherwise bound, or its property is subject to one or more covenants and other
terms of any Non-Recourse Debt outstanding at such time, regardless of whether
such Restricted Subsidiary is a party to the agreement evidencing the
Non-Recourse Debt (unless otherwise expressly elected by the Borrower in its
sole discretion with respect to any such Subsidiaries)) with respect to any
Non-Recourse Debt outstanding at such time, in each case if and for so long as
the grant of a security interest in the property or assets of such Subsidiary,
or the guarantee by such Subsidiary of the Obligations, or the pledge of

 

-18-



--------------------------------------------------------------------------------

the Equity Interests of such Subsidiary, in each case in favor of the Collateral
Trustee, for the benefit of the Secured Parties, shall constitute or result in a
breach, termination or default under the agreement or instrument governing the
applicable Non-Recourse Debt; provided that such Subsidiary shall be an Excluded
Project Subsidiary only to the extent that and for so long as the requirements
and consequences above shall exist; or

(b) is not an obligor with respect to any such Non-Recourse Debt as described in
clause (a), but is designated by the Borrower as an Excluded Project Subsidiary
under and in accordance with this Agreement; and

provided that the aggregate Fair Market Value of all outstanding Investments
owned by the Borrower and its Restricted Subsidiaries in the Subsidiary
designated as an Excluded Project Subsidiary will be deemed to be an Investment
made as of the time of the designation and will reduce the amount available for
Investments under the provisions of Section 10.03, as determined by the
Borrower. Each of the following Subsidiaries of the Borrower on the Closing Date
will initially be an Excluded Project Subsidiary: PPL Ironwood, LLC and PPL
Renewable Energy, LLC.

“Excluded Subsidiary” shall mean:

(a) (i) any Domestic Subsidiary of a Controlled Foreign Corporation or (ii) any
FSHCO,

(b) Unrestricted Subsidiaries,

(c) any captive insurance Subsidiary,

(d) not-for-profit Subsidiaries,

(e) any special purpose vehicle,

(f) any Immaterial Subsidiary,

(g) any Subsidiary, to the extent a guarantee of which is prohibited or
restricted by contracts existing on the Closing Date (or if acquired after the
Closing Date, on the date of such acquisition) (provided that such contracts
were not entered into in contemplation hereof) (including, prior to the
occurrence of the merger of RJS with and into the Borrower, with respect to RJS
and any Subsidiary of RJS prior to the consummation of the Transactions, any
documentation entered into in connection with the RJS Notes and any contractual
obligation incurred in connection with an amendment, modification, restatement
or refinancing thereof, to the extent such amendment, modification, restatement
or refinancing does not prohibit any Subsidiary from providing a guaranty of the
Obligations that was not so prohibited by the RJS Notes or such other applicable
contractual obligation existing as of the Closing Date) or applicable law
(including any requirement to obtain governmental (including regulatory)
authority or third party consent, approval, license or authorization) or would
result in materially adverse tax consequences as reasonably determined by
Borrower,

(h) any Controlled Foreign Corporation,

(i) any Subsidiary that is not directly or indirectly a Wholly-Owned Subsidiary
of the Borrower,

(j) any Excluded Project Subsidiary,

(k) any Specified Subsidiary, and

(l) any Subsidiary for which the Administrative Agent and Borrower determine the
cost and/or burden of obtaining the guaranty outweigh the benefit to the
Lenders.

 

-19-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean with respect to any Lender or Agent (a) Taxes
imposed on or measured by its overall net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed on it, by a
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Lender or
Agent’s failure to comply with Section 5.04(f), (c) any withholding Taxes that
are imposed under FATCA, and (d) any U.S. federal withholding Tax that is
imposed on amounts payable to a Lender pursuant to a law in effect at the time
such Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Credit Parties with respect to such
withholding tax pursuant to Section 5.04(a).

“Existing Indebtedness” shall have the meaning provided in Section 6.04.

“Existing Letters of Credit” shall have the meaning provided in Section 3.09.

“Existing PPL Notes” shall mean, collectively, the Borrower’s 5.70% Put
Securities due 2035, 6.20% Senior Notes due 2016, 6.50% Senior Notes due 2018,
4.60% Senior Notes due 2021, 6.50% Senior Notes due 2025, and the 6.00% Senior
Notes due 2036 and any permitted refinancing thereof.

“Existing RJS Debt” shall mean the RJS Notes and the RJS Revolver.

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.16(a).

“Extended Revolving Loans” shall mean Revolving Loans incurred in respect of
Extended Revolving Loan Commitments.

“Extending Revolving Credit Lender” shall have the meaning provided in
Section 2.16(a).

“Extension” shall have the meaning provided in Section 2.16(a).

“Extension Offer” shall have the meaning provided in Section 2.16(a).

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an Authorized Officer of
the Borrower.

“FASB” shall mean the Financial Accounting Standards Board.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent (rounded upward, if
necessary, to a whole multiple of 1/100 of 1.00%).

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor
agency thereto.

 

-20-



--------------------------------------------------------------------------------

“First Lien Intercreditor Agreement” shall mean the Collateral Trust and
Intercreditor Agreement, substantially in the form of Exhibit I, among the
Borrower, the Subsidiary Guarantors, the Collateral Trustee, for the benefit of
the Secured Parties, and each other Person from time to time party thereto,
including one or more Secured Debt Representatives (as defined in the First Lien
Intercreditor Agreement).

“Fiscal Quarter” shall mean, for any Fiscal Year, (i) the fiscal period
commencing on January 1 of such Fiscal Year and ending on March 31 of such
Fiscal Year, (ii) the fiscal period commencing on April 1 of such Fiscal Year
and ending on June 30 of such Fiscal Year, (iii) the fiscal period commencing on
July 1 of such Fiscal Year and ending on September 30 of such Fiscal Year and
(iv) the fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

“Fiscal Year” shall mean the fiscal year of the Borrower and its Restricted
Subsidiaries ending on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of the Consolidated Adjusted EBITDA of such Person for
such period to the Fixed Charges of such Person for such period.

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(a) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt, and net
of the effect of all payments made or received pursuant to Hedging Obligations
in respect of interest rates; plus

(b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(c) any interest accruing on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
guarantee or Lien is called upon; plus

(d) the product of (i) all dividends, whether paid or accrued and whether or not
in cash, on any series of Disqualified Stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable in
Equity Interests of the Borrower (other than Disqualified Stock) or to the
Borrower or a Restricted Subsidiary of the Borrower, times (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP; minus

(e) interest income for such period;

provided, that, “Fixed Charges” as defined in this definition, of any Person,
the Consolidated Adjusted EBITDA of which is excluded from the Consolidated
Adjusted EBITDA of such Person, shall be excluded for all purposes of this
definition.

“Foreign Agent” shall mean an Agent that is not a U.S. Person.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Subsidiary” of any Person shall mean any Restricted Subsidiary of such
Person that is not a Domestic Subsidiary.

 

-21-



--------------------------------------------------------------------------------

“FPA” shall mean the Federal Power Act, as amended to the date hereof and from
time to time hereafter, and any successor statute.

“Fronting Fee” shall have the meaning provided in Section 4.01(c).

“FSHCO” shall mean any Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests or Indebtedness
of one or more Controlled Foreign Corporations.

“Fund” shall mean any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since the
Closing Date, then solely with respect to the accounting treatment of any such
lease, GAAP shall be interpreted as it was in effect on the Closing Date.

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), or any governmental or non-governmental authority
regulating the generation and/or transmission of energy.

“Granting Lender” shall have the meaning provided in Section 13.04(g).

“Guarantee and Collateral Agreement” shall have the meaning provided in
Section 6.07(a).

“Guarantee and Collateral Agreement Collateral” shall mean all “Collateral” as
defined in the Guarantee and Collateral Agreement, but excluding any Excluded
Assets.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, or asbestos containing materials; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under: (i) agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates,
commodity prices or commodity transportation or transmission pricing or
availability, including, for the avoidance of doubt, currency exchange, interest
rate or commodity swap, cap or collar agreements; (ii) any netting arrangements,
power purchase and sale agreements, fuel purchase and sale agreements, swaps,
options and other agreements, in each case, that fluctuate in value with
fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower that is designated by the Borrower as an “Immaterial Subsidiary” if
and for so long as such Restricted Subsidiary, together with all other
Immaterial Subsidiaries, has (i) total assets at such time not exceeding 7.5% of
the Borrower’s Consolidated Total Assets as of the last day of the most recently
completed Test Period and (ii) total revenues and operating income for the most
recently completed Test Period not exceeding 7.5% of the Borrower’s consolidated
revenues and operating income for such Test Period, respectively; provided that
such Restricted Subsidiary shall be an Immaterial Subsidiary only to the extent
that and for so long as all of the above requirements are satisfied.

 

-22-



--------------------------------------------------------------------------------

“Incremental Amendment” shall have the meaning provided in Section 2.15(d).

“Incremental Facility” shall mean (i) each Incremental Term Loan, (ii) each
Revolving Commitment Increase and (iii) each Incremental Revolving Commitment.

“Incremental Facility Closing Date” shall have the meaning provided in
Section 2.15(e).

“Incremental Revolver” shall have the meaning provided in Section 2.15(a).

“Incremental Revolving Commitment” shall have the meaning provided in
Section 2.15(a).

“Incremental Revolving Facility” shall have the meaning provided in
Section 2.15(a).

“Incremental Revolving Loans” shall have the meaning provided in
Section 2.15(a).

“Incremental Term Facility” shall have the meaning provided in Section 2.15(a).

“Incremental Term Loans” shall have the meaning provided in Section 2.15(a).

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or

(f) representing the net amount owing under any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, but
without duplication, the guarantee by the specified Person of any Indebtedness
of any other Person; provided, that the amount of such Indebtedness shall be
deemed not to exceed the lesser of the amount secured by such Lien and the value
of the Person’s property securing such Lien.

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

-23-



--------------------------------------------------------------------------------

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Individual Revolving Exposure” of any Revolving Lender shall mean, at any time,
the sum of (x) the aggregate principal amount of all Revolving Loans made by
such Revolving Lender and then outstanding, (y) such Revolving Lender’s
Revolving Percentage in each then outstanding Letter of Credit multiplied by the
sum of the Stated Amount of the respective Letter of Credit and any Unpaid
Drawings relating thereto and (z) such Revolving Lender’s Revolving Percentage
multiplied by the aggregate principal amount of then outstanding Swingline
Loans.

“Initial Revolving Lender” shall mean each bank, financial institution or other
entity of which whose name appears on Schedule 1.01(b).

“Initial Revolving Loan Commitment” shall mean, for each Lender party to this
Agreement on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.01(b) directly below the column entitled “Initial Revolving Loan
Commitment,” as the same may from time to time be (x) reduced or terminated
pursuant hereto, (y) increased (but only with the consent of the respective
Lender) in accordance with the terms hereof or (z) adjusted as a result of
assignments to or from such Lender pursuant hereto.

“Initial Revolving Loan Maturity Date” shall mean the fifth anniversary of the
Effective Date.

“Initial Revolving Loans” shall mean all Revolving Loans made from time to time
pursuant to the Initial Revolving Loan Commitments.

“Intercompany Indebtedness” shall mean any Indebtedness, now existing or
hereafter incurred, owed by the Borrower or any Restricted Subsidiary of the
Borrower to the Borrower or any other Restricted Subsidiary of the Borrower.

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations.”

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (whether from fixed to floating or from floating to fixed), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and
(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the forms of loans (including
guarantees or other obligations), advances or capital contributions (excluding
commission, travel and similar advances to officers and employees), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities. Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

Notwithstanding anything to the contrary herein, in the case of any Investment
made by the Borrower or a Restricted Subsidiary of the Borrower in a Person
substantially concurrently with a cash distribution by such Person to the
Borrower or a Subsidiary Guarantor (a “Concurrent Cash Distribution”), the
amount of such Investment shall be deemed to be the Fair Market Value of the
Investment, less the amount of the Concurrent Cash Distribution.

“IRS” shall mean the U.S. Internal Revenue Service.

 

-24-



--------------------------------------------------------------------------------

“ISP” shall mean the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance and subject to which such Letter of
Credit may have been issued).

“Issuing Lender” shall mean each Issuing Lender named in Schedule 1.01(b) under
the caption “Letter of Credit Commitment” (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent and the Borrower which agrees to issue Letters of Credit hereunder. Any
Issuing Lender may arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents). Any Revolving
Lender may, from time to time, become an Issuing Lender under this Agreement
with the protections and rights afforded to Issuing Lenders hereunder by
executing a joinder, in form and substance reasonably satisfactory to (and
acknowledged and accepted by) the Administrative Agent and the Borrower,
indicating such Revolving Lender’s Letter of Credit Commitment (which commitment
may exceed such Revolving Lender’s Revolving Loan Commitment) and upon the
execution and delivery of any such joinder, such Revolving Lender shall be an
Issuing Lender for all purposes hereof.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement,
substantially in the form of Exhibit J hereto among the Borrower, the Subsidiary
Guarantors, the Collateral Trustee, for the benefit of the Secured Parties, and
each other Person from time to time party thereto, including one or more Secured
Debt Representatives (as defined in the Junior Lien Intercreditor Agreement).
Wherever in this Agreement, a Secured Debt Representative is required to become
party to the Junior Lien Intercreditor Agreement, if the related Indebtedness is
the initial Indebtedness incurred by the Borrower to be secured by a Lien junior
in right of priority to the Liens securing the Obligations, then the Borrower,
the Subsidiary Guarantors, the Administrative Agent and the Secured Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial
Revolving Loan Commitments, Incremental Term Loan, Incremental Revolver, Other
Term Loan, Other Revolving Loan or Extended Revolving Loan Commitment, in each
case as extended in accordance with this Agreement from time to time.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee, sublessee or licensee in, to and under leases, subleases or
licenses of land, improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder.

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured within two (2) Business Days) to make available its portion of
any Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.04(c) or 3.05, (ii) such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority or (iii) such Lender having made a public statement or
notified the Administrative Agent, the Swingline Lender, any Issuing Lender
and/or any Credit Party in writing (x) that it does not intend to comply with
its obligations under Section 2.01, Section 2.04 or Section 3, as the case may
be, in circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under such respective Sections or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 2.14 and any documentation entered into pursuant to the
Letter of Credit Back-Stop Arrangements (and the term “Defaulting Lender” as
used therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least sixty (60) consecutive days, (iii) such Lender has failed,
within three (3) Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iii) upon receipt of such

 

-25-



--------------------------------------------------------------------------------

written confirmation by the Administrative Agent and the Borrower), (iv) the
failure of any Lender to pay over to the Administrative Agent, any Issuing
Lender or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due and (v) has, or has a direct or
indirect parent company that has, (A) become the subject of a proceeding under
Bankruptcy Law or any other debtor relief law, or (B) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender Default under this clause (v) shall not be
deemed to have occurred solely by virtue of the ownership or acquisition of any
equity interests in any Lender or any person that directly or indirectly
controls such Lender by a Governmental Authority or an instrumentality thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Letter of Credit” shall have the meaning provided in Section 3.01(a) and shall
include all Existing Letters of Credit.

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.14(a).

“Letter of Credit Commitment” shall mean the commitment of each Issuing Lender
with respect to Letters of Credit set forth opposite such Issuing Lender’s name
on Schedule 1.01(b) under the caption “Letter of Credit Commitment” or, if an
Issuing Lender has entered into an Assignment and Assumption Agreement with
respect to such Letter of Credit Commitment, set forth for such Issuing Lender
in the Register maintained by the Administrative Agent pursuant to Section 13.12
as the Issuing Lender’s “Letter of Credit Commitment.”

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time. The Letter of Credit Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the aggregate
Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but (i) any amount may still be drawn
thereunder by reason of the operation of Rule 3.13 or Rule 3.14 of the ISP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn, or (ii) any drawing was made thereunder on or before the
last day permitted thereunder and such drawing has not been honored or refused
by the applicable Issuing Lender, such Letter of Credit shall be deemed to be
“outstanding” in the amount of such drawing.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, (i) the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two (2) Business
Days prior to the commencement of such Interest Period to be the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person which takes over the administration of that rate) for deposits in
Dollars by reference to the Reuters Screen LIBOR01 for deposits in Dollars (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rates; provided that to the
extent a comparable or successor rate or successor source is selected by the
Administrative Agent, the approved rate will be applied in a manner consistent
with market practice) for a period equal to such Interest Period; provided that
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum (rounded upwards to the next 1/100th of 1.00%) determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Interest Period, divided by (ii) a percentage
equal to 100% minus the then

 

-26-



--------------------------------------------------------------------------------

stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D;
provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“LIBOR Loan” shall mean each Loan (other than a Swingline Loan) designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

“Loan” shall mean an extension of credit by a Lender to the Borrower under
Section 2.

“Loan Participant” shall mean any Person who participates in the Loans pursuant
to Section 13.04; provided that only Eligible Transferees may be Loan
Participants.

“Majority Lenders” of any Class shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Class under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean any event or circumstance which has had a
material adverse effect on (i) the business, assets, financial condition or
results of operations, in each case, of the Borrower and its Restricted
Subsidiaries, taken as a whole, (ii) the rights and remedies, taken as a whole,
of the Administrative Agent, the Collateral Trustee and the Lenders under the
Credit Documents or (iii) the ability of the Borrower and the Subsidiary
Guarantors, taken as a whole, to perform their payment obligations under the
Credit Documents.

“Material Indebtedness” shall have the meaning provided in Section 11.04(a).

“Maturity Date” shall mean, with respect to the relevant Class of Loans, Letter
of Credit Commitment and Swingline Loan Commitment, the Initial Revolving Loan
Maturity Date; provided, that the reference to Maturity Date with respect to
(x) Other Term Loans and Other Revolving Loans shall be the final maturity date
as specified in the applicable Refinancing Amendment, (y) Extended Revolving
Loans, shall be the final maturity date as specified in the applicable Extension
Offer and (z) any Incremental Facility, shall be the final maturity date as
specified in the applicable Incremental Amendment.

“Maximum Incremental Facilities Amount” shall mean, at any date of
determination, the sum of (a) $750,000,000, plus (b) an unlimited amount on any
date if (and to the extent that), after giving effect to the incurrence of all
Incremental Facilities made or entered into on and as of such date, the Senior
Secured Leverage Ratio shall be less than or equal to 3.50:1.00, determined on a
Pro Forma Basis as of the last day of the most recently ended Calculation Period
(but excluding cash proceeds of all Incremental Facilities from any “netting”
calculations in determining Consolidated Senior Secured Net Debt); provided that
for purposes of the preceding proviso, (i) each Incremental Facility shall be
treated as if it is secured on a senior secured basis, whether or not so secured
and (ii) and all Incremental Facilities shall be treated as fully drawn;
provided further that if at the time of any such occurrence or issuance, there
is capacity under the foregoing clause (b), then such occurrence or issuance
shall be deemed to be utilized pursuant to clause (b) prior to utilizing any
capacity available to the Borrower under the foregoing clause (a); provided
still further that in the case of a simultaneous incurrence of the maximum
amount permitted to be incurred under clause (a) above on the date of such
incurrence together with an incurrence in reliance on clause (b) above on such
date, the Senior Secured Leverage Ratio shall be calculated only giving effect
to any incurrence of Indebtedness pursuant to clause (b) for purposes of
determining the amount of Indebtedness which may be incurred

 

-27-



--------------------------------------------------------------------------------

pursuant to clause (b) hereof (assuming for purposes of such calculation that
all outstanding Indebtedness incurred pursuant to Section 2.15(a) or
Section 10.04(b)(i) prior to or on such date of determination would be included
in the definition of Consolidated Senior Secured Net Debt, whether or not such
Indebtedness would otherwise be so included and assuming any Incremental
Revolving Credit Commitments established at such time are fully drawn) and, in
the case of any such incurrence of Indebtedness in connection with a Permitted
Acquisition, the Senior Secured Leverage Ratio shall be calculated as of the
date of signing the definitive documentation relating to such Permitted
Acquisition.

“Maximum Rate” shall have the meaning provided in Section 13.17.

“Measurement Date” shall mean with respect to any Letter of Credit, each of the
following: (i) each date of issuance of any such Letter of Credit, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof and (iii) each date of any payment by the
applicable Issuing Lender under any Letter of Credit.

“Minimum Borrowing Amount” shall mean, at any time, (i) for Revolving Loans, the
lesser of $5,000,000 and the Total Revolving Loan Commitment at such time and
(ii) for Swingline Loans, $1,000,000.

“Minimum Extension Condition” shall have the meaning provided in
Section 2.16(b).

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

“Moody’s” shall mean Moody’s Investors Service, Inc., together with its
successors.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument.

“Mortgage Policy” shall mean an ALTA Lender’s title insurance policy (Form
2006).

“Mortgaged Property” shall mean any Real Property owned in fee by the Borrower
or any of its Restricted Subsidiaries with a Fair Market Value or book value in
excess of $40,000,000, which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower or any of its Subsidiaries
or with respect to which the Borrower or any of its Subsidiaries has had any
liability (including on account of an ERISA Affiliate).

“Necessary CapEx Debt” shall mean Indebtedness of the Borrower or its Restricted
Subsidiaries incurred for the purpose of financing Necessary Capital
Expenditures.

“Necessary Capital Expenditures” shall mean capital expenditures that are
required by Applicable Law (other than Environmental Laws) or undertaken for
health and safety reasons or to prevent catastrophic failure of a unit. The term
“Necessary Capital Expenditures” does not include any capital expenditure
undertaken primarily to increase the efficiency of, expand or re-power any power
generation facility.

“Net Income” shall mean, with respect to any specified Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends or accretion, excluding,
however:

(a) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (i) any Asset Sale (without giving effect
to the threshold provided for in the definition thereof); or (ii) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and

 

-28-



--------------------------------------------------------------------------------

(b) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

“Net Sale Proceeds” shall mean, with respect to any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of (i) transaction fees, expenses and costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, legal, advisory and other fees and expenses (including
title and recording expenses), associated therewith and sales, VAT and transfer
taxes arising therefrom), (ii) payments of unassumed liabilities relating to the
assets sold or otherwise disposed of at the time of, or within sixty (60) days
after, the date of such sale or other disposition, (iii) the amount of gross
proceeds required to be used to permanently repay any Indebtedness (other than
Indebtedness pursuant to this Agreement and Credit Agreement Refinancing
Indebtedness) which is secured by a Lien (other than a Lien that ranks pari
passu with, or subordinated to, the Lien securing the Obligations) on the
respective assets which were the subject of such Asset Sale, (iv) taxes paid or
reasonably estimated to be payable in connection therewith, (v) any funded
escrow established pursuant to the documents evidencing any such Asset Sale to
secure any indemnification obligations or adjustments to the purchase price
associated with any such Asset Sale (provided, that to the extent that any
amounts are released from such escrow to the Borrower or a Subsidiary thereof,
such amounts, net of any related expenses, shall constitute Net Sale Proceeds)
and (vi) without duplication of clause (v) above, the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to clause
(iv) above) arising from Plan and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) or
any estimated taxes referred to under clause (iv) above that are not required to
be paid to any taxation or other Governmental Authority shall be deemed to be
Net Sale Proceeds of such sale or disposition of assets occurring on the date of
such reduction).

“Non-Defaulting Lender” and “Non-Defaulting Revolving Lender” shall mean and
include each Lender or Revolving Lender, respectively, other than any Defaulting
Lender.

“Non-Recourse Debt” shall mean Indebtedness:

(a) as to which neither the Borrower nor any of its Restricted Subsidiaries
(other than an Excluded Project Subsidiary) (i) provides credit support of any
kind (including any undertaking, agreement or instrument that would constitute
Indebtedness) other than pursuant to a Non-Recourse Guarantee or any arrangement
to provide or guarantee to provide goods and services on an arm’s length basis,
(ii) is directly liable as a guarantor or otherwise, other than pursuant to a
Non-Recourse Guarantee, or (iii) constitutes the lender;

(b) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness (except Non-Recourse Indebtedness (x) of one or more Excluded
Project Subsidiaries and its Subsidiaries and/or direct or indirect parents and
their subsidiaries, that, in each case, is an Excluded Project Subsidiary or
(y) pursuant to one or more Non-Recourse Guarantees) of the Borrower or any of
its Restricted Subsidiaries (excluding, for the avoidance of doubt, any such
Indebtedness resulting from a Non-Recourse Guarantee that is otherwise permitted
hereunder) to declare a default on such other Indebtedness or cause the payment
of such other Indebtedness to be accelerated or payable prior to its Stated
Maturity; and

(c) in the case of Non-Recourse Debt incurred after the Closing Date, as to
which the lenders have been notified in writing, or have otherwise agreed, that
they will not have any recourse to the stock or assets of the Borrower or any of
its Restricted Subsidiaries except as otherwise permitted by clauses (a) or
(b) above;

provided, however, that the following shall be deemed to be Non-Recourse Debt:
(i) guarantees with respect to debt service reserves established with respect to
a Subsidiary to the extent that such guarantee shall result in the immediate
payment of funds, pursuant to dividends or otherwise, in the amount of such
guarantee; (ii) contingent obligations

 

-29-



--------------------------------------------------------------------------------

of the Borrower or any Subsidiary to make capital contributions to a Subsidiary;
(iii) any credit support or liability consisting of reimbursement obligations in
respect of Letters of Credit issued under and subject to the terms of this
Agreement to support obligations of a Subsidiary; (iv) agreements of the
Borrower or any Subsidiary to provide, or guarantees or other credit support
(including letters of credit) by the Borrower or any Subsidiary of any agreement
of another Subsidiary to provide, corporate, management, marketing,
administrative, technical, energy management or marketing, engineering,
procurement, construction, operation and/or maintenance services to such
Subsidiary, including in respect of the sale or acquisition of power, emissions,
fuel, oil, gas or other supply of energy, (v) any agreements containing Hedging
Obligations, and any power purchase or sale agreements, fuel purchase or sale
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, commercial
or trading agreements and any other similar agreements entered into between the
Borrower or any Subsidiary with or otherwise involving any other Subsidiary,
including any guarantees or other credit support (including letters of credit)
in connection therewith, (vi) any Investments in a Subsidiary and, for the
avoidance of doubt, pledges by the Borrower or any Subsidiary of the Equity
Interests of any Excluded Subsidiary that are directly owned by the Borrower or
any Subsidiary in favor of the agent or lenders in respect of such Excluded
Subsidiary’s Non-Recourse Debt and (vii) any Non-Recourse Guarantees, to the
extent in the case of clauses (i) through (vii) otherwise permitted by this
Agreement.

“Non-Recourse Guarantee” shall mean any guarantee by the Borrower or a
Subsidiary Guarantor of Non-Recourse Debt incurred by an Excluded Project
Subsidiary as to which the lenders of such Non-Recourse-Debt have acknowledged
that they will not have any recourse to the stock or assets of the Borrower or
any Subsidiary Guarantor, except to the limited extent set forth in such
guarantee.

“Note” shall mean any Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 1615 Brett Road, Building III, New Castle,
Delaware 19720, or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing by the Borrower or any Subsidiary
Guarantor to the Administrative Agent, the Collateral Agent, any Issuing Lender,
the Swingline Lender or any Lender pursuant to the terms of this Agreement or
any other Credit Document (including all interest, fees and other amounts which
accrue after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of the Borrower or any of its
Restricted Subsidiaries, whether or not allowed or allowable in such case or
proceeding, but excluding with respect to any Subsidiary Guarantor all Excluded
Hedging Obligations of such Subsidiary Guarantor).

“OFAC” shall mean the United States Treasury Department Office of Foreign Assets
Control.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that each of the Officers making such certificate has
read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate are based, (c) a statement that, in
the opinion of each such Officer, he has made such examination or investigation
as is necessary to enable him to express an informed opinion as to whether or
not the applicable covenant or condition has been complied with and (d) a
statement as to whether or not, in the opinion of each such Officer, the
applicable condition or covenant has been complied with.

“Other Connection Taxes” shall mean with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
solely from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).

 

-30-



--------------------------------------------------------------------------------

“Other Revolving Commitments” shall mean one or more Classes of revolving credit
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment.

“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.04(h).

“PATRIOT Act” shall have the meaning provided in Section 8.19.

“Payment Office” shall mean the office of the Administrative Agent that is
provided in writing to the other parties hereto by the Administrative Agent at
times that payments are due.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Business” shall mean the business of acquiring, constructing,
managing, developing, improving, maintaining, leasing, owning and operating a
power or energy related facility, together with any related assets or
facilities, or engaging in wholesale or retail sale of power, as well as any
other activities reasonably related to, ancillary to, or incidental to, any of
the foregoing activities (including acquiring and holding reserves), including
investing in a power or energy related facility.

“Permitted Debt” shall have the meaning provided in Section 10.04(b).

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations (other than those
secured on a junior priority basis) and is not secured by any property or assets
of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Subsidiary Guarantors and (iv) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall have
acceded to the First Lien Intercreditor Agreement in accordance with the terms
thereof.

“Permitted Investments” shall mean:

(a) any Investment in the Borrower or in a Restricted Subsidiary of the Borrower
that is a Subsidiary Guarantor;

 

-31-



--------------------------------------------------------------------------------

(b) [reserved];

(c) any Investment in an Excluded Subsidiary meeting the definition of clauses
(a) or (h) thereof for so long as the Excluded Subsidiaries do not collectively
own more than 20% of the Consolidated Total Assets of the Borrower as of the
most recent Fiscal Quarter end for which financial statements are publicly
available;

(d) any issuance of letters of credit by, or for the account of, the Borrower
and/or any of its Restricted Subsidiaries to support the obligations of any of
the Excluded Subsidiaries;

(e) any Investment in Cash Equivalents (and, in the case of Excluded
Subsidiaries only, Cash Equivalents or other liquid investments permitted under
any Credit Facility to which it is a party);

(f) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person, if as a result of such Investment:

(i) such Person becomes a Restricted Subsidiary of the Borrower and a Subsidiary
Guarantor or an Immaterial Subsidiary; or

(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower that is a Subsidiary
Guarantor;

(g) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 10.08;

(h) Investments made as a result of the sale of Equity Interests of any Person
that is a Subsidiary of the Borrower such that, after giving effect to any such
sale, such Person is no longer a Subsidiary of the Borrower, if the sale of such
Equity Interests constitutes an Asset Sale;

(i) Investments to the extent made in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower (or any direct or
indirect parent company thereof); provided, that such Equity Interests will not
increase the amount available for Restricted Payments under
Section 10.03(a)(iii)(B);

(j) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers of the Borrower or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (ii) litigation, arbitration or other disputes with Persons who are not
Affiliates;

(k) Investments represented by Hedging Obligations;

(l) loans or advances to employees;

(m) repayments or prepayments of the Loans or pari passu Indebtedness;

(n) any Investment in securities of trade creditors, trade counter-parties or
customers received in compromise of obligations of those Persons, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers;

(o) negotiable instruments held for deposit or collection;

(p) receivables owing to the Borrower or any Restricted Subsidiary of the
Borrower and payable or dischargeable in accordance with customary trade terms;
provided, however, that such trade terms may include such concessionary trade
terms as the Borrower or any such Restricted Subsidiary of the Borrower deems
reasonable under the circumstances;

 

-32-



--------------------------------------------------------------------------------

(q) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes;

(r) Investments resulting from the acquisition of a Person that at the time of
such acquisition held instruments constituting Investments that were not
acquired in contemplation of, or to finance, the acquisition of such Person;

(s) any Investment in any Person engaged primarily in one or more Permitted
Businesses (including Excluding Subsidiaries, Unrestricted Subsidiaries, and
Persons that are not Subsidiaries) made for cash since the Closing Date;

(t) Investments made pursuant to a commitment that, when entered into, would
have complied with the provisions of this Agreement;

(u) Investments in any Excluded Subsidiary made by another Excluded Subsidiary;
and

(v) other Investments made since the Closing Date in any Person having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value) that are at any time
outstanding not to exceed the greater of (i) $500,000,000 and (ii) 5.0% of
Consolidated Total Assets; provided, however, that if any Investment pursuant to
this clause (w) is made in any Person that is not a Restricted Subsidiary of the
Borrower and a Subsidiary Guarantor at the date of the making of the Investment
and such Person becomes a Restricted Subsidiary and a Subsidiary Guarantor after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (a) above, and shall cease to have been made pursuant to this clause
(v).

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to refund, refinance, replace, defease or discharge
other Indebtedness (and, without duplication, unused commitments) of the
Borrower or any of its Restricted Subsidiaries (other than Intercompany
Indebtedness) provided that:

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness (which for this purpose shall include
unused commitments) extended, refinanced, renewed, replaced, defeased or
refunded (plus all accrued interest on the Indebtedness and the amount of all
expenses and premiums incurred in connection therewith);

(b) such Permitted Refinancing Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;

(c) if the Indebtedness being extended, refinanced, renewed, replaced, defeased
or refunded is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness is subordinated in right of payment to, the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;

(d) such Indebtedness is incurred either by the Borrower (and may be guaranteed
by any Subsidiary Guarantor) or by the Restricted Subsidiary who is the obligor
on the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and

 

-33-



--------------------------------------------------------------------------------

(e) (i) if the Stated Maturity of the Indebtedness being refinanced is earlier
than the Latest Maturity Date of all Classes of Loans or Commitments, the
Permitted Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being refinanced or (ii) if the Stated
Maturity of the Indebtedness being refinanced is later than the Latest Maturity
Date of all Classes of Loans or Commitments, the Permitted Refinancing
Indebtedness has a Stated Maturity at least 91 days later than the Latest
Maturity Date of all Classes of Loans or Commitments.

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness (provided, that such Indebtedness may be secured by a Lien on the
Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”) and (iii) the holders of such
Indebtedness (or their representative) and the Administrative Agent shall be
party to the Junior Lien Intercreditor Agreement.

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” shall mean an “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA maintained or contributed to
by the Borrower or any of its Subsidiaries or with respect to which the Borrower
or any of its Subsidiaries has had any liability (including on account of an
ERISA Affiliate).

“PPL Corp.” shall mean PPL Corporation, a Pennsylvania corporation.

“Prime Lending Rate” shall mean the rate which the Administrative Agent publicly
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, with respect to compliance with any test, covenant
or calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio (including in connection with any Specified Transaction)
in accordance with Section 1.06.

“Pro Forma Compliance” shall mean, with respect to the covenant in
Section 10.07, compliance on a Pro Forma Basis with such covenant in accordance
with Section 1.06.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum dated June 2014 and that were prepared by or on behalf of
the Borrower in connection with the Transactions and made available to the
Administrative Agent and the Lenders prior to the Closing Date.

“Prudent Industry Practice” shall mean those practices and methods as are
commonly used or adopted by Persons in the independent power generation industry
in the United States in connection with the conduct of the business of such
industry, in each case as such practices or methods may evolve from time to
time, consistent in all material respects with all applicable legal
requirements.

 

-34-



--------------------------------------------------------------------------------

“PUHCA” shall mean the Public Utility Holding Company Act of 2005, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Qualified Equity Interests” shall mean any Equity Interest of the Borrower
other than Disqualified Stock.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Closing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, which constitute real
property, excluding Leaseholds, to the extent constituting an interest in real
property.

“Recovery Event” shall mean any event that gives rise to the receipt by the
Borrower or any of its Restricted Subsidiaries of (a) any cash insurance
proceeds or condemnation awards payable (i) by reason of theft, loss, casualty,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of the Borrower or any of its Restricted Subsidiaries and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case except to the extent such proceeds or awards constitute
(x) reimbursement or compensation for amounts previously paid by the Borrower or
any of its Restricted Subsidiaries in respect of any such event (as certified to
the Administrative Agent by the Borrower pursuant to an Officer’s Certificate
delivered by an Authorized Officer not later than the fifth Business Day
following the date of the receipt of such proceeds or awards) or (y) amounts
payable by reason of any loss of revenues or interruption of business or
operations or (b) any compensation or remuneration paid to the Borrower or any
of its Restricted Subsidiaries arising from the exercise of any Governmental
Authority of its claimed or actual power of eminent domain over the property or
assets of the Borrower or any such Restricted Subsidiary.

“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Revolving Loan Commitments” shall have the meaning provided in
Section 13.10(c).

“Refinancing Amendment” shall mean an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.17.

“Register” shall have the meaning provided in Section 13.12.

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefore pursuant to an exchange offer
registered with the SEC.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

-35-



--------------------------------------------------------------------------------

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Revolving Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Incremental Term Loans of Non-Defaulting Lenders and (ii) the Total
Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of the then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate Revolving Percentages of all Non-Defaulting Lenders of
the total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).

“Required Revolving Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose outstanding Revolving Loan Commitments at such time (or, after the
termination thereof, outstanding Revolving Loans and Revolving Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the Total Revolving
Loan Commitment in effect at such time less the Revolving Loan Commitments of
all Defaulting Lenders at such time (or, after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate Revolving Percentages of all Non-Defaulting Lenders of the total
outstanding Swingline Loans and Letter of Credit Outstandings at such time).

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related to the Credit Documents or Liens created
thereunder).

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payment” shall have the meaning provided in Section 10.03(a).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Commitment Increase” shall have the meaning set forth in
Section 2.15(a).

“Revolving Commitment Increase Lender” shall have the meaning set forth in
Section 2.15(h).

“Revolving Lender” shall mean each Lender with a Revolving Loan Commitment or
with outstanding Revolving Loans.

“Revolving Loan” shall have the meaning provided in Section 2.01(a), and shall
include all revolving loans made from time to time pursuant to the Revolving
Loan Commitments.

“Revolving Loan Commitments” shall mean, for each Lender, at any time the sum of
(without duplication) the Initial Revolving Loan Commitment, each Incremental
Revolving Commitment of such Lender, as the same may from time to time be
(x) reduced or terminated pursuant hereto, (y) increased (but only with the
consent of the respective Lender) in accordance with the terms hereof
(including, without limitation, as a result of one or more Revolving Commitment
Increases of such Lender) or (z) adjusted as a result of the assignments to or
from such Lender pursuant hereto.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

-36-



--------------------------------------------------------------------------------

“Revolving Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Revolving Lender at such time and the denominator of which is
the Total Revolving Loan Commitment at such time; provided, that if the
Revolving Percentage of any Revolving Lender is to be determined after the Total
Revolving Loan Commitment has been terminated, then the Revolving Percentage of
such Revolving Lender shall be determined immediately prior (and without giving
effect) to such termination (but giving effect to assignments made thereafter in
accordance with the terms hereof); provided, further, that, in the case of
Section 2.14 when a Lender Default with respect to an Revolving Lender shall
exist, “Revolving Percentage” of a Non-Defaulting Revolving Lender at such time
shall mean the percentage of the Total Revolving Loan Commitments (disregarding
any such Defaulting Lender’s Revolving Loan Commitment) represented by such
Non-Defaulting Revolving Lender’s Revolving Loan Commitment.

“RJS” shall mean RJS Power Holdings LLC and its subsidiaries and assets.

“RJS Merger Event” shall have the meaning specified in the definition of
“Transaction.”

“RJS Notes” shall mean the $1,250,000,000 senior notes due 2019 issued by RJS in
connection with the Transactions.

“RJS Revolver” shall mean the Credit Agreement dated as of July 10, 2014 among
RJS, the lenders and issuing banks party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business and its successors and assigns.

“Sanctioned Person” shall mean, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state.

“Sanctions” shall mean applicable economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or
(b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of comprehensive territorial Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan, and Syria).

“SEC” shall mean the Securities Exchange Commission or any successor thereto.

“Secured Parties” shall have the meaning assigned the term “First Lien Secured
Parties” in the respective Security Documents.

“Secured Trading Facility” shall mean the secured trading facility of the
Borrower or a Subsidiary Guarantor as in effect on or after the Closing Date or
as may be in effect from time to time (on terms substantially consistent with
the terms previously disclosed to the Administrative Agent) (including as may be
amended, amended and restated, or otherwise modified) and which may be subject
to the First Lien Intercreditor Agreement or a Junior Lien Intercreditor
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guarantee and Collateral
Agreement, each Mortgage, the First Lien Intercreditor Agreement, and, after the
execution and delivery thereof, any intercreditor agreement entered into by the
Administrative Agent or Collateral Trustee as contemplated herein with respect
to any Collateral (including the Junior Lien Intercreditor Agreement); provided
that any cash collateral or other agreements

 

-37-



--------------------------------------------------------------------------------

entered into pursuant to the Letter of Credit Back-Stop Arrangements shall
constitute “Security Documents” solely for purposes of (x) Sections 8.03 and
10.01(a) and (y) the term “Credit Documents” as used in Sections 10.04(b)(i)(A)
and 13.01.

“Senior Secured Leverage Ratio” shall mean, on any date of determination, the
ratio of (a) Consolidated Senior Secured Net Debt on such date to
(b) Consolidated Adjusted EBITDA for the Test Period most recently ended on or
prior to such date.

“Separation Agreement” shall mean the Separation Agreement to be dated on or
prior to the Closing Date between the Borrower and PPL Corp, together with all
schedules, annexes, exhibits and other attachments thereto.

“Significant Asset Sale” shall mean each Asset Sale which generates Net Sale
Proceeds of at least $25,000,000.

“Significant Subsidiary” shall mean any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as such
Regulation is in effect on the Closing Date.

“SPC” shall have the meaning provided in Section 13.04(g).

“Specified Default” shall mean a Default or an Event of Default arising under
Section 11.01 or 11.05.

“Specified Disposition” shall mean the sale, disposition or other transfer of
the Equity Interests of any Specified Subsidiary, or any assets thereof, in
connection with obtaining regulatory approval for the Transactions, including as
part of any required “market mitigation,” and any sale or disposition identified
on Schedule 1.01(c).

“Specified Representations” shall mean those representations and warranties of
the Borrower and the Subsidiary Guarantors in Sections 8.01(i) (solely as to the
Borrower and the Subsidiary Guarantors), 8.02, 8.03(i) and (iii) (but not as it
relates to the consummation of the Transactions), 8.05(b), 8.08, 8.11, 8.15 and
8.19.

“Specified Subsidiary” shall mean any Subsidiary of the Borrower identified in
writing to the Administrative Agent prior to the Closing Date in connection with
obtaining regulatory approval for the Transactions, including as part of any
required “market mitigation,” and any sale or disposition identified on Schedule
1.01(c).

“Specified Transaction” shall mean any incurrence or repayment of Indebtedness
(other than for working capital purposes) or any Investment that results in a
Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary (including
pursuant to Section 9.11), any acquisition permitted under this Agreement, any
Significant Asset Sale or other asset sale that results in a Restricted
Subsidiary ceasing to be a Subsidiary of the Borrower, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, or any asset sale of a business unit,
line of business or division of the Borrower or a Restricted Subsidiary, in each
case whether by merger, consolidation, amalgamation or otherwise.

“Spin-Off” shall mean the separation of the Borrower from PPL Corp. pursuant to
the Separation Agreement dated as of June 9, 2014, such that from and after such
spin-off, the Borrower will no longer be a Subsidiary of PPL Corp.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined without regard
to whether any conditions to drawing could then be met but after giving effect
to all previous drawings made thereunder.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 

-38-



--------------------------------------------------------------------------------

“Stock Certificates” shall mean Collateral consisting of certificates
representing Equity Interests held by the Borrower or any Subsidiary Guarantor
(provided that the Borrower and the Subsidiary Guarantors shall not be required
to deliver Stock Certificates constituting Excluded Assets, including Stock
Certificates issued by any Controlled Foreign Corporation representing in excess
of 65% of the voting Capital Stock of such Controlled Foreign Corporation) for
which a security interest can be perfected by delivering such Stock
Certificates, together with undated stock powers or other appropriate
instruments of transfer executed in blank for each such certificate.

“Subordinated Indebtedness” shall mean, with respect to any Person, any
Indebtedness of such Person if the instrument creating or evidencing such
Indebtedness or pursuant to which such Indebtedness is outstanding expressly
provides that such Indebtedness is (i) if incurred by the Borrower, subordinated
in right of payment to the Obligations in form and substance reasonably
satisfactory to the Administrative Agent or (ii) if incurred by the Borrower or
a Restricted Subsidiary, subordinated in right of payment to the guarantee and
other obligations made by such Person pursuant to the Guarantee and Collateral
Agreement and the Obligations, as the same relate to such Person in form and
substance reasonably satisfactory to the Administrative Agent.

“Subsidiary” shall mean, with respect to any specified Person: (i) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof). Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” shall mean each direct and indirect Wholly-Owned Domestic
Subsidiary of the Borrower (other than any Excluded Subsidiary), in each case,
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as the respective Subsidiary is
released from all of its obligations under the Guarantee and Collateral
Agreement in accordance with the terms and provisions thereof.

“Swingline Facility” shall mean the portion of the revolving credit facility
made available by the Swingline Lender as provided in Section 2.01(d).

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

“Swingline Limit” shall mean $25,000,000.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Revolving Lender at any time shall be its Revolving Percentage
of the aggregate Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Talen” shall mean Talen Energy Corporation, a Delaware corporation.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loans” shall mean Incremental Term Loans and Other Term Loans.

 

-39-



--------------------------------------------------------------------------------

“Test Period” shall mean each period of four consecutive Fiscal Quarters of the
Borrower then last ended for which financial statements have been delivered or
were required to be delivered pursuant to Section 9.01(a) or (b), as applicable,
in each case taken as one accounting period; provided that in the case of
determinations of the Fixed Charge Coverage Ratio, Total Leverage Ratio and the
Senior Secured Leverage Ratio pursuant to this Agreement, such further
adjustments (if any) as described in Section 1.06 shall be made to the extent
applicable.

“Threshold Amount” shall mean $250,000,000.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Total Net Debt on such date to (y) Consolidated Adjusted EBITDA
for the Test Period most recently ended on or prior to such date.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Transaction” shall mean, collectively, (i) the Spin-Off, (ii) the combination
of the Borrower (or the direct parent holding company thereof) (whether by an
acquisition of shares, the purchase of assets, by merger or combination of the
foregoing) with RJS (such combination, the “RJS Merger Event”), (iii) the
refinancing of the Existing RJS Debt, other than the RJS Notes, and Indebtedness
of the Borrower (other than Indebtedness set forth on Schedule 10.04 or
otherwise permitted under Section 10.04(b)(ii)), (iv) the entering into and, if
applicable, Borrowing on the Closing Date under this Credit Facility and (v) the
payment of fees and expenses in connection with the foregoing (such fees and
expenses, collectively, the “Transaction Expenses”).

“Transaction Expenses” shall have the meaning provided in the definition of
“Transaction.”

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Restricted Subsidiary and a counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“UCC Filing Collateral” shall mean Collateral, including Collateral constituting
investment property, for which a security interest can be perfected by filing a
UCC-1 financing statement.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary pursuant to an
Officer’s Certificate delivered in accordance with Section 9.11, but only to the
extent that such Subsidiary:

(i) has no Indebtedness other than Non-Recourse Debt or such other Indebtedness
as may be permitted in accordance with the terms hereof;

 

-40-



--------------------------------------------------------------------------------

(ii) except as permitted by Section 10.06, is not party to any agreement,
contract, arrangement or understanding with the Borrower or any Restricted
Subsidiary of the Borrower unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Borrower;

(iii) is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results except as otherwise permitted by this Agreement; and

(iv) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries except as otherwise permitted by this Agreement.

“Unused Commitment Fee” shall have the meaning provided in Section 4.01(a).

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s Revolving Percentage of (A) the
Letter of Credit Outstandings at such time and (B) except for purposes of
Section 4.01(a), the aggregate principal amount of all Swingline Loans
outstanding at such time.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(f).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect of the Indebtedness,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Capital Stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Withholding Agent” shall mean the Borrower and the Administrative Agent.

 

-41-



--------------------------------------------------------------------------------

1.01. Other Definitional Provisions, etc.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Credit Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) unless the context otherwise requires, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Equity
Interests, securities, revenues, accounts, leasehold interests and contract
rights, (iv) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” (v) unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
permitted successors and assigns and (B) to the Borrower or any other Credit
Party shall be construed to include the Borrower or such Credit Party as debtor
and debtor-in-possession and any receiver or trustee for the Borrower or any
other Credit Party, as the case may be, in any insolvency or liquidation
proceeding and, (vi) all references to any Governmental Authority, shall include
any other Governmental Authority that shall have succeeded to any or all of the
functions thereof.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Unless otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Credit Documents) and all other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings thereto,
but only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, modifications, refinancings, renewals,
replacements and restructurings are permitted by the Credit Documents; and
(b) references to any law (including by succession of comparable successor laws)
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

(f) All certifications to be made hereunder by an officer or representative of a
Credit Party shall be made by such Person in his or her capacity solely as an
officer or a representative of such Credit Party, on such Credit Party’s behalf
and not in such Person’s individual capacity.

1.02. Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP,
except as otherwise specifically prescribed herein. Notwithstanding any other
provision contained herein, any lease that is treated as an operating lease for
purposes of GAAP as of the date hereof shall not be treated as Indebtedness or
as a Capital Lease Obligation and shall continue to be treated as an operating
lease (and any future lease, if it were in effect on the date hereof, that would
be treated as an operating lease for purposes of GAAP as of the date hereof
shall be treated as an operating lease), in each case for purposes of this
Agreement, notwithstanding any actual or proposed change in or application of
GAAP after the date hereof.

1.03. Rounding. Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

-42-



--------------------------------------------------------------------------------

1.04. Times of Day. Unless specified, all references herein to times of day
shall be references to Eastern Time (daylight or standard, as applicable).

1.05. Timing of Payment of Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance (including delivery of any documents or notices) required on a day
which is not a Business Day, the date of such payment (other than as specified
otherwise herein) or performance shall extend to the immediately succeeding
Business Day and such extension shall be reflected in the computation of
interest or fees, as the case may be.

1.06. Pro Forma Calculations.

(i) Notwithstanding anything to the contrary herein, the Fixed Charge Coverage
Ratio, Total Leverage Ratio and Senior Secured Leverage Ratio shall be
calculated in the manner prescribed by this Section 1.06; provided that
notwithstanding anything to the contrary in this Section 1.06, when calculating
the Senior Secured Leverage Ratio for purposes of determining actual compliance
(and not Pro Forma Compliance or compliance on a Pro Forma Basis) with the
Senior Secured Leverage Ratio set forth in Section 10.07, the events described
in this Section 1.06 that occurred subsequent to the end of the applicable Test
Period shall not be given pro forma effect.

(ii) For purposes of calculating the Fixed Charge Coverage Ratio, Total Leverage
Ratio and Senior Secured Leverage Ratio, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or Calculation Period and
(ii) subsequent to such Test Period (or Calculation Period) and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a Pro Forma Basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated Adjusted EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period or
Calculation Period, as applicable. Without limiting the foregoing, for purposes
of calculating the Fixed Charge Coverage Ratio, the Total Leverage Ratio and
Senior Secured Leverage Ratio, any Person that is a Restricted Subsidiary on the
Calculation Date will be deemed to have been a Restricted Subsidiary at all
times during the applicable Test Period; and any Person that is not a Restricted
Subsidiary on the Calculation Date will be deemed not to have been a Restricted
Subsidiary at any time during the applicable Test Period. If since the beginning
of any applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.06, then the Fixed Charge Coverage Ratio, Total
Leverage Ratio and Senior Secured Leverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.06, and the Consolidated
Adjusted EBITDA attributable to discontinued operations, as determined in
accordance with GAAP shall be excluded for purposes of such calculations.

(iii) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness or issues, repurchases
or redeems preferred stock included in the calculations of the Fixed Charge
Coverage Ratio, Total Leverage Ratio and Senior Secured Leverage Ratio (in each
case except for determinations pursuant to Section 10.07 and other than
Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), (x) during the
applicable Test Period (or Calculation Period) or (y) subsequent to the end of
the applicable Test Period (or Calculation Period) and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Fixed Charge Coverage Ratio, Total Leverage Ratio and Senior
Secured Leverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Indebtedness, to the extent required, as if the same
had occurred on the last day of the applicable Test Period (or Calculation
Period) in the case of the Fixed Charge Coverage Ratio, the Total Leverage Ratio
or the Senior Secured Leverage Ratio. If any Indebtedness that is being incurred
on the Calculation Date bears a floating rate of interest, the interest expense
on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire Test Period (taking
into account any Hedging Obligation applicable to such Indebtedness).

(iv) Whenever pro forma effect is to be given to a Specified Transaction or
implementation of an operating initiative, the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of the
Borrower and include, for the avoidance of doubt, the amount of cost savings,
operating expense reductions,

 

-43-



--------------------------------------------------------------------------------

other operating improvements and synergies that are reasonably identifiable,
factually supportable and projected by the Borrower in good faith to be
reasonably anticipated to be realizable within the later of 18 months after the
event giving rise thereto or, with respect to any such adjustment in connection
with the Transactions, within 24 months after the Closing Date (provided, that
to the extent any such operational changes are not associated with a
transaction, such changes shall be limited to those for which all steps have
been taken for realizing such savings and are factually supportable, reasonably
identifiable and supported by an Officer’s Certificate delivered to the
Administrative Agent) (calculated on a pro forma basis as though such cost
savings, operating expense reductions, other operating improvements and
synergies had been realized on the first day of such period as if such cost
savings, operating expense reductions, other operating improvements and
synergies were realized during the entirety of such period) relating to such
Specified Transaction, net of the amount of actual benefits realized during such
period from such actions; provided that any increase in Consolidated Adjusted
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated Adjusted EBITDA; provided that amounts
added back pursuant to this Section 1.06 (iv) shall not, when taken together
with any add-backs pursuant clauses (vii) and (viii) of the definition of
“Consolidated Adjusted EBITDA,” account for more than 25% of Consolidated
Adjusted EBITDA in any Test Period (calculated before giving effect to any such
add-backs and adjustments).

(v) For purposes of calculating the Fixed Charge Coverage Ratio, the Fixed
Charges attributable to discontinued operations, as determined in accordance
with GAAP, and operations or businesses (and ownership interests therein)
disposed of prior to the Calculation Date, will be excluded, but only to the
extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date.

1.07. Calculations, Computations. The financial statements to be furnished to
the Lenders pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders); provided that (i) if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document (including, without limitation, as a result of the effect of such
change on any definition including accounting terms) used in calculating such
ratio or determining compliance with such requirement (the “Accounting Change”)
and the Borrower shall so request (or the Administrative Agent notifies the
Borrower that the Required Lenders so request), the Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders) (provided, however, that, until so
amended, such ratio or requirement shall continue to be computed in conformity
with those accounting principles and policies in effect immediately prior to
such Accounting Change); (ii) except as otherwise expressly provided herein, for
purposes of calculating financial terms, all covenants and related definitions,
all such calculations based on the operations of the Borrower and its Restricted
Subsidiaries on a consolidated basis shall be made without giving effect to the
operations of any Unrestricted Subsidiaries, (iii) notwithstanding anything to
the contrary contained herein, all financial covenants contained herein or in
any other Credit Document shall be calculated, in each case, without giving
effect to any election under FASB ASC 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities at the fair value thereof
and to the extent expressly provided herein, certain calculations shall be made
on a Pro Forma Basis and (iv) all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of any accounting change set forth in Section 1.02 shall contain a schedule
showing the adjustments, if any, necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting changes.

1.08. Interest Rate Calculations. All computations of interest, Unused
Commitment Fee and other Fees hereunder shall be made on the basis of a year of
360 days (except for interest calculated by reference to the Prime Lending Rate,
which shall be based on a year of 365 or 366 days, as applicable) for the actual
number of days (including the first day but excluding the last day) occurring
the period for which such interest, Unused Commitment Fee or Fees are payable.

 

-44-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.01. The Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each
Revolving Lender severally agrees to make, at any time and from time to time on
or after the Closing Date and prior to the applicable Maturity Date, a revolving
loan or revolving loans (each, a “Revolving Loan” and, collectively, the
“Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or LIBOR Loans;
provided that except as otherwise specifically provided in Section 2.10(b), all
Revolving Loans comprising the same Borrowing shall at all times be of the same
Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof (without premium or penalty) and (iv) shall not exceed for any such
Revolving Lender at any time outstanding that aggregate principal amount which,
when added to the product of (x) such Revolving Lender’s Revolving Percentage
and (y) the sum of (I) the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Revolving
Loans or Swingline Loans) at such time and (II) the aggregate principal amount
of all Swingline Loans (exclusive of Swingline Loans which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.

(b) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Closing
Date and prior to the applicable Maturity Date, a revolving loan or revolving
loans (each, a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower, which Swingline Loans (i) shall be incurred and maintained as Base
Rate Loans, (ii) shall be denominated in Dollars, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not exceed in
aggregate principal amount at any time outstanding, when combined with the
aggregate principal amount of all Revolving Loans then outstanding and the
aggregate amount of all Letter of Credit Outstandings at such time, an amount
equal to the Total Revolving Loan Commitment at such time and (v) shall not
exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(b), the Swingline Lender shall not make any Swingline Loan after it
has received written notice from the Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices, (B) of the cure of such Default or
Event of Default or (C) of the waiver of such Default or Event of Default by the
Required Lenders.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Revolving Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Specified Default or upon the exercise of any of the
remedies provided in Section 11), in which case one or more Borrowings of
Revolving Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all
Revolving Lenders pro rata based on each such Revolving Lender’s Revolving
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to Section 11) and the proceeds thereof shall be
applied directly by the Swingline Lender to repay the Swingline Lender for such
outstanding Swingline Loans. Each Revolving Lender hereby irrevocably agrees to
make Revolving Loans upon one (1) Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied (or waived), (iii) whether
a Default or an Event of Default then exists, (iv) the date of such Mandatory
Borrowing, and (v) the amount of the Total Revolving Loan Commitment at such
time. In the event that any Mandatory Borrowing cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under Bankruptcy Law with respect to the
Borrower), then each Revolving Lender hereby agrees that it shall forthwith
purchase (as of the date the Mandatory Borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrower on or after such date
and prior to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause the Revolving Lenders
to share in such Swingline Loans ratably based upon their respective

 

-45-



--------------------------------------------------------------------------------

Revolving Percentages (determined before giving effect to any termination of the
Revolving Loan Commitments pursuant to Section 11); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days and
at the interest rate otherwise applicable to Revolving Loans maintained as Base
Rate Loans hereunder for each day thereafter.

(d) If the Maturity Date shall have occurred in respect of any tranche of
Revolving Loan Commitments at a time when another tranche or tranches of
Revolving Loan Commitments is or are in effect with a longer Maturity Date, then
on the earliest occurring Maturity Date all then outstanding Swingline Loans
shall be repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 3.07), no Specified Default then exists or would result therefrom and
there shall exist sufficient Unutilized Revolving Loan Commitments with a later
Maturity Date or Maturity Dates so that the respective outstanding Swingline
Loans could be incurred pursuant the Revolving Loan Commitments which will
remain in effect after the occurrence of such Maturity Date, then, subject to
the consent of the Swingline Lender, there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the relevant Revolving Loan Commitments
with a later Maturity Date or Maturity Dates, and such Swingline Loans shall not
be so required to be repaid in full on such earliest Maturity Date.

2.02. Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Class shall not be less than the Minimum
Borrowing Amount applicable to such Class. More than one Borrowing may occur on
the same date, but at no time shall there be outstanding more than ten
(10) Borrowings of LIBOR Loans in the aggregate for all Classes of Loans.

2.03. Notice of Borrowing.

(a) Whenever the Borrower desires to incur (x) LIBOR Loans hereunder, the
Borrower shall give the Administrative Agent at the Notice Office at least three
(3) Business Days’ prior notice of each LIBOR Loan to be incurred hereunder or
(y) Base Rate Loans hereunder (excluding Swingline Loans and Revolving Loans
made pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Notice Office at least one (1) Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder; provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 12:00 noon on such day. Each such notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, substantially in the form of Exhibit A-1, appropriately completed to
specify: (i) the aggregate principal amount of the Loans to be incurred pursuant
to such Borrowing, (ii) the date of such Borrowing (which shall be a Business
Day) and (iii) whether the Loans being incurred pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be
applicable thereto. The Administrative Agent shall promptly give each Lender
which is required to make Loans of the Class specified in the respective Notice
of Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 p.m. on the date
that a Swingline Loan is to be incurred, written notice or telephonic notice
promptly confirmed in writing of each Swingline Loan to be incurred hereunder.
Each such notice shall be irrevocable and specify in each case (A) the date of
Borrowing (which shall be a Business Day), and (B) the aggregate principal
amount of the Swingline Loans to be incurred pursuant to such Borrowing.

 

-46-



--------------------------------------------------------------------------------

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(c).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error,
gross negligence, bad faith or willful misconduct.

2.04. Disbursement of Funds. No later than 12:00 noon on the date specified in
each Notice of Borrowing (or (x) in the case of Swingline Loans, no later than
1:00 p.m. on the date specified pursuant to Section 2.03(b)(i) or (y) in the
case of Mandatory Borrowings, no later than 1:00 p.m. on the date specified in
Section 2.01(c)), each Lender with a Commitment of the respective Class will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will, except
in the case of Revolving Loans made pursuant to a Mandatory Borrowing, make
available to the Borrower at the Payment Office, or to such other account as the
Borrower may specify in writing to the Administrative Agent, the aggregate of
the amounts so made available by the Lenders; provided that, if, on the date of
a Borrowing of Revolving Loans (other than a Mandatory Borrowing), there are
Unpaid Drawings or Swingline Loans then outstanding (or any accrued interest,
fees or costs in respect of such Unpaid Drawings), then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such Unpaid
Drawings with respect to Letters of Credit (and any accrued interest, fees or
costs in respect of such Unpaid Drawings), second, to the payment in full of any
Swingline Loans and third, to the Borrower as otherwise provided above. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on written demand from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower in writing
and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
on demand from such Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to such Loans for each day thereafter and (ii) if recovered from the
Borrower, the rate of interest applicable to the respective Borrowing, as
determined pursuant to Section 2.08. Nothing in this Section 2.04 shall be
deemed to relieve any Lender from its obligation to make Loans hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any failure by such Lender to make Loans hereunder.

2.05. Notes.

(a) The Borrower’s obligation to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.12 and shall, if requested by such
Lender, also be evidenced if requested by any applicable Lender (i) in the case
of Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, a “Revolving Note” and, collectively,
the “Revolving Notes”), and (ii) in the case of Swingline Loans, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-2, with blanks appropriately completed in conformity herewith (the
“Swingline Note”).

 

-47-



--------------------------------------------------------------------------------

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, the Borrower shall only be required
to deliver Notes to Lenders promptly following request for the delivery of such
Notes. No failure of any Lender to request or obtain a Note evidencing its Loans
to the Borrower shall affect or in any manner impair the obligations of the
Borrower to pay the Loans (and all related Obligations) incurred by the Borrower
which would otherwise be evidenced thereby in accordance with the requirements
of this Agreement, and shall not in any way affect the security or guaranties
therefor provided pursuant to the various Credit Documents. Any Lender which
does not have a Note evidencing its outstanding Loans shall in any event be
required to make the notations otherwise described in preceding clause (b).

2.06. Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which may
not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Class) of one or more Types of Loans into a
Borrowing (of the same Class) of another Type of Loan; provided that, (i) except
as otherwise provided in Section 2.10(b), LIBOR Loans may be converted into Base
Rate Loans only on the last day of an Interest Period applicable to the Loans
being converted unless the Borrower pays any amounts due under Section 2.11 and
no such partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of such LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be
converted into LIBOR Loans if any Event of Default exists pursuant to
Section 11.05 on the date of conversion, (iii) if any Event of Default (other
than as referred to in preceding clause (ii)) is in existence on the date of the
proposed conversion of a LIBOR Loan, (x) Base Rate Loans may not be converted
into LIBOR Loans if the Administrative Agent or the Required Lenders have
notified the Borrower that conversions will not be permitted during the
existence of such Event of Default and (y) in the absence of the notification
referred to in preceding clause (x), Base Rate Loans may only be converted into
LIBOR Loans with an Interest Period of one (1) month and (iv) no conversion
pursuant to this Section 2.06 shall result in a greater number of Borrowings of
LIBOR Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 12:00 noon at least (x) in the case of conversions of Base Rate Loans
into LIBOR Loans, three (3) Business Days’ prior notice and (y) in the case of
conversions of LIBOR Loans into Base Rate Loans, one (1) Business Day’s prior
notice (each, a “Notice of Conversion/Continuation”), in each case substantially
in the form of Exhibit A-2, appropriately completed to specify the Loans to be
so converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into LIBOR Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

2.07. Pro Rata Borrowings. All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments; provided that all Mandatory Borrowings shall be
incurred from the Revolving Lenders pro rata on the basis of their Revolving
Percentages. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

2.08. Interest.

(a) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

 

-48-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period.

(c) Upon the occurrence and during the continuance of any Event of Default under
Sections 11.01 or 11.05, overdue principal and, to the extent permitted by law,
overdue interest in respect of each Loan (other than Loans owed to a Defaulting
Lender) shall, in each case, bear interest at a rate per annum equal to the rate
which is 2.00% in excess of the rate then borne by such Loans, and all other
overdue amounts payable hereunder and under any other Credit Document (other
than to a Defaulting Lender) shall bear interest at a rate per annum equal to
the rate which is 2.00% in excess of the rate applicable to Initial Revolving
Loans that are maintained as Base Rate Loans from time to time.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
and (y) at maturity (whether by acceleration or otherwise) and, after such
maturity, on written demand, and (ii) in respect of each LIBOR Loan, (x) on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid) at maturity
(whether by acceleration or otherwise) and, after such maturity, on written
demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.09. Interest Periods. At the time the Borrower gives any Notice of Borrowing
or Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBOR Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 noon on the third Business Day prior to the
expiration of an Interest Period applicable to such LIBOR Loan (in the case of
any subsequent Interest Period), the Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such LIBOR Loan,
which Interest Period shall, at the option of the Borrower, be (x) a one, two,
three, six or, if agreed to by each Lender with Loans and/or Commitments under
the relevant Class, twelve month period or (y) if elected by the Borrower, such
other period not to exceed one-month; provided that (in each case):

(i) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of Borrowing of such LIBOR Loan (including the date of any conversion thereto
from a Base Rate Loan) and each Interest Period occurring thereafter in respect
of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

(iii) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(iv) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day; and

 

-49-



--------------------------------------------------------------------------------

(v) no Interest Period in respect of any Borrowing of any Class of Loans shall
be selected which extends beyond the Maturity Date for such Class of Loans.

If by 12:00 noon on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans, the Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such LIBOR Loans as provided above, the Borrower shall be deemed
to have elected to continue such LIBOR Loans as LIBOR Loans with an Interest
Period of one (1) month effective as of the expiration date of such current
Interest Period; provided that if the Borrower is not permitted to elect a new
Interest Period to be applicable to such LIBOR Loans as provided above, the
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such current Interest Period.

If any partial prepayment of LIBOR Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of LIBOR Loans
after the end of the Interest Period then applicable thereto (and the same shall
automatically be converted into a Borrowing of Base Rate Loans at the end of
such Interest Period) and any election of an Interest Period with respect
thereto given by the Borrower shall have no force or effect.

2.10. Increased Costs, Illegality, etc.

(a) In the event that any Lender (or with respect to clause (iv), any Lender or
Agent) shall have reasonably determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent)
after the Closing Date:

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of “LIBO Rate”; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
(other than with respect to Taxes) because of (x) any change since the Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, to a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender, the London interbank market or the position of such Lender in such
market (including that the LIBO Rate with respect to such LIBOR Loan does not
adequately and fairly reflect the cost to such Lender of funding such LIBOR
Loan); or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order, or
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law); or

(iv) at any time, that any Change in Law shall subject any Lender or Agent to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on any LIBOR Loan;

then, and in any such event, such Lender or Agent, as applicable (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (by telephone promptly confirmed in writing) to the Borrower and, except
in the case of clause (i) and clause (ii) above, as applicable, to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
given by the Borrower with respect to

 

-50-



--------------------------------------------------------------------------------

LIBOR Loans which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by the Borrower (or if requested by Borrower, deemed a
request for Base Rate Loans), (y) in the case of clause (ii) and clause
(iv) above, the Borrower agrees, subject to the provisions of Section 2.11(b)
(to the extent applicable), to pay to such Lender or Agent, as applicable,
promptly following such Lender’s or Agent’s written request (including
documentation reasonably supporting such request) therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender or Agent in its reasonable
discretion (in accordance with generally accepted financial practices) shall
determine) as shall be required to compensate such Lender or Agent for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender or Agent,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender or Agent shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (x) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date that the
Borrower was notified by the affected Lender or the Administrative Agent
pursuant to Section 2.10(a)(ii) (or convert such request to a Base Rate Loan) or
(iii) or (y) if the affected LIBOR Loan is then outstanding, upon at least three
(3) Business Days’ written notice to the Administrative Agent, require the
affected Lender to convert such LIBOR Loan into a Base Rate Loan; provided that,
if more than one Lender is affected at any time, then all affected Lenders must
be treated the same pursuant to this Section 2.10(b).

(c) If at any time after the Closing Date, the introduction of or any change in
any applicable law, rule, regulation, order, guideline or request or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive by such
Governmental Authority (whether or not having the force of law), shall
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
liquidity or similar requirement against such Lender’s Commitments hereunder or
its obligations hereunder, or against any corporation controlling such Lender
based on the existence of such Lender’s Commitments or other obligations
hereunder, (ii) impose on any Lender any other conditions relating, directly or
indirectly, to this Agreement or any Loan, Commitment or other obligation
hereunder, or (iii) subject any Lender or Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on any Loan,
Commitment or other obligation hereunder, and the result of any of the foregoing
is to increase the cost to any Lender or such other corporation or any Agent of
making, maintaining or participating in any Loan, Commitment or other obligation
hereunder or reduce the amount of any sum received or receivable by any Lender
or such corporation hereunder or reduce the rate of return on its capital or
liquidity with respect to Loans, Commitments or other obligations, then within
fifteen (15) Business Days after receipt of the certificate referred to below by
Borrower from any Lender or any Agent (a copy of which certificate shall be sent
by any such Lender to the Administrative Agent), the Borrower, subject to the
provisions of Section 2.11(b) (to the extent applicable), agrees to pay to such
Lender or such Agent such additional amount or amounts as will compensate such
Lender or such other corporation or such Agent for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital or liquidity. In determining such additional amounts, each Lender or
Agent will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable and customary. Each Lender or Agent,
upon determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrower, which
notice shall include a certificate submitted to the Borrower by such Lender or
such Agent (a copy of which certificate shall be sent by such Lender to the
Administrative Agent) setting forth in reasonable detail the basis for
calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III shall in each case be deemed to be a change after the Closing Date in a
requirement of law or government rule, regulation or order, regardless of the
date enacted, adopted, issued or implemented (including for purposes of this
Section 2.10 and Section 3.06).

 

-51-



--------------------------------------------------------------------------------

2.11. Compensation.

(a) The Borrower agrees to compensate each Lender, promptly following its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
Borrower or deemed withdrawn pursuant to Section 2.10(a)); (ii) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBOR Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any of its LIBOR Loans is not made on any date specified in a
notice of prepayment given by the Borrower; or (iv) as a consequence of (x) any
other default by the Borrower to repay LIBOR Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).

(b) Notwithstanding anything to the contrary contained herein, with respect to
any Lender’s or any Participant’s claim for compensation under Section 2.10(a)
or 3.06, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.12. Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or (d), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, will use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans or Letters of Credit affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections
2.10, 2.11, 3.06 and 5.04.

2.13. Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), (iii) or (iv), Section 2.10(c) or (d), Section 3.06 or
Section 5.04 with respect to any Lender which results in such Lender charging to
the Borrower increased costs in excess of those being generally charged by the
other Lenders, (b) in the case of a refusal by a Lender to consent to a proposed
change, waiver, discharge or termination with respect to this Agreement as
contemplated by clauses (i) through (iii) of the first proviso to
Section 13.10(a) or clauses (i) through (vii) of the second proviso to
Section 13.10(a), in each case, which has been approved by the Required Lenders
or Majority Lenders, as applicable, or (c) if a Lender rejects (or is deemed to
reject) the Extension under Section 2.16(a) which Extension has been accepted
under Section 2.16(a) by the Majority Lenders of the respective Class, the
Borrower shall have the right, in accordance with Section 13.04(c), if no
Specified Default then exists or would exist after giving effect to such
replacement, to (i) replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) or in the
case of a replacement where the consent of the respective Lender is required
with respect to less than all Classes of its Loans or Commitments, to replace
the Commitments and/or outstanding Loans of such Lender in respect of each Class
where the consent of such Lender would otherwise be individually required, with
identical Commitments and/or Loans of the respective Class provided by the
Replacement Lender or (ii) terminate the Commitment of such Lender or Issuing
Lender, as the case may be, and (x) in the case of a Lender (other than any
Issuing Lender), repay all Obligations (other than contingent obligations not
then due and payable) of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date and/or, in
the case of a Revolving Lender, re-allocate such Revolving Lender’s Revolving
Percentage of any Letter of Credit Outstanding in

 

-52-



--------------------------------------------------------------------------------

accordance with, and subject to the limitations set forth in Section 2.14(a)(i)
as if such Revolving Lender was a Defaulting Lender and if such re-allocation
cannot, or can only partially be effected, cash collateralize such Lender’s
Revolving Percentage of the Letter of Credit Outstandings in a manner reasonably
satisfactory to the applicable Issuing Lender and (y) in the case of an Issuing
Lender, repay all Obligations (other than contingent obligations not then due
and payable) if such Loans are not being repaid pursuant to this Section 2.13)
of the Borrower owing to such Lender relating to the Loans and participations
held by the Issuing Lender as of such termination date and cancel or backstop on
terms reasonably satisfactory to such Issuing Lender any Letters of Credit
issued thereby, provided, that, in the case of any such termination of
Commitments pursuant to this clause (ii), such termination shall be sufficient
(together with all other consenting Lenders or other Commitments being
terminated in connection with the adoption of the applicable proposed change,
waiver, discharge or termination) to cause the adoption of the applicable
proposed change, waiver, discharge or termination, and such termination shall be
in respect of any applicable facility only in the case of clause (a) above or,
with respect to a Class vote, clauses (b) or (c) above; provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(c) (and with all fees payable pursuant to
said Section 13.04(c) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and, with respect to fees payable by the Replaced Lender, the
Replaced Lender)) pursuant to which the Replacement Lender shall acquire all of
the Commitments and outstanding Loans (or, in the case of the replacement of
only (a) the Revolving Loan Commitment and outstanding Revolving Loans and
participations in Letter of Credit Outstandings of a given Class, the Revolving
Loan Commitments, outstanding Revolving Loans and participations in Letters of
Credit of such Class and/or (b) the outstanding Term Loans of a given Class, the
outstanding Term Loans of such Class of the respective Lender) of, and (except
for the replacement of only outstanding Term Loans) all participations in
Letters of Credit by, the Replaced Lender and, in connection therewith, shall
pay to (x) the Replaced Lender in respect thereof an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender under each Class with
respect to which such Replaced Lender is being replaced, (B) an amount equal to
all Unpaid Drawings (unless there are no Unpaid Drawings with respect to the
Class being replaced) that have been funded by (and not reimbursed to) such
Replaced Lender, together with all then unpaid interest with respect thereto at
such time and (C) an amount equal to all accrued, but theretofore unpaid, Fees
owing to the Replaced Lender (but only with respect to the relevant Class, in
the case of the replacement of less than all Classes of Loans then held by the
respective Replaced Lender) pursuant to Section 4.01, (y) except in the case of
the replacement of only the outstanding Term Loans of one or more Classes of a
Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
Revolving Percentage of any Unpaid Drawing relating to Letters of Credit issued
by such Issuing Lender (which at such time remains an Unpaid Drawing) to the
extent such amount was not theretofore funded by such Replaced Lender and (z) in
the case of any replacement of Revolving Loan Commitments, the Swingline Lender
an amount equal to such Replaced Lender’s Revolving Percentage of any Mandatory
Borrowing to the extent such amount was not theretofore funded by such Replaced
Lender to the Swingline Lender; and

(b) all obligations of the Borrower then owing to the Replaced Lender (other
than those (i) specifically described in clause (a) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11(a) or (ii) relating to
any Class of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 13.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (a) and (b) of the proviso above, recordation of the assignment on
the Register by the Administrative Agent pursuant to Section 13.12 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed

 

-53-



--------------------------------------------------------------------------------

by the Borrower, (x) the Replacement Lender shall become a Lender hereunder and,
unless the respective Replaced Lender continues to have outstanding Term Loans
and/or a Revolving Loan Commitment hereunder, the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 13.01 and 13.06), which shall survive as to such Replaced Lender to the
extent contemplated herein and (y) except in the case of the replacement of only
outstanding Term Loans pursuant to this Section 2.13, the Revolving Percentages
of the Lenders shall be automatically adjusted at such time to give effect to
such replacement. In the case of the substitution of a Lender pursuant to this
Section 2.13, if the Lender being replaced does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption Agreement and/or
any other documentation necessary to reflect such replacement by the later of
(x) the date on which the Replacement Lender executed and delivers such
Assignment and Assumption Agreement and/or such other documentation and (y) the
date as of which all obligations of the Borrower required to be paid to the
Replaced Lender pursuant to this Section 2.13, then the Replaced Lender shall be
deemed to have executed and delivered such Assignment and Assumption Agreement
and/or such other documentation as of such date and the Administrative Agent and
the Borrower shall each be entitled (but not obligated) to execute and deliver
such Assignment and Assumption Agreement and/or such other documentation on
behalf of such Replaced Lender.

2.14. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at the
time a Revolving Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Revolving Lenders that are
Non-Defaulting Revolving Lenders in accordance with their respective Revolving
Percentages but only to the extent (x) the sum of all Non-Defaulting Revolving
Lenders’ Individual Revolving Exposures plus such Defaulting Lender’s Swingline
Loan Exposure and Letter of Credit Exposure does not exceed the aggregate amount
of all Non-Defaulting Revolving Lenders’ Revolving Loan Commitments and
(y) immediately following the reallocation to a Non-Defaulting Revolving Lender,
the Individual Revolving Exposure of such Non-Defaulting Revolving Lender does
not exceed its Revolving Loan Commitment at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Business Days
following written notice by the Administrative Agent (x) first, prepay the
unreallocated portion of such Defaulting Lender’s Swingline Loan Exposure
(without a permanent commitment reduction) and (y) second, cash collateralize in
a manner reasonably satisfactory to the applicable Issuing Lender the
unreallocated portion such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
aggregate amount equal to 102% of such Defaulting Lender’s Letter of Credit
Exposure for so long as such Letter of Credit Exposure is outstanding (the
“Letter of Credit Back-Stop Arrangements”);

(iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 4.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.14(a), then the fees payable to the
Revolving Lenders pursuant to Section 4.01(b) shall be adjusted in accordance
with such Non-Defaulting Lenders’ Revolving Percentages; and

(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.14(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Revolving
Lender hereunder, all letter of credit fees payable under Section 4.01(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure shall be payable
to each Issuing Lender until such Letter of Credit Exposure is cash
collateralized and/or reallocated; and

 

-54-



--------------------------------------------------------------------------------

(b) notwithstanding anything to the contrary contained in Section 2.01(d) or
Section 3, so long as any Revolving Lender is a Defaulting Lender (i) the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Lender shall be required to issue, amend, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Non-Defaulting Revolving Lenders and/or
cash collateral has been provided by the Borrower in accordance with
Section 2.14(a), and (ii) participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Revolving Lenders in a manner consistent with Section 2.14(a)(i)
(and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then (i) the Swingline Loan Exposure and Letter of Credit Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Loan Commitments and on such date such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Revolving Lender to hold such Revolving Loans
in accordance with its Revolving Percentage and (ii) so long as no Event of
Default then exists, all applicable funds held as cash collateral pursuant to
the Letter of Credit Back-Stop Arrangements shall thereafter be promptly
returned to the Borrower. If the Revolving Loan Commitments have been
terminated, all other Obligations (other than contingent obligations not due and
owing) with respect to the Revolving Loans and Swingline Loans have been paid in
full and no Letters of Credit are outstanding (other than such Letters of Credit
that are cash collateralized, back-stopped by a letter of credit or otherwise
have been agreed to remain outstanding by the applicable Issuing Lender, in each
case on terms reasonably acceptable to the applicable Issuing Lender), then, so
long as no Event of Default then exists, all funds held as cash collateral
pursuant to the Letter of Credit Back-Stop Arrangements shall thereafter be
promptly returned to the Borrower.

2.15. Incremental Term Loans; Incremental Revolving Loans.

(a) The Borrower shall have the right to request (by written notice to the
Administrative Agent) at any time and from time to time after the Closing Date,
(x) one or more incremental term facilities (each, an “Incremental Term
Facility”), which may be in the form of additional commitments under an existing
Class of Term Loans and the loans thereunder (the “Incremental Term Loans”)
and/or (y) one or more increases in the amount of an existing Class of Revolving
Loan Commitments (each such increase, a “Revolving Commitment Increase”) and/or,
subject to clause (h) below, one or more additional revolving facilities be
established (each an “Incremental Revolving Facility” and each incremental
revolving commitment thereunder, an “Incremental Revolving Commitment” and,
together with any Revolving Commitment Increase, an “Incremental Revolver” and,
any Loan made under an Incremental Revolving Commitment, an “Incremental
Revolving Loan”); provided that;

(i) at the time of each such request and upon the effectiveness of any
Incremental Amendment, no Default or Event of Default shall have occurred and be
continuing or shall occur as a result thereof; provided that in the case of any
Incremental Facilities the proceeds of which are to be used to finance an
acquisition permitted under this Agreement, upon the effectiveness of any
Incremental Amendment and the making of such Incremental Term Loan and/or
Incremental Revolving Loan, no Specified Default shall have occurred and be
continuing or shall occur as a result thereof;

(ii) [reserved];

(iii) each tranche of Incremental Term Loans (or addition of Incremental Term
Loans to an existing Class of Term Loans) and each Incremental Revolver shall be
in an aggregate principal amount that is not less than $15,000,000 and an
integral multiple of $5,000,000 in excess thereof (provided that such amount may
be less than $15,000,000 if such amount represents all remaining availability
under the limit set forth in clause (iv) below);

 

-55-



--------------------------------------------------------------------------------

(iv) the aggregate amount of all Incremental Facilities, together with all other
Credit Facilities incurred pursuant to Section 10.04(b)(1)(B), and, in each
case, all Indebtedness, including letters of credit, thereunder, shall not
exceed the Maximum Incremental Facilities Amount as in effect at such time; and

(v) the Borrower shall have delivered to the Administrative Agent a certificate
executed by an Authorized Officer of the Borrower (A) certifying compliance with
the requirements of preceding clauses (i) through (iv), inclusive, and
(B) containing the calculations (in reasonable detail) required by the preceding
clause (iv) and, if applicable, the definition of “Maximum Incremental
Facilities Amount.”

(b) (1) All Incremental Term Loans (and all interest, fees and other amounts
payable thereon) shall (x) be Obligations under this Agreement and the other
applicable Credit Documents, (y) be secured by the relevant Security Documents,
and guaranteed under the Guarantee and Collateral Agreement, on a pari passu
basis with all Initial Revolving Loans (and other Obligations secured equally
and ratably therewith) secured by each such Security Document and guaranteed
under the Guarantee and Collateral Agreement (or, at the Borrower’s option, and
as may be agreed by the respective Lenders, may be junior in right of payment
and/or security to the Initial Revolving Loans and other Obligations secured
equally and ratably therewith (and to the extent subordinated in right of
payment or security, shall be subject to a Junior Lien Intercreditor Agreement
or an alternate intercreditor arrangement reasonably acceptable to the
Administrative Agent)) and (z) except as otherwise required below, all other
terms of such Incremental Term Loans, if not substantially similar to the terms
of the Initial Revolving Loans, as applicable, will be as agreed between the
Borrower and the lenders providing such Incremental Term Loans (and to the
extent (i) pari passu, shall be subject to the First Lien Intercreditor
Agreement, and (ii) not substantially similar to the Initial Revolving Loans
shall be reasonably satisfactory to the Administrative Agent); provided,
however, that (i) in the case of a new tranche of Incremental Term Loans,
(I) the maturity and amortization of such tranche of Incremental Term Loans may
differ, so long as such tranche of Incremental Term Loans shall have (a) a final
stated maturity date of no earlier than 91 days after the Latest Maturity Date
of any outstanding Revolving Loan and (b) a Weighted Average Life to Maturity as
determined by the Borrower and the Lenders providing such Incremental Term
Facility, but in any event shall not be shorter than the Initial Revolving
Loans; provided, that, any Incremental Term Loans shall be permitted to provide
for repayment upon a change of control and for customary mandatory prepayments
with respect to excess cash flow, asset dispositions, events of loss and
incurrences of indebtedness and customary scheduled amortization, (ii) any
prepayment of Incremental Term Loans that are pari passu in right of payment and
pari passu with respect to security shall be made on a pro rata basis with all
then existing Term Loans, except that the Borrower and the lenders in respect of
such Incremental Term Loans shall be permitted, in their sole discretion, to
elect to prepay or receive, as applicable, any prepayments on a less than pro
rata basis (but not on a greater than pro rata basis) and (iii) in the case of
Incremental Term Loans to be made pursuant to (and to constitute a part of) an
existing Class of Incremental Term Loans, (I) such new Incremental Term Loans
shall have the same scheduled repayment dates as then remain with respect to the
respective existing Class of Incremental Term Loans (with the amount of each
scheduled repayment applicable to such new Incremental Term Loans to be the same
(on a proportionate basis) as is theretofore applicable to the respective
existing Class of Incremental Term Loans), and (II) on the date of the making of
such new Incremental Term Loans, and notwithstanding anything to the contrary
set forth in Section 2.09, such new Incremental Term Loans shall be added to
(and form part of) each Borrowing of outstanding Incremental Term Loans of the
respective existing Class on a pro rata basis (based on the relative sizes of
the various outstanding Borrowings), so that each Lender will participate
proportionately in each then outstanding Borrowing of such Class of Incremental
Term Loans; and

(2) (x) Any Incremental Revolver will mature no earlier than, and will require
no scheduled amortization or mandatory commitment reduction prior to, the
Maturity Date applicable to the Initial Revolving Lender and all other terms
(other than pricing, maturity and fees) shall be substantially similar to the
Initial Revolving Loans (including, without limitation, by being secured by the
relevant Security Documents, and guaranteed under the Guarantee and Collateral
Agreement, on a pari passu basis with all Initial Revolving Loans (and other
Obligations secured equally and ratably therewith) secured by each such Security
Document and guaranteed under the Guarantee and Collateral Agreement), (y) any
Revolving Commitment Increase shall be subject to the terms and conditions
applicable to Revolving Loans of the applicable Class being increased in this
Agreement and the other Credit Documents and (z) to the extent that any
financial maintenance covenant is added for the benefit of any Incremental
Revolving Facility, no consent shall be required from the Administrative Agent
or any of the Lenders to the extent that such financial maintenance covenant is
(i) also added for the benefit of any existing Revolving Loans or (ii) only
applicable after the Initial Revolving Loan Maturity Date; provided that,
notwithstanding anything to the contrary

 

-56-



--------------------------------------------------------------------------------

in this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Incremental Revolvers
(and related outstandings), (B) repayments required upon the maturity date of
the applicable Revolving Loan Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Incremental Revolvers after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Loan Commitments, (2) subject to the provisions of
Section 2.01(d) and Section 3.07 to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Revolving Loan Commitments with a longer maturity date, all Swingline Loans and
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Revolving Loan
Commitments (and except as provided in Section 2.01(d) and Section 3.07, without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Revolving Loans with respect to, and termination of,
Incremental Revolvers after the associated Incremental Facility Closing Date
shall be made on a pro rata basis with all other Revolving Loan Commitments,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class, (4) assignments and
participations of Incremental Revolvers and Incremental Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Initial Revolving Loan Commitments and Initial Revolving Loans. Any Incremental
Revolver may constitute a separate Class or Classes, as the case may be, of
Commitments from the Classes constituting the Revolving Loan Commitments prior
to the Incremental Facility Closing Date and (5) the Effective Yield for any new
tranche of Incremental Revolving Commitments ranking pari passu with the Initial
Revolving Loan Commitments may exceed the Effective Yield then applicable to the
Initial Revolving Commitments, provided that, in the case of any Incremental
Amendment providing for such new tranche of Incremental Revolving Commitments to
become effective prior to the date that is 18 months after the Closing Date, and
which new tranche of Incremental Revolving Commitments is pari passu in right of
payment and security to the Initial Revolving Commitments, the Effective Yield
for the Initial Revolving Commitments shall be increased (to the extent
necessary) such that the Effective Yield thereof is not less than the Effective
Yield of such new tranche of Incremental Revolving Commitments minus 0.50%.

(c) Each notice from the Borrower pursuant to this Section 2.15 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans
or Incremental Revolver.

(d) Incremental Term Loans may be made, and Incremental Revolvers may be
provided, by any existing Lender or by any Additional Lender; provided that the
Administrative Agent, the Swingline Lender and each Issuing Lender shall have
consented (such consent not to be unreasonably withheld, delayed or conditioned)
to such Lender’s or Additional Lender’s making such Incremental Term Loans or
providing such Incremental Revolvers if such consent would be required under
Section 13.04(c) for an assignment of Loans or Revolving Loan Commitments, as
applicable, to such Lender or Additional Lender; provided however, that the
consent of each applicable Swingline Lender and each applicable Issuing Lender
shall not be required to the extent of any corresponding reduction of Swingline
Commitments or Letter of Credit Commitments in connection with such Incremental
Revolving Commitments. Commitments in respect of Incremental Term Loans and
Incremental Revolver shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Lender, an increase
in such Lender’s applicable Revolving Loan Commitment) under this Agreement
pursuant to an amendment (each, an “Incremental Amendment”) to this Agreement
and, as appropriate, the other Credit Documents, executed by the Borrower, each
Lender agreeing to provide such Commitment, if any, each Additional Lender, if
any, and, to the extent required hereunder, the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15.

(e) The effectiveness of any Incremental Amendment shall be subject to the
satisfaction (or waiver) on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in such Incremental
Amendment.

(f) The Borrower will use the proceeds of the Incremental Term Loans and
Incremental Revolvers for any purpose not prohibited by this Agreement and as
agreed to by the Borrower and the lenders providing such Incremental Facility.

 

-57-



--------------------------------------------------------------------------------

(g) No Lender shall be obligated to provide any Incremental Term Loans or
Incremental Revolvers, unless it so agrees in its sole discretion.

(h) Upon each increase in the Revolving Loan Commitments or incurrence of any
Incremental Revolving Commitment pursuant to this Section 2.15, (x) each
Revolving Lender immediately prior to such increase or incurrence will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase or the Incremental
Revolving Commitment (each, a “Revolving Commitment Increase Lender”) in respect
of such increase, and each such Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Revolving Lender
(including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Loan Commitments of all Revolving Lenders
represented by such Revolving Lender’s Revolving Loan Commitment and (y) if, on
the date of such increase, there are any Revolving Loans outstanding, such
Revolving Loans shall on or prior to the effectiveness of such Revolving
Commitment Increase or the Incremental Revolving Commitment be prepaid from the
proceeds of Revolving Loans made hereunder (reflecting such increase in
Revolving Loan Commitments), which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Lender in accordance with Section 2.11. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(i) This Section 2.15 shall supersede any provisions in Section 2.07, 2.08,
13.06 or 13.10 to the contrary.

2.16. Extensions of Revolving Loan Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders having Revolving Loan Commitments with a like maturity
date on a pro rata basis (based on the aggregate outstanding principal amount of
the respective or Revolving Loan Commitments with a like maturity date) and on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Revolving Loan Commitments and otherwise modify the terms of such
Revolving Loan Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Revolving Loan Commitments (and related outstandings)) (each,
an “Extension,” and each group of Revolving Loan Commitments, in each case as so
extended, as well as the original Revolving Loan Commitments (in each case not
so extended), being a “tranche”; any Extended Revolving Loan Commitments shall
constitute a tranche of Revolving Loan Commitments from the tranche of Revolving
Loan Commitments from which they were converted), so long as the following terms
are satisfied: (i) no Specified Default shall have occurred and be continuing at
the time the Extension Offer is delivered to the Lenders and immediately prior
to or after giving effect to any such Extension, (ii) except as to interest
rates, fees, optional redemption or optional prepayment terms, and final
maturity, and after the final maturity date of the Initial Revolving Loan
Commitment, any other covenants and provisions (which shall be determined by the
Borrower and the relevant Revolving Lenders and set forth in the relevant
Extension Offer), the Revolving Loan Commitment of any Revolving Lender (an
“Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Loan Commitment”), and the related outstandings, shall be a
Revolving Loan Commitment (or related outstandings, as the case may be) with
such other terms substantially identical to, or taken as a whole, no more
favorable (as reasonably determined by the Borrower) to the Extending Revolving
Credit Lender, as the applicable original Revolving Loan Commitments (and
related outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving Loan
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Loan Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments of
Loans with respect to Extended Revolving Loan Commitments after the applicable
Extension Date shall be made on a pro rata basis with all other Revolving Loan
Commitments of such tranche, (2) subject to the provisions of Section 3.07 and
2.01(d) to the extent dealing with Swingline Loans and Letters of

 

-58-



--------------------------------------------------------------------------------

Credit which mature or expire after a maturity date when there exist Extended
Revolving Loan Commitments or Incremental Revolving Commitments with a longer
maturity date, all Swingline Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Loan Commitments (and except as provided in
Section 3.07 and 2.01(d), without giving effect to changes thereto on an earlier
maturity date with respect to Swingline Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Loans with respect
to, and termination of, Extended Revolving Loan Commitments after the applicable
Extension Date shall be made on a pro rata basis with all other Revolving Loan
Commitments, except that the Borrower shall be permitted to permanently repay
and terminate commitments of any such Class on a better than a pro rata basis as
compared to any other Class with a later maturity date than such Class and
(4) assignments and participations of Extended Revolving Loan Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Initial Revolving Loan Commitments and
Initial Revolving Loans, (iii) if the aggregate principal amount of Revolving
Loan Commitments, in respect of which Revolving Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Revolving Loan Commitments offered to be extended by the Borrower pursuant to
such Extension Offer, then the Revolving Loans of such Revolving Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Revolving Lenders have accepted such Extension Offer, (iv) all documentation in
respect of such Extension shall be consistent with the foregoing, (v) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower and (vi) at no time shall there be no more than five (5) separate
Classes of Revolving Loans Commitments outstanding hereunder (including Extended
Revolving Loan Commitments and Incremental Revolving Commitments). No Lender
shall be obligated to provide any Extension, unless it so agrees in its sole
discretion.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5 and (ii) no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Revolving Loan Commitments of
any or all applicable tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.16 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Revolving Loans and/or
Extended Revolving Loan Commitments on the such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 5 and 13.06) or any
other Credit Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.16.

(c) No consent of any Lender shall be required to effectuate any Extensions,
other than (A) the consent of each Lender agreeing to such Extension with
respect to one or more of its Revolving Loan Commitments (or a portion thereof)
and (B) the consent of the Administrative Agent, the Issuing Lender and
Swingline Lender (to the extent the Letter of Credit Commitment and the
Swingline Facility is to be extended; provided however, that the consent of each
applicable Swingline Lender and each applicable Issuing Lender shall not be
required to the extent of any corresponding reduction of Swingline Commitments
or Letter of Credit Commitments in connection with such Revolving Loan
Commitments), which consent shall not be unreasonably withheld, delayed or
conditioned. All Extended Revolving Loans, Extended Revolving Loan Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Credit Documents that are secured by the Collateral on a pari
passu basis (or, if different, on the same basis as applied to the Obligations
being extended) with all other applicable Obligations under this Agreement and
the other Credit Documents. The Lenders hereby irrevocably authorize the
Administrative Agent and Collateral Trustee to enter into amendments to this
Agreement and the other Credit Documents with the Borrower as may be necessary
or appropriate in order to establish new tranches or sub-tranches in respect of
Revolving Loan Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.16. All such
amendments entered into with the Borrower by the Administrative Agent or the
Collateral Trustee hereunder shall be binding and conclusive on the Lenders. In
addition, if so provided in such amendment, and with the consent of (x) each
Issuing Lender, Letters of Credit and (y) the Swingline Lender, Swingline Loans;
provided however, that the consent of each applicable Swingline Lender and each
applicable Issuing Lender shall not be required to the extent

 

-59-



--------------------------------------------------------------------------------

of any corresponding reduction of Swingline Commitments or Letter of Credit
Commitments in connection with such Revolving Loan Commitments, in each case
expiring on or after the Maturity Date in respect of the Revolving Loans shall
automatically be deemed issued under the applicable Extended Revolving Loan
Commitments in accordance with the terms of such amendment; provided, however,
that participation interests in such Letters of Credit or Swingline Loans, as
applicable shall, upon effectiveness of the relevant Extension, be deemed to be
participation interests under such Extended Revolving Loan Commitments held
ratably by the applicable Extending Revolving Credit Lenders and the terms of
such participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. Without limiting the
foregoing, in connection with any Extensions the respective Credit Parties shall
(at their expense) amend (and the Collateral Trustee is hereby directed to
amend) any Mortgage that has a maturity date prior to the Latest Maturity Date
so that such maturity date is extended to the Latest Maturity Date (or such
later date as may be advised by local counsel to the Collateral Trustee).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.16.

(e) This Section 2.16 shall supersede any provisions in Section 2.07, 2.08,
13.06 or 13.10 to the contrary.

2.17. Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Lender, Credit Agreement Refinancing Indebtedness under this
Agreement in respect of (i) all or any portion of any Incremental Term Loans
then outstanding under this Agreement or (ii) all or any portion of the
Revolving Loans and related extensions of credit (or unused Revolving Loan
Commitments) under this Agreement, in the form of (x) Other Term Loans or Other
Term Loan Commitments or (y) Other Revolving Loans or Other Revolving
Commitments, as the case may be, in each case, pursuant to a Refinancing
Amendment; provided that such Credit Agreement Refinancing Indebtedness (i) will
rank pari passu (or, at the Borrower’s option, junior) in right of payment and
of security with the other Loans and Commitments hereunder, (ii) shall not be
secured by any assets not constituting Collateral and shall not be guaranteed by
any entity that is not a Subsidiary Guarantor, (iii) will have such pricing,
fees, optional prepayments or redemption terms and premiums as may be agreed by
the Borrower and the lenders thereof, (iv) will, in the case of any Credit
Agreement Refinancing Indebtedness in the form of Other Term Loans or Other Term
Loan Commitments, share ratably in (or, if junior in right of payment or as to
security, on a junior basis in respect of) any prepayments of Term Loans (unless
the Other Term Loans agree to participate on a less than pro rata basis in any
voluntary or mandatory prepayments or repayments), (v) will, in the case of any
Credit Agreement Refinancing Indebtedness in the form of Other Revolving Loans
or Other Revolving Commitments, provide that (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Commitments (and related outstandings), (B) repayments required upon
the maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Loan Commitments, (2) subject to the
provisions of Section 2.01(d) and Section 3.07 to the extent dealing with
Swingline Loans and Letters of Credit which mature or expire after a maturity
date when there exists Revolving Loan Commitments with a longer maturity date,
all Swingline Loans and Letters of Credit shall be participated by Lenders
holding Other Revolving Commitments on a pro rata basis with all Lenders with
Revolving Loan Commitments in accordance with their percentage of the Other
Revolving Loan Commitments and Revolving Loan Commitments (and except as
provided in Section 2.01(d) and Section 3.07, without giving effect to changes
thereto on an earlier maturity date with respect to Swingline Loans and Letters
of Credit theretofore incurred or issued), (3) the permanent repayment of
Revolving Loans with respect to, and termination of, other Revolving Loan
Commitments after the date of obtaining any Other Revolving Commitments shall be
made on a pro rata basis with all other Revolving Loan Commitments, except that
the Borrower shall be permitted to permanently repay and terminate commitments
of any such Class on a better than a pro rata basis as compared to any other
Class with a later maturity date than such Class and (4) assignments and
participations of Other Revolving Commitments and Other Revolving Loans shall be
governed

 

-60-



--------------------------------------------------------------------------------

by the same assignment and participation provisions applicable to Initial
Revolving Loan Commitments and Initial Revolving Loans, (vi) in the case of any
Credit Agreement Refinancing Indebtedness that is (x) pari passu, shall be
subject to the First Lien Intercreditor Agreement and (y) junior to the
Obligations under this Agreement with respect to security, shall be subject to
the Junior Lien Intercreditor Agreement, (vii) in the case of any Other
Revolving Loans and Other Revolving Commitments, will not contain any mandatory
prepayment or commitment reduction provisions other than any such provisions
applicable to the then-existing Revolving Loans and Revolving Loan Commitments
prior to the Latest Maturity Date with respect to any then in effect Revolving
Loans and Revolving Commitments and (viii) will have terms and conditions that
are substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Borrower) to the investors providing such Credit
Agreement Refinancing Indebtedness than, the Refinanced Debt; provided, further,
that the terms and conditions applicable to such Credit Agreement Refinancing
Indebtedness may provide for any additional or different financial or other
covenants or other provisions that are agreed between the Borrower and the
Lenders thereof and applicable only during periods after the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. Each Class of Credit Agreement
Refinancing Indebtedness incurred under this Section 2.17 shall be in an
aggregate principal amount that is (x) not less than $15,000,000 and (y) an
integral multiple of $5,000,000 in excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Revolving Loans and/or Other Revolving
Commitments. Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17. In addition, in the case of the provision of any Other Revolving
Commitments, participations in Letters of Credit and Swingline Loans shall be
reallocated from Lenders holding existing Revolving Loan Commitments to Lenders
holding Other Revolving Commitments as needed to reflect the revised Revolving
Percentages of the various Revolving Lenders. For the avoidance of doubt, no
existing Lender shall be obligated to provide any Credit Agreement Refinancing
Indebtedness.

(c) Credit Agreement Refinancing Indebtedness may also be incurred outside of
this Agreement, subject to the relevant requirements of Section 10.04, the
definition of Credit Agreement Refinancing Indebtedness, the satisfaction of
Section 2.17(a)(v), if applicable, and, except with respect to Permitted
Unsecured Refinancing Debt, Section 2.17(a)(vi), and the various component
defined terms as used therein.

(d) This Section 2.17 shall supersede any provisions in Section 2.07, 2.08,
13.06 or 13.10 to the contrary.

SECTION 3. Letters of Credit.

3.01. Letters of Credit.

(a) Subject to and upon the terms and conditions set forth herein, the Borrower
may request that an Issuing Lender issue (or amend, increase or extend an
outstanding Letter of Credit), at any time and from time to time on and after
the Closing Date and prior to the fifth Business Day prior to the Revolving Loan
Maturity Date, for the account of the Borrower (or, upon the request of the
Borrower or any Affiliate thereof), (x) an irrevocable standby letter of credit,
in a form customarily used by such Issuing Lender or in such other form as is
reasonably acceptable to such Issuing Lender and the Borrower, and (y) an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender and
acceptable to the Borrower (each such letter of credit, a “Letter of Credit”
and, collectively, the “Letters of Credit”). Each Issuing Lender agrees, subject
to the terms of this Agreement, to issue Letters of Credit in an aggregate face
amount (i) not to exceed its Letter of Credit Commitment outstanding at any time
or (ii) when aggregated with the Letter of Credit Commitments of all of the
Issuing Lenders, not to exceed the Revolving Loan Commitments. Letters of Credit
may be denominated in Dollars or Canadian Dollars.

 

-61-



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Closing Date and prior to the fifth Business Day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default; provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital or liquidity requirement (for which such
Issuing Lender is not otherwise compensated hereunder) not in effect with
respect to such Issuing Lender on the date hereof, or any unreimbursed loss,
cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it; or

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b) (which
has not been rescinded).

3.02. Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued the Stated Amount of which, when added to the Letter of Credit
Outstandings (based on the Dollar Equivalent thereof) (exclusive of Unpaid
Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) at such time would exceed, when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding and
(II) the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the Total Revolving Loan Commitment at such time and (ii) unless
consented to by the Issuing Lender, each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof
and (B) five (5) Business Days prior to the then Latest Maturity Date applicable
to the Revolving Loan Commitments hereunder (although any such standby Letter of
Credit may be automatically extendible for successive periods of up to 12
months, but, in each case, not beyond the fifth Business Day prior to the then
Latest Maturity Date applicable to the Revolving Loan Commitments hereunder,
unless (1) each Revolving Lender with Letter of Credit Exposure with respect to
such Letter of Credit has approved of such expiration date or (2) the Issuing
Lender has approved of such expiration date and the Stated Amount of such
requested Letter of Credit has been cash collateralized or back-stopped by a
letter of credit on terms reasonably acceptable to the applicable Issuing
Lender), it being understood in the case of any Letter of Credit terminating
after such date in reliance on this clause (2), that participations in such
Letter of Credit pursuant to Section 3.04 shall be terminated on the fifth
Business Day prior to the then Latest Maturity Date under the applicable
Revolving Loan Commitments hereunder), and (y) in the case of trade Letters of
Credit, on or before the earlier of (A) the date which occurs 180 days after the
date of issuance thereof and (B) five (5) Business Days prior to the then Latest
Maturity Date applicable to Revolving Loan Commitments hereunder.

3.03. Letter of Credit Requests; Minimum Stated Amount.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, the Borrower shall give the Administrative Agent and the respective
Issuing Lender at least three (3) Business Days’ (and four (4) Business Days’ in
the case of Letters of Credit denominated in Canadian Dollars) (or such shorter
period as is reasonably acceptable to such Issuing Lender) written notice
thereof (including by way of facsimile). Each notice shall be substantially in
the form of Exhibit C, appropriately completed (each, a “Letter of Credit
Request”). If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the

 

-62-



--------------------------------------------------------------------------------

requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from the Borrower, any other Credit Party or the Required Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied (or waived) in writing by the Required
Lenders prior to the issuance of such Letter of Credit, or that the issuance of
such Letter of Credit would violate Section 3.02, then such Issuing Lender
shall, subject to the terms and conditions of this Agreement, issue the
requested Letter of Credit for the account of the Borrower (or, upon the request
of the Borrower any Affiliate thereof) in accordance with such Issuing Lender’s
usual and customary practices. Upon the issuance of or modification or amendment
to any Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.

(c) The initial Stated Amount of each Letter of Credit (other than any Existing
Letter of Credit) shall not be less than $10,000 (or the Dollar Equivalent
thereof) or such other amount specified on Schedule 1.01(b), or such lesser
amount as is acceptable to the respective Issuing Lender.

3.04. Letter of Credit Participations.

(a) Immediately upon the issuance by an Issuing Lender of any Letter of Credit,
such Issuing Lender shall be deemed to have sold and transferred to each
Revolving Lender, and each such Revolving Lender (in its capacity under this
Section 3.04, a “Participant”) shall be deemed irrevocably and unconditionally
to have purchased and received from such Issuing Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Participant’s Revolving Percentage (or the Dollar Equivalent thereof), in such
Letter of Credit, each drawing or payment made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto; provided that, with respect to any
Participant, in no event shall the dollar amount represented by the aggregate of
the Revolving Percentage of all Letter of Credit Outstandings, the outstanding
Revolving Loans and the dollar amount represented by the Swingline Loan Exposure
of such Participant exceed the Revolving Commitments of such Participant. Upon
any change in the Revolving Loan Commitments or Revolving Percentages of the
Lenders pursuant to Section 2.13, 2.14, 2.15, 2.16, 2.17 or 13.04(c), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new Revolving
Percentages of the assignor and assignee Lender, as the case may be.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence,
bad faith or willful misconduct or material breach of this Agreement on the part
of such Issuing Lender or any of such Issuing Lenders’ or its Affiliates’
employees, directors, officers or agents (in each case, as determined by a court
of competent jurisdiction in a final and non-appealable decision).

(c) In the event that any Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to the Administrative Agent at the Payment Office for the
account of such Issuing Lender the amount of such Participant’s Revolving
Percentage (or the Dollar Equivalent thereof) of such unreimbursed payment in
same day funds. If the Administrative Agent so notifies, prior to 11:00 a.m. on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the Administrative Agent at the
Payment Office for the account of the respective Issuing Lender in Dollars such
Participant’s Revolving Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Participant shall not
have so made its Revolving Percentage (or the Dollar Equivalent thereof) of the
amount of such payment available to the Administrative Agent at the Payment
Office for the account of such respective Issuing Lender, such Participant
agrees to pay to such Issuing Lender, forthwith on demand such amount, together
with interest thereon, for each day from such date until the date

 

-63-



--------------------------------------------------------------------------------

such amount is paid to such Issuing Lender at the overnight Federal Funds Rate
for the first three days and at the interest rate applicable to Revolving Loans
that are maintained as Base Rate Loans for each day thereafter. The failure of
any Participant to make available to an Issuing Lender its Revolving Percentage
(or the Dollar Equivalent thereof) of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its Revolving
Percentage (or the Dollar Equivalent thereof) of any payment under any Letter of
Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to such
Issuing Lender such other Participant’s Revolving Percentage (or the Dollar
Equivalent thereof) of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to the Administrative Agent and
the Administrative Agent shall pay to each such Participant which has paid its
Revolving Percentage (or the Dollar Equivalent thereof) thereof, in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

(e) Upon the request of any Participant, the Administrative Agent shall furnish
to such Participant copies of any Letter of Credit issued by any Issuing Lender
and such other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein and therein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any such
Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05. Agreement to Repay Letter of Credit Drawings.

(a) The Borrower agrees to reimburse each Issuing Lender, by making payment to
the applicable Issuing Lender in immediately available funds at the applicable
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed by the Borrower, an “Unpaid Drawing”), prior to 12:00 noon, not later
than one (1) Business Day following receipt by the Borrower of written notice of
such payment or disbursement; provided that in the absence of such reimbursement
by the Borrower within the period provided above, the amount of the Drawing
shall immediately and automatically be deemed to be a Revolving Loan hereunder
(with each Participant in the respective Letter of Credit being required to

 

-64-



--------------------------------------------------------------------------------

fund its Revolving Percentage (or the Dollar Equivalent thereof) of the
respective Unpaid Drawing in accordance with the provisions of Section 3.04(c),
which amounts shall immediately and automatically be deemed a part of such
Revolving Loan hereunder) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans. If a Drawing is deemed
to be a Revolving Loan hereunder, the Borrower’s obligation to pay the amount of
such Drawing shall be discharged and replaced by the resulting Revolving Loan.
Each Issuing Lender shall give the Borrower prompt written notice of each
Drawing under any Letter of Credit issued by it; provided that the failure to
give any such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder.

The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute, unconditional and irrevocable
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or any Subsidiary of the Borrower may have
or have had against any Lender (including in its capacity as an Issuing Lender
or as a Participant), including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting gross negligence, bad faith or willful misconduct or
material breach of this Agreement on the part of such Issuing Lender (in each
case, as determined by a court of competent jurisdiction in a final and
non-appealable decision). Neither the Administrative Agent nor the Lenders, nor
any Affiliate of the foregoing Persons nor any of the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Lender; provided that the foregoing shall not be construed to excuse the Lender
from liability to the Borrower or any Subsidiary of the Borrower to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
and its Subsidiaries to the extent permitted by applicable law) suffered by the
Borrower or any Subsidiary that are caused by the Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence, bad faith or willful misconduct
or material breach of this Agreement on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.

3.06. Increased Costs. If at any time after the Closing Date, the introduction
of or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by any such Governmental Authority, central bank
or comparable agency (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against letters of credit issued by any Issuing
Lender or participated in by any Participant, (ii) impose on any Issuing Lender
or any Participant any other conditions relating, directly or indirectly, to
this Agreement or any Letter of Credit, or (iii) subject any Issuing Lender or
Participant to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes and
(C) Connection Income Taxes) on any Letter of Credit, and the result of any of
the foregoing is to increase the cost to any Issuing Lender, any Agent, or any
Participant of issuing, maintaining or participating in any Letter of Credit, or
reduce the amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit, then within fifteen (15) Business Days after receipt of
the certificate referred to below by Borrower from any Issuing Lender, any
Agent, or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower,
subject to the provisions of Section 2.11(b) (to the extent applicable), agrees
to pay to such Issuing Lender, such Agent, or such Participant such additional
amount or amounts as will compensate such Issuing Lender, such Agent, or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital on such liquidity requirements.
In determining such additional amounts, each Issuing Lender, Agent or
Participant, as the case may be, will act reasonably

 

-65-



--------------------------------------------------------------------------------

and in good faith and will use averaging and attribution methods which are
reasonable and customary; provided that such Issuing Lender’s, Agent’s or
Participant’s determination of compensation owing under this Section 3.06 shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Issuing Lender, Agent or Participant, upon determining that any
additional amounts will be payable pursuant to this Section 3.06, will give
prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender, Agent or
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for calculation of such additional amounts.

3.07. Provisions Related to Extended Revolving Loan Commitments. If the Maturity
Date in respect of any tranche of Revolving Loan Commitments occurs prior to the
expiration of any Letter of Credit, then (i) if one or more other tranches of
Revolving Loan Commitments in respect of which the Maturity Date shall not have
occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to Section 3.04) under (and ratably
participated in by Lenders pursuant to) the Revolving Loan Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the Unutilized Revolving Loan Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall cash
collateralize any such Letter of Credit in a manner reasonably satisfactory to
the Administrative Agent and the respective Issuing Lenders but only up to the
amount of 102% of such Letter of Credit not so reallocated. Except to the extent
of reallocations of participations pursuant to clause (i) of the immediately
preceding sentence, the occurrence of a Maturity Date with respect to a given
tranche of Revolving Loan Commitments shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders in any Letter
of Credit issued before such Maturity Date. For the avoidance of doubt, the
participations of each Revolving Lender under any Class of Revolving Loan
Commitments shall terminate on the Maturity Date of such Class of Revolving Loan
Commitments.

3.08. Conflict with Letter of Credit Request. Notwithstanding anything else to
the contrary in this Agreement, any Letter of Credit Request or any other
document related to issuing a Letter of Credit, (i) in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Request or such
other document, the terms hereof shall control in all respects and (ii) any
grant of a security interest pursuant to any Letter of Credit Request shall be
null and void (other than, in the case of trade Letters of Credit, the goods
subject to such Letters of Credit and the documents relating to such goods).

3.09. Existing Letters of Credit. Schedule 3.09 contains a description of
certain letters of credit that were previously issued by an Issuing Lender for
the account of the Borrower or any Affiliate thereof and that will be deemed
issued under this Agreement. Each such letter of credit, including any extension
or renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing Letter of Credit”), shall constitute a “Letter of Credit” for all
purposes of this Agreement and shall be deemed issued on the Closing Date.

SECTION 4. Unused Commitment Fee; Fees; Reductions of Commitment.

4.01. Fees.

(a) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Revolving Lender a commitment fee (the “Unused Commitment
Fee”) for the period from and including the Closing Date to and including the
applicable Maturity Date (or such earlier date on which the Total Revolving Loan
Commitment has been terminated) computed at a rate per annum equal to the
Applicable Margin(s) applicable to the Unutilized Revolving Loan Commitment of
such Non-Defaulting Revolving Lender as in effect from time to time. Accrued
Unused Commitment Fee shall be due and payable quarterly in arrears on each
Quarterly Payment Date, on the date upon which the Total Revolving Loan
Commitment is terminated and, with respect to any Class of Revolving Loan
Commitments, the Maturity Date for such Revolving Loan Commitments.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each Revolving Lender (based on each such Revolving Lender’s respective
Revolving Percentage) a fee in respect of each Letter of Credit

 

-66-



--------------------------------------------------------------------------------

(the “Letter of Credit Fee”) for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
relevant Applicable Margin as in effect from time to time during such period
with respect to Revolving Loans (of the respective Class or Classes) that are
maintained as LIBOR Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date, on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding and, with respect to any Class of Letter of Credit
Commitments, the Maturity Date for such Letter of Credit Commitments.

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
fronting fee in respect of each Letter of Credit issued by it (the “Fronting
Fee”) for the period from and including the date of issuance of such Letter of
Credit to and including the date of termination or expiration of such Letter of
Credit, computed at a rate per annum equal to 0.20 % on the daily Stated Amount
of such Letter of Credit (or such other rate as shall be separately agreed upon
between the Borrower and the Issuing Lender). Accrued Fronting Fees shall be due
and payable quarterly in arrears on each Quarterly Payment Date and upon the
first day on or after the termination of the Total Revolving Loan Commitment
upon which no Letters of Credit remain outstanding.

(d) The Borrower shall pay directly to each Issuing Lender for its own account
with respect to each Letter of Credit issued to the Borrower the customary and
reasonable issuance, presentation, amendment and other fees, and other standard
costs and charges, of such Issuing Lender relating to Letters of Credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable within fifteen (15) Business Days of written demand (including
documentation reasonably supporting such request) and are nonrefundable.

(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Borrower or any of its
Subsidiaries and the Administrative Agent.

4.02. Voluntary Termination of Unutilized Revolving Loan Commitments. On three
(3) Business Days’ written notice to the Administrative Agent at the Notice
Office on or prior to 12:00 noon (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right, at
any time or from time to time, without premium or penalty, to terminate the
Total Revolving Loan Commitment in whole, or reduce in part, pursuant to this
Section 4.02, in an integral multiple of $5,000,000 in the case of partial
reductions to the Total Revolving Loan Commitment; provided that a notice of
termination under this Section 4.02 may state that such notice is conditional
upon the effectiveness of the receipt of proceeds from the issuance of other
Indebtedness or Capital Stock or consummation of an asset sale or the occurrence
of other events in which case such notice of termination may be rescinded by the
Borrower (by notice to the Administrative Agent on or prior to the specified
date of termination) if such condition is not satisfied; provided further that
(i) in the event there is more than one Class of Revolving Loan Commitments then
outstanding, such reductions shall be applied to such Class or Classes of
Revolving Loan Commitments as shall be designated by the Borrower (subject to,
and in accordance with, section 2.15, 2.16 and 2.17, as applicable), (ii) in the
circumstances contemplated by preceding clause (i), at the time of any such
reduction to the Total Revolving Loan Commitments which is not applied on a
proportionate basis to each outstanding Class, the Borrower shall on the date of
such reduction (and notwithstanding anything to the contrary contained in this
Agreement) effect such borrowings and repayments pursuant to the Revolving Loan
Commitments as same will exist after giving effect to the reductions
contemplated pursuant to this Section 4.02 so that the outstandings pursuant to
the remaining Revolving Loan Commitments shall be based on the revised Revolving
Percentages of the various Lenders after giving effect thereto, and (iii) each
reduction to any Class of Revolving Loan Commitments shall be applied
proportionately to permanently reduce the Revolving Loan Commitment of the
respective Class of each Lender with such a Commitment).

4.03. Mandatory Reduction of Commitments. The Revolving Loan Commitments of each
Class shall terminate in their entirety on the applicable Maturity Date.

SECTION 5. Prepayments; Payments; Taxes.

5.01. Voluntary Prepayments. The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions: (i) the Borrower shall give the
Administrative Agent prior to 12:00 noon at the Notice Office prior written
notice (x) on the

 

-67-



--------------------------------------------------------------------------------

same Business Day (or telephonic notice promptly confirmed in writing) in the
case of Base Rate Loans and (y) three (3) Business Days prior in the case of
LIBOR Loans, of its intent to prepay any Loans, which notice (in each case)
shall specify whether Incremental Term Loans (including which Class of Term
Loans), Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of LIBOR Loans,
the specific Borrowing or Borrowings pursuant to which such LIBOR Loans were
made, and which notice the Administrative Agent shall, except in the case of a
prepayment of Swingline Loans, promptly transmit to each of the Lenders;
provided that a notice of prepayment under this Section 5.01 (i) may state that
such notice is conditional upon the effectiveness of the receipt of proceeds
from the issuance of other Indebtedness or Capital Stock or consummation of an
asset sale or the occurrence of other events in which case such notice of
prepayment may be rescinded by the Borrower (by notice to the Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied; (ii) (x) each partial prepayment of Incremental Term Loans pursuant
to this Section 5.01 shall be in an aggregate principal amount of at least
$5,000,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent in any given case), (y) each partial prepayment of
Revolving Loans pursuant to this Section 5.01 shall be in an aggregate principal
amount of at least $5,000,000 (or such lesser amount as is reasonably acceptable
to the Administrative Agent in any given case) and (z) each partial prepayment
of Swingline Loans pursuant to this Section 5.01 shall be in an aggregate
principal amount of at least $1,000,000 (or such lesser amount as is reasonably
acceptable to the Administrative Agent in any given case); (iii) except for
prepayments made with proceeds of Other Revolving Loans or loans made pursuant
to Replacement Revolving Loan Commitments at the time of the establishment of
Other Revolving Commitments or Replacement Revolving Loan Commitments, as the
case may be, pursuant to Section 2.17, which Loans shall be used first to
refinance the outstanding Revolving Loans being refinanced on a basis so that,
after giving effect thereto, the outstandings of each Revolving Lender are in
accordance with its Revolving Percentages, each prepayment of Revolving Loans
pursuant to this Section 5.01 shall be made in proportion to the outstanding
principal of Revolving Loans of the various Revolving Lenders, so that each
Revolving Lender’s outstandings pursuant to its Revolving Loan Commitments
reflect its respective Revolving Percentages as from time to time in effect and
(iv) each prepayment pursuant to this Section 5.01 in respect of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans.

5.02. Mandatory Repayments.

(a) If on any date the sum of (I) the aggregate outstanding principal amount of
all Revolving Loans (after giving effect to all other repayments thereof on such
date), (II) the aggregate outstanding principal amount of all Swingline Loans
(after giving effect to all other repayments thereof on such date) and (III) the
aggregate amount of all Letter of Credit Outstandings (or the Dollar Equivalent
thereof), exceeds the Total Revolving Loan Commitment at such time, then the
Borrower shall prepay on such date the principal of outstanding Swingline Loans
(without a reduction to the Total Revolving Loan Commitment) and, after all
Swingline Loans have been repaid in full or if no Swingline Loans are
outstanding, Revolving Loans (without a reduction to the Total Revolving Loan
Commitment), in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Loans, the aggregate
amount of the Letter of Credit Outstandings (or the Dollar Equivalent thereof)
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Cash Equivalents to be held as security for all Obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.

(b) The Borrower shall repay to the Administrative Agent for the ratable account
of the Revolving Credit Lenders on the Maturity Date the aggregate principal
amount of all outstanding Revolving Loans outstanding on such date.

(c) The Borrower shall repay the aggregate principal amount of its Swingline
Loans on the earlier to occur of (i) the date that is five (5) Business Days
after such Swingline Loan is made and (ii) the Maturity Date.

5.03. Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 2:00 p.m. on the date when due and shall be made in
Dollars in immediately available funds at the Payment Office. Whenever any
payment to be made hereunder or under any Note shall be stated to be due on a
day which is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable at the applicable rate during such extension.

 

-68-



--------------------------------------------------------------------------------

5.04. Taxes.

(a) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made free and clear of and without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding of Indemnified Taxes has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section 5.04) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Credit Parties shall jointly and severally indemnify each Lender or
Agent, within 15 Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.04) payable or paid by such
Lender or Agent, as applicable, or required to be withheld or deducted from a
payment to such Lender or Agent and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or Agent (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or Agent,
shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify any Agent, within 15 Business Days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified such
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 13.04(h) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by such Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by such Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes such Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by such Agent to the Lender from any other source
against any amount due to such Agent under this paragraph (d).

(e) As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 5.04, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f) (i) Any Lender or Agent that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender or Agent, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or Agent is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in

 

-69-



--------------------------------------------------------------------------------

Sections 5.04(f)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s or Agent’s reasonable judgment such completion, execution or submission
would subject such Lender or Agent to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender or
Agent.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or Agent that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender or Agent
becomes a Lender or Agent under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender or Agent is
exempt from U.S. federal backup withholding tax; and

(B) any Foreign Lender or Foreign Agent shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender or Foreign Agent becomes a Lender or Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender or Foreign Agent claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed originals of the
applicable IRS Form W-8 establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
the applicable IRS Form W-8 establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender or Foreign Agent claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender or Foreign Agent is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of the applicable IRS Form
W-8; or

(iv) to the extent a Foreign Lender or Foreign Agent is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
the applicable IRS Form W-8, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender or Foreign Agent is a partnership and one or more direct or
indirect partners of such Foreign Lender or Foreign Agent are claiming the
portfolio interest exemption, such Foreign Lender or Foreign Agent may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender or Foreign Agent shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender or Foreign Agent becomes a Lender or Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

-70-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender or Agent under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or Agent
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or Agent has complied
with such Lender’s or Agent’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has actually received any refund of Tax with respect to which any
Credit Party has paid additional amounts pursuant to this Section 5.04, such
Lender or Agent shall pay to such Credit Party an amount that such Lender or
Agent shall, in its reasonable discretion exercised in good faith, determines is
equal to the net benefit, after tax and without interest, which was obtained by
such Lender or Agent in such year as a consequence of such refund; provided that
such Credit Party shall repay to such Lender or Agent the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such Lender or
Agent is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (g), in no event will
the Lender or the Administrative Agent be required to pay any amount to any
Credit Party pursuant to this paragraph (g) the payment of which would place the
Lender or Agent in a less favorable net after-Tax position than the Lender or
Agent would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Lender or
Agent to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

(h) Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document. For the purposes of this Section 5.04 and any related definitions, the
term “Lender” shall include any Issuing Lender.

SECTION 6. Conditions Precedent to Credit Events on the Closing Date. The
obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Closing Date, is subject at the time
of the making of such Loans or the issuance of such Letters of Credit to the
satisfaction (or waiver) of the following conditions:

6.01. Closing Date; Notes. On or prior to the Closing Date, (i) the Effective
Date shall have occurred as provided in Section 13.19 and (ii) there shall have
been delivered to the Administrative Agent for the account of each of the
Lenders that has requested same at least three (3) Business Days prior to the
Closing Date the appropriate Revolving Note executed by the Borrower and, if
requested by the Swingline Lender, the Swingline Note executed by the Borrower,
in each case in the amount, maturity and as otherwise provided herein.

6.02. Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from Simpson Thacher & Bartlett LLP, New York counsel to the
Credit Parties, a customary opinion addressed to the Administrative Agent, the
Collateral Trustee and each of the Lenders and dated the Closing Date.

 

-71-



--------------------------------------------------------------------------------

6.03. Company Documents; Proceedings; etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by an
Authorized Officer of such Credit Party, and attested to by the Secretary or any
Assistant Secretary of such Credit Party, with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and an
incumbency and specimen signature of each officer executing any Credit Document
in connection herewith on behalf of such Credit Party, and each of the foregoing
shall be in form and substance reasonably acceptable to the Administrative
Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates from the jurisdiction of organization and bring down
telegrams, electronic PDFs or facsimiles, if any, for the Credit Parties which
the Administrative Agent reasonably may have requested, certified by proper
Governmental Authorities or, with respect to any such bring down telegrams,
electronic PDFs or facsimiles, service companies.

(c) On the Closing Date, the Administrative Agent shall have received a
certificate, dated as of the Closing Date and duly executed by an Authorized
Officer of the Borrower, confirming the satisfaction of the conditions precedent
set forth in Section 6.12 and 6.13.

6.04. Existing Indebtedness. On the Closing Date and after giving effect to the
consummation of the Transaction, the Borrower and its Restricted Subsidiaries
shall have no outstanding Indebtedness for borrowed money owed to a Person other
than the Borrower or its Subsidiaries, except for Indebtedness permitted to
remain outstanding pursuant to Section 10.04 of this Agreement
(“Existing Indebtedness”).

6.05. First Lien Intercreditor Agreement. On the Closing Date, the First Lien
Intercreditor Agreement shall have been duly executed and delivered by each
party thereto, and shall be in full force and effect.

6.06. [Reserved].

6.07. Security Documents.

(a) On the Closing Date, each Credit Party shall have duly authorized, executed
and delivered the Guarantee and Collateral Agreement, which shall be in full
force and effect, substantially in the form of Exhibit E (as amended, modified,
restated, supplemented or extended from time to time, the “Guarantee and
Collateral Agreement”) covering all of such Credit Party’s Guarantee and
Collateral Agreement Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
foregoing Guarantee and Collateral Agreement;

(ii) executed Perfection Certificate and customary lien searches reasonably
requested by the Administrative Agent;

(iii) one or more, as applicable, short-form security agreements that may be
filed with the United States Patent and Trademark Office or the United States
Copyright Office for the grant of a security interest in patents, trademarks and
copyrights, each in substantially the form attached to the Guarantee and
Collateral Agreement;

(iv) all certificated Equity Interests of the Credit Parties constituting
Guarantee and Collateral Agreement Collateral, together with executed and
undated endorsements for transfer relating thereto;

(v) evidence that all other actions necessary to perfect and protect the
security interests in Collateral purported to be created by the Guarantee and
Collateral Agreement have been taken, and the Guarantee and Collateral Agreement
shall be in full force and effect;

 

-72-



--------------------------------------------------------------------------------

(vi) customary certificates of insurance and endorsements naming the Collateral
Trustee as an additional insured or loss payee, as the case may be, under
applicable insurance policies maintained with respect to the Collateral; and

(b) Notwithstanding anything herein to the contrary, it is understood that,
other than with respect to (i) any UCC Filing Collateral, (ii) Stock
Certificates of the Borrower and its Wholly-Owned Domestic Subsidiaries and
(iii) any Collateral upon which a Lien may be perfected by the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office, to the extent (x) any applicable lien
searches are not received or (y) any Lien on any Collateral is not provided
and/or perfected on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the receipt of such customary applicable lien
searches and the provision and/or perfection of a Lien on such Collateral shall
not constitute a condition precedent for purposes of this Section 6.07, but
shall instead be required to be delivered after the Closing Date in accordance
with Section 13.16.

6.08. [Reserved].

6.09. Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer (or other
officer with reasonably equivalent duties) of the Borrower substantially in the
form of Exhibit F hereto.

6.10. Fees, etc. All fees and expenses required to be paid hereunder on the
Closing Date and for which invoices have been received by the Borrower at least
three (3) Business Days prior to the Closing Date shall have been paid or
directed by the Borrower to be paid from the proceeds of the initial fundings
hereunder.

6.11. PATRIOT ACT. On or prior to the second Business Day prior to the Closing
Date, the Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act, to the extent reasonably requested at least ten days prior to the
Closing Date.

6.12. Specified Representations. The Specified Representations shall be true and
correct in all material respects (or, if qualified by “materiality,” “Material
Adverse Effect” or similar language, in all respects (after giving effect to
such qualification)) on and as of the Closing Date; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date.

6.13. Transactions. The Spin-Off shall have been consummated in accordance with
the terms of the Separation Agreement.

6.14. Delivery of Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing, substantially in the form of Exhibit A-1 with
appropriate insertions, executed by any Authorized Officer of the Borrower.

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date that
the respective item or matter does not meet its satisfaction.

SECTION 7. Conditions Precedent to All Other Credit Events. The obligation of
each applicable Lender to make Loans, and the obligation of each Issuing Lender
to issue, amend, extend or increase Letters of Credit (other than any amendment,
increase or extension that does not increase the maximum Stated Amount of such
Letter of Credit), is subject, at the time of each such Credit Event (other than
Credit Events occurring on the Closing Date) (except as hereinafter indicated),
to the satisfaction or waiver of the following conditions:

7.01. No Default; Representations and Warranties. At the time of each such
Credit Event (excluding any Mandatory Borrowing and any funding of Revolving
Loans pursuant to Section 3.05(a)) and also immediately

 

-73-



--------------------------------------------------------------------------------

after giving effect thereto (i) there shall exist no Default or Event of Default
and (ii) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

7.02. Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Loan (other than a Swingline Loan or a Revolving
Loan made pursuant to a Mandatory Borrowing or pursuant to Section 3.05(a)), the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a). Prior to the making of each Swingline Loan, the
Swingline Lender shall have received the notice referred to in
Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit (other than an Existing
Letter of Credit), the Administrative Agent and the respective Issuing Lender
shall have received a Letter of Credit Request meeting the requirements of
Section 3.03(a).

Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the condition specified in Section 7.01 has been satisfied (or waived) on
and as of the date of the applicable Borrowing.

SECTION 8. Representations and Warranties. In order to induce the Lenders to
enter into this Agreement and to make the Loans, and the Issuing Lenders to
issue (or the Lenders to participate in) the Letters of Credit as provided
herein, the Borrower makes the following representations and warranties.

8.01. Company Status. Each Credit Party (i) is a duly organized and validly
existing Company in good standing (or existing, as applicable) under the laws of
the jurisdiction of its organization, (ii) has all requisite power and authority
to own or lease its property and assets and to transact the business in which it
is engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except, in the case of
clauses (i) (other than with respect to the existence of the Borrower) and
(iii), for failures which, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

8.02. Power and Authority; Due Authorization, Execution and Delivery. Each
Credit Party has all requisite power and authority to execute, deliver and
perform its obligations under each of the Credit Documents to which it is party
and has taken all necessary Company action to authorize the execution, delivery
and performance by it of each of such Credit Documents. Each Credit Party has
duly executed and delivered each of the Credit Documents to which it is party,
and each of such Credit Documents constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except to the extent
(i) that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law) and (ii) of the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Credit Parties in favor of the Collateral Trustee.

8.03. No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any applicable provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or Governmental Authority, except in the case of any contraventions
that would not reasonably be expected, enter individually or in the aggregate,
to result in a Material Adverse Effect, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents or Permitted Liens) upon any of the property or assets of any Credit
Party or any of its Restricted Subsidiaries pursuant to the

 

-74-



--------------------------------------------------------------------------------

terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it may be
subject, except for any such contravention, breach, default, conflict or Lien
that would not reasonably be expected, either individually or in the aggregate,
to result in a Material Adverse Effect or (iii) will violate any provision of
the certificate or articles of incorporation, certificate of formation, limited
liability company agreement or by-laws (or equivalent organizational documents),
as applicable, of any Credit Party or any of its Restricted Subsidiaries.

8.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
Governmental Authority is required to be obtained or made by, or on behalf of,
any Credit Party (except for (w) those that have otherwise been obtained or made
on or prior to the Closing Date and which remain in full force and effect on the
Closing Date, (x) filings which are necessary to release liens granted pursuant
to the document related to the Indebtedness to be refinanced on or about the
Closing Date, (y) filings which are necessary to perfect the security interests
created under the Security Documents and (z) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect) to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Credit
Document or (ii) the legality, validity, binding effect or enforceability of any
such Credit Document.

8.05. Financial Statements; Solvency; Projections; No Material Adverse Effect.

(a) The audited consolidated balance sheet of the Borrower at December 31, 2014
and the related consolidated statements of income and cash flows and changes in
shareholders’ equity of the Borrower for the period ended on such date furnished
to the Lenders on or prior to the Closing Date, present fairly in all material
respects the consolidated financial position of the Borrower as of such date.
All such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

(b) On and as of the Closing Date, after giving effect to the Transaction and to
all Indebtedness being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the Indebtedness (including
Contingent Obligations) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the fair value of the present assets (at a fair valuation) of
the Borrower and its Subsidiaries, taken as a whole, (ii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the Closing Date, (iii) the present fair saleable value of
the Borrower and its Subsidiaries, taken as a whole, is not less than the amount
that will be required to pay the probable liabilities (including Contingent
Obligations) of the Borrower and its Subsidiaries, taken as a whole, on their
debts as they become absolute and matured in the ordinary course of business and
(iv) the Borrower and its Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, Indebtedness, including current
obligations, beyond their ability to pay such Indebtedness as it matures in the
ordinary course of business. For the purposes hereof, the amount of any
Contingent Obligation at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that would reasonably be expected to become an actual or matured
liability (irrespective of whether such Contingent Obligations meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

(c) The Projections made available to the Administrative Agent and the Lenders
on or prior to the Closing Date have been prepared in good faith and are based
on assumptions that the Borrower believes reasonable at the time made, it being
recognized by the Administrative Agent and the Lenders, however, that
projections are subject to significant uncertainties and contingencies, which
may be beyond the Borrower’s and its Subsidiaries’ control, and projections as
to future events are not to be viewed as facts or as a guarantee of performance
or achievement of any particular results and that the actual results during the
period or periods covered by the Projections may differ from the projected
results included in such Projections and such differences may be material.

 

-75-



--------------------------------------------------------------------------------

(d) After giving effect to the Transaction, since the Closing Date, no event,
change or condition has occurred that has had, or would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

8.06. Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Borrower, threatened in writing (i) with respect to the Credit
Documents or (ii) that have a reasonable likelihood of adverse determination,
and, if adversely determined, have had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

8.07. True and Complete Disclosure. All written information concerning the
Borrower or any of its Subsidiaries that has been furnished to the
Administrative Agent or any Lender in connection the Transactions (excluding
information of a general economic or industry nature), when taken as a whole,
is, and all other such written information as supplemented (when furnished)
hereafter by or on behalf of the Borrower or any of its Restricted Subsidiaries
to the Administrative Agent or any Lender, when taken as a whole, will be, true
and accurate in all material respects on the date as of which such information
is furnished and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such information (when furnished and taken as a whole) not materially misleading
at such time in light of the circumstances under which such statements were
made, it being understood and agreed that for purposes of this Section 8.07,
such factual information shall not include the Projections, any pro forma
financial information, the budgets, other forward looking information or
information consisting of statements, estimates or forecasts regarding the
future condition of the industries in which they operate.

8.08. Margin Regulations. Neither the making of any Loan nor the use of the
proceeds thereof nor the occurrence of any other Credit Event will violate the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System. None of the Borrower or any of its Subsidiaries is engaged
principally, or as one of its material activities, in the business of extending
credit for the purposes of buying or carrying Margin Stock.

8.09. Tax Returns and Payments. The Borrower and each of its Restricted
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal, state, local and foreign tax returns and other
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, the Borrower and/or
any of its Restricted Subsidiaries, except where the failure to timely file or
cause to be timely filed such Returns would not cause a Material Adverse Effect.
The Returns accurately reflect in all material respects all liability for Taxes
of the Borrower and its Restricted Subsidiaries, as applicable, for the periods
covered thereby, except as would not, either individually or in the aggregate,
cause a Material Adverse Effect. The Borrower and each of its Restricted
Subsidiaries has paid all taxes and assessments payable by it which have become
due, other than (i) those that are being contested in good faith by appropriate
proceedings and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Restricted Subsidiaries in accordance with
GAAP or (ii) those the failure to pay, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. There
is no tax assessment proposed in writing against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

8.10. Compliance with ERISA.

(a) Schedule 8.10 sets forth each Plan as of the Closing Date. Each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and to the knowledge of the Borrower or
any of its Restricted Subsidiaries, nothing has occurred since the date of such
determination that would reasonably be expected to result in revocation of such
determination (or, in the case of a Plan with no determination, to the knowledge
of the Borrower or any of its Restricted Subsidiaries, nothing has occurred that
would reasonably be expected to materially adversely affect the issuance of a
favorable determination letter). No ERISA Event has occurred or is reasonably
expected to occur, other than as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

-76-



--------------------------------------------------------------------------------

(b) None of the Borrower or any of its Subsidiaries or any ERISA Affiliate has
incurred a complete or partial withdrawal from any Multiemployer Plan, and, if
each of the Borrower, any of its Subsidiaries and each ERISA Affiliate were to
withdraw in a complete withdrawal as of the date this assurance is given or
deemed given, the aggregate withdrawal liability that would be incurred would
not reasonably be expected, either individually or in the aggregate, to result
in a Material Adverse Effect.

(c) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any of its Restricted Subsidiaries, which would reasonably be expected to be
asserted successfully against any Plan and, if so asserted successfully, would
reasonably be expected either individually or in the aggregate to have a
Material Adverse Effect.

(d) The Borrower, its Restricted Subsidiaries and any ERISA Affiliate have made
all material contributions to or under each Plan and Multiemployer Plan required
by law within the applicable time limits prescribed thereby, the terms of such
Plan or Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan save where any failure to comply,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

8.11. Security Documents.

(a) The provisions of the Guarantee and Collateral Agreement (taken as a whole)
are effective to create in favor of the Collateral Trustee for the benefit of
the Secured Parties a legal, valid and enforceable (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law)) security interest in all right, title and interest of the
Credit Parties in the Guarantee and Collateral Agreement Collateral described
therein (other than, in the case of proceeds, money not constituting
identifiable proceeds of any Collateral), and the Collateral Trustee, for the
benefit of the Secured Parties, has (or, after the filing of UCC-1 financing
statements in the office and with the information specified by the Credit
Parties in the Guarantee and Collateral Agreement, the payment of all applicable
fees and the taking of such other actions as are required by the Guarantee and
Collateral Agreement, will have) a fully perfected security interest in all
right, title and interest in all of the Guarantee and Collateral Agreement
Collateral described therein (if and to the extent a security interest in the
Guarantee and Collateral Agreement Collateral can be perfected by the filing of
UCC-1 financing statements and the other actions required by the Guarantee and
Collateral Agreement), superior and prior to the rights of all third Persons and
subject to no other Liens other than Permitted Liens.

(b) The recordation of the grants of security interest in patents and the grants
of security interest in trademarks in the respective forms attached to the
Guarantee and Collateral Agreement, in each case, in the United States Patent
and Trademark Office, together with filings on Form UCC-1 made pursuant to the
Guaranty and Collateral Agreement and payment of all applicable fees, will
create, as may be perfected by such filing and recordation, a perfected security
interest in the trademark registrations and patents that are part of the
Guarantee and Collateral Agreement Collateral, and the recordation of the grant
of security interest in copyrights substantially in the form attached to the
Guarantee and Collateral Agreement with the United States Copyright Office,
together with filings on Form UCC-1 made pursuant to the Guarantee and
Collateral Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the copyright registrations that
are a part of the Guarantee and Collateral Agreement Collateral.

(c) Upon filing or recording, as applicable, with the appropriate recording
office, each Mortgage shall create, as security for the obligations purported to
be secured thereby, a legal, valid and enforceable (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) perfected security interest in and mortgage Lien on the
respective Mortgaged Property in favor of the Collateral Trustee (or such other
trustee as may be required or desired under local law) for the benefit of the
Secured Parties, superior and prior to the rights of all third Persons and
subject to no other Liens other than Permitted Liens.

 

-77-



--------------------------------------------------------------------------------

8.12. Properties. All Real Property with a value in excess of $40,000,000 that
is owned by the Borrower or any of its Restricted Subsidiaries as of the Closing
Date is correctly set forth in Schedule 8.12. Each of the Borrower and each of
its Restricted Subsidiaries has good title to all material property owned by it
(except where the failure to have such title, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect). All such
material property of the Borrower and its Restricted Subsidiaries are owned or
leased free and clear of all Liens other than Permitted Liens.

8.13. Subsidiaries. On and as of the Closing Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule 8.13. Schedule
8.13 sets forth, as of the Closing Date, the exact legal name of each such
Subsidiary and its jurisdiction of organization, the percentage ownership
(direct and indirect) of the Borrower in each class of Capital Stock or other
Equity Interests of each of its Subsidiaries and also identifies each of the
direct owners thereof. All outstanding shares of Equity Interests of each
Restricted Subsidiary of the Borrower have been duly and validly issued, are
fully paid and non-assessable (to the extent applicable).

8.14. Compliance with Statutes, etc. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property except such non-compliances as would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (but not
including, in each case, any such statutes, orders or restrictions which is the
subject of any other Section in this Section 8, including, without limitation,
8.10, 8.16, 8.17 and 8.19).

8.15. Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

8.16. Environmental Matters. Except as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, or as set
forth on Schedule 8.16, none of the Borrower or any of its Restricted
Subsidiaries: (a) has failed to comply with any Environmental Law or to obtain,
maintain, renew and comply with any permit, license, registration or other
approval required under Environmental Law; (b) has received any Environmental
Claim that would reasonably be expected to result in the termination, revocation
or modification of any permit, license, registration, emissions credits or other
approval required under Environmental Law; or (c) possesses knowledge (i) that
the Borrower or any of its Restricted Subsidiaries has become subject to any
Environmental Claim encumbering any Mortgaged Property, or (ii) of facts,
conditions or circumstances that, would reasonably be expected to result in an
Environmental Claim against the Borrower or any Restricted Subsidiary. This
Section 8.16 sets forth the sole representations and warranties of the Borrower
and its Restricted Subsidiaries with respect to environmental and occupational
health and safety matters and Hazardous Materials.

8.17. [Reserved].

8.18. Intellectual Property, etc. The Borrower and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information, know-how of any type and other similar intellectual
property rights, and formulas or rights with respect to the foregoing, needed to
conduct the businesses of the Borrower and its Restricted Subsidiaries as
presently conducted, without any known conflict with or infringement or
misappropriation on any such rights of others which, or the failure to own or
have which, as the case may be, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

8.19. Anti-Terrorism Laws; OFAC; FCPA. Neither any Credit Party nor any of its
Subsidiaries, nor any of their respective officers, directors, employees or
agents, is a Sanctioned Person. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Sanctions, (b) the USA PATRIOT ACT
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as amended
from time to time, the “Act”) or (c) the Foreign Corrupt Practices Act (Pub. L.
95-213 (signed into law December 19, 1977)) (the “FCPA”), as amended from time
to time. None of the Credit Parties is a blocked person described in Section 1
of the Anti-Terrorism Order. The Borrower will not knowingly use the proceeds of
any Loan or part of the proceeds of any Letter of Credit (i) to fund any
activities or business of or with any Sanctioned Person, or in any Sanctioned
Country or (ii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity in violation of the FCPA or any
other applicable anti-corruption law.

 

-78-



--------------------------------------------------------------------------------

No Credit Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or to its knowledge is otherwise associated with any such
Person in any manner that violates in any material respect Section 2 of such
executive order or (iii) is a Person on the list of “Specially Designated
Nationals and Blocked Persons” or subject to the limitations or prohibitions
under any other U.S. Department of Treasury’s Office of Foreign Assets Control
regulation or executive order.

8.20. Energy Regulatory Matters. Each of the Borrower and the Restricted
Subsidiaries (a) to the extent any such entity is a “public utility” under the
FPA, such entity has obtained blanket authority from FERC to issue securities
and assume liabilities pursuant to Section 204 of the FPA or is otherwise
subject to exemption with respect to such activities and (b) with respect to any
such entity that is a “public-utility company” under PUHCA, is an “exempt
wholesale generator” or is otherwise subject to similar exemption under PUHCA.

SECTION 9. Affirmative Covenants. The Borrower hereby covenants and agrees that
on and after the Closing Date and until the Total Commitment and all Letters of
Credit have terminated (or such Letters of Credit have been cash collateralized,
back-stopped by a letter of credit or otherwise been agreed to remain
outstanding by the applicable Issuing Lender, in each case on terms reasonably
acceptable to the applicable Issuing Lender) and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than contingent obligations which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

9.01. Information Covenants. The Borrower will furnish to the Administrative
Agent (who will make available to each Lender):

(a) Quarterly Financial Statements. Within 50 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior Fiscal Year, all of which shall be certified by an Authorized Officer
of the Borrower that they fairly present in all material respects in accordance
with GAAP the financial condition of the Borrower and its Subsidiaries as of the
dates indicated and the results of their operations for the periods indicated,
subject to normal year-end audit adjustments and the absence of footnotes.

(b) Annual Financial Statements. Within 100 days after the close of each Fiscal
Year of the Borrower (commencing with the Fiscal Year ending December 31, 2014),
(i) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income
and retained earnings and statement of cash flows for such Fiscal Year, setting
forth comparative figures for the preceding Fiscal Year and certified by Ernst &
Young LLP or any other independent certified public accountants of recognized
national or international standing as determined by the Borrower, accompanied by
an opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification (other
than those solely with respect to (x) any projected failure to comply with the
covenant set forth in Section 10.07 on a future date or in a future period
and/or (y) with respect to any report delivered within one year prior to a
Maturity Date, any such qualification made due to such Maturity Date occurring
within one year after such report)) or exception as to scope of audit and
(ii) management’s discussion and analysis of the important operational and
financial developments during such Fiscal Year consistent with the Borrower’s
historical practices.

 

-79-



--------------------------------------------------------------------------------

Simultaneously with the delivery of each set of financial statements referred to
in Sections 9.01(a) and (b); the related financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such financial statements.

(c) Annual Budget. Within 5 Business Days after delivery of the financial
statements required by Section 9.01(b), a detailed (as reasonably determined by
the Borrower) consolidated budget for such Fiscal Year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such Fiscal Year and setting forth the
principal assumptions used for purposes of preparing such budget).

(d) Officer’s Certificates. Concurrently with the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Officer of the Borrower in substantially the form of Exhibit
G (each, a “Compliance Certificate”) (with blanks appropriately completed and
with any deviations from such form as may be acceptable to the Administrative
Agent) certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
on the date of such Compliance Certificate or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken in connection
therewith, which certificate shall (i) set forth in reasonable detail the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the provisions of Section 10.07 at the end
of such Fiscal Quarter or Fiscal Year, as the case may be and (ii) identify each
Subsidiary as a Restricted Subsidiary, Specified Subsidiary, Excluded
Subsidiary, Excluded Project Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such certificate or a confirmation that there is no change
in such information since the later of the Closing Date and the date of the last
such certificate.

(e) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within five (5) Business Days after any senior officer of the Borrower
or any of its Restricted Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event which constitutes a Default or Event of Default,
specifying the nature and extent thereof and the corrective action (if any)
taken or proposed to be taken in connection therewith, (ii) any litigation or
governmental investigation or proceeding pending against the Borrower or any of
its Restricted Subsidiaries (x) which, either individually or in the aggregate,
has been adversely determined or has a reasonable likelihood of adverse
determination and such adverse determination has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (y) with respect to any Credit Document or (iii) any other event,
change or circumstance that has had, or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

(f) Other Information. Promptly after the filing or delivery thereof, copies of
all financial statements, copies of all registration statements (other than the
exhibits thereto and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents), proxy statements and
reports, if any, which the Borrower or any of its Restricted Subsidiaries shall
publicly file with the SEC or deliver generally to holders (or any trustee,
agent or other representative thereof) of any Qualified Equity Interests or any
Indebtedness in excess of the Threshold Amount (in each case, to the extent not
otherwise provided hereunder).

Promptly following reasonable request, such other information or documents
(financial or otherwise) regarding the operations, business affairs and
financial condition of the Borrower or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Notwithstanding anything to the contrary contained in this Section 9.01, neither
the Borrower nor any of its Restricted Subsidiaries shall be required to deliver
to the Administrative Agent or any Lender, or otherwise disclose or permit the
inspection or discussion of, any information (i) subject to confidentiality
agreements or attorney/client work privilege or which constitutes attorney
work-product, (ii) that constitutes non-financial trade secrets or non-financial
proprietary information or (iii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law.

 

-80-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (f) of
this Section 9.01 shall be satisfied with respect to financial information or
other information of the Borrower and the Restricted Subsidiaries by furnishing
(A) the applicable financial statements of the Borrower or (B) the Borrower’s
Form 8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided, that with
respect to clauses (A) and (B), to the extent such information is in lieu of
information required to be provided under Section 9.01(b), such materials are
accompanied by a report and opinion of Ernst & Young LLP or other independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent, which report and opinion shall otherwise comply with the
requirements related thereto in Section 9.01(b).

Documents and financial information required to be delivered pursuant to
Sections 9.01(a), (b) or (f) (to the extent such financial information is
included in materials filed with the SEC or posted on the relevant website, as
the case may be) shall be deemed to have been delivered to the Administrative
Agent on the date (i) on which the Borrower posts such documents, or provides a
link thereto on the Borrower’s website on the internet at the Borrower’s website
address identified to the Administrative Agent in writing from time to time (or
a successor internet address as provided by the Borrower in accordance with
Section 13.03), (ii) on which such information has been posted on the Borrower’s
behalf on IntraLinks (or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent)) or (iii) is available
via the EDGAR system of the SEC on the Internet.

9.02. Books, Records and Inspections. The Borrower will, and will cause each of
its Restricted Subsidiaries to, keep proper books of record and accounts in
which full, true and correct (in all material respects) entries in conformity
with GAAP (it being understood and agreed that Foreign Subsidiaries may maintain
individual books and records in conformity with generally accepted accounting
principles that are applicable in their respective countries of organization and
that such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder) and all requirements of law shall be made of
all material dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent to visit and inspect, under guidance of officers of the
Borrower or such Restricted Subsidiary and subject to any applicable safety
rules and procedures, any of the properties of the Borrower or such Restricted
Subsidiary, and to examine the books of account of the Borrower or such
Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent may reasonably request; provided that the
Administrative Agent shall give the Borrower an opportunity to participate in
any discussions with its accountants; provided, further, that, (i) only the
Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) in the
absence of an Event of Default, the Administrative Agent shall not exercise its
rights under this Section 9.02 more often than two times during any Fiscal Year
and only one such time shall be at the Borrower’s reasonable expense; and
provided, further, that when an Event of Default exists, the Administrative
Agent and its designees may do any of the foregoing at the reasonable expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice; provided, further, that notwithstanding anything to the contrary
contained in this Section 9.02, neither the Borrower nor any of its Restricted
Subsidiaries shall be required to deliver to the Administrative Agent or any
Lender, or otherwise disclose or permit the inspection or discussion of, any
information (i) subject to confidentiality agreements or attorney/client
privilege or which constitutes attorney work product, (ii) that constitutes
non-financial trade secrets or non-financial proprietary information or (iii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by applicable law.

9.03. Maintenance of Property; Insurance.

(a) The Credit Parties will (i) keep all tangible property necessary to the
business of the Credit Parties in satisfactory working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty and
condemnation events, except if the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (ii) maintain with financially sound and reputable insurance companies
(provided, however, there shall be no breach of this Section 9.03 if any such
insurer becomes financially unsound and the applicable Credit Party obtains
insurance coverage from a different financially sound and reputable insurer)
insurance on all such property and against all such risks as is consistent and
in accordance with industry

 

-81-



--------------------------------------------------------------------------------

practice for companies engaged in similar businesses as the Borrower and its
Restricted Subsidiaries (after giving effect to any self-insurance reasonable
and customary for Persons engaged in similar businesses as the Borrower and its
Restricted Subsidiaries) as reasonably determined by the Borrower. Such
insurance, except to the extent any such insurance is not generally available in
the marketplace from commercial insurers, shall include physical damage
insurance on all material real and personal property (whether now owned or
hereafter acquired) on an all risk basis and consistent with the past practices
of the Borrower. Such insurance shall name the Collateral Trustee as additional
insured or loss payee, as applicable.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Borrower will, and will cause each of its Restricted Subsidiaries to, at all
times keep and maintain flood insurance in an amount sufficient to comply with
the rules and regulations promulgated under the National Flood Insurance Act of
1968 and Flood Disaster Protection Act of 1973, each as amended from time to
time.

9.04. Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to do or cause to be done all things necessary, as
determined in the Borrower’s reasonable business judgment, to preserve and keep
in full force and effect its existence and its franchises, licenses, permits,
copyrights, trademarks and patents; provided, however, that nothing in this
Section 9.04 shall prevent (i) sales of assets, dispositions and other
transactions by the Borrower or any of its Restricted Subsidiaries in accordance
with the terms herein, (ii) the withdrawal by the Borrower or any of its
Restricted Subsidiaries of its qualification as a foreign Company in any
jurisdiction or (other than with respect to the Borrower) failure to otherwise
preserve or keep in full force and effect its existence or rights, franchises,
licenses, permits, copyrights, trademarks or patents, if such withdrawal or
failure would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (iii) the expiration of copyrights
or patents at the end of their statutory term.

9.05. Compliance with Statutes, etc. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls and ERISA), except such
non-compliances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.06. Compliance with Environmental Laws. The Borrower will comply, and will
take reasonable action to cause each of its Restricted Subsidiaries to comply,
with all Environmental Laws and permits applicable to, or required by, the
ownership, lease or use of any Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Restricted Subsidiaries, except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.07. End of Fiscal Years. The Borrower will cause its fiscal year to end on
December 31 of each calendar year; provided, however, that the Borrower shall be
permitted to change the end of its fiscal year upon not less than 10 Business
Days advance notice to the Administrative Agent.

9.08. Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Restricted Subsidiaries to pay and discharge, all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto; provided that neither the Borrower nor any of its Restricted
Subsidiaries shall be required to pay any such Tax, assessment, charge, levy or
claim which (i) is being contested in good faith and by proper proceedings if it
has maintained adequate reserves with respect thereto in accordance with GAAP or
(ii) the failure to pay would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

9.09. Use of Proceeds. All proceeds of the Revolving Loans and the Swingline
Loans will be used for the working capital and general corporate purposes of the
Borrower, its Restricted Subsidiaries and any Affiliates thereof in accordance
with the terms hereof (including, without limitation, to finance acquisitions
permitted under this Agreement, capital expenditures, dividends, restricted
payments and Permitted Investments).

 

-82-



--------------------------------------------------------------------------------

9.10. Additional Security; Further Assurances; etc.

(a) The Borrower will, and will cause each other Credit Party to, grant to the
Collateral Trustee for the benefit of the Secured Parties security interests and
Mortgages in such assets and Real Property of the Borrower and such other Credit
Party (other than Excluded Assets) as are not covered by the original Security
Documents and as may be reasonably requested from time to time by the
Administrative Agent (collectively, as amended, restated, supplemented or
otherwise modified from time to time, the “Additional Security Documents”). All
such security interests and Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Collateral Trustee and the
Borrower and shall constitute valid and enforceable (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) under applicable domestic law and perfected security
interests, hypothecations and Mortgages superior to and prior to the rights of
all third Persons and enforceable against third parties and subject to no other
Liens except for Permitted Liens. The Additional Security Documents or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect (if and to the
extent the assets subject to the applicable Additional Security Document can be
perfected by the actions required by such Additional Security Document),
preserve and protect the Liens in favor of the Collateral Trustee required to be
granted pursuant to the Additional Security Documents and all material taxes,
fees and other charges payable in connection therewith shall be paid in full to
the extent due and owing. Notwithstanding the foregoing, this Section 9.10(a)
shall not apply to (and the Borrower and its Restricted Subsidiaries shall not
be required to grant a Mortgage in) any owned Real Property the Fair Market
Value or book value of which (as reasonably determined by Borrower or such
Subsidiary) is less than or equal to $40,000,000 (provided that the Borrower and
its Restricted Subsidiaries shall not be required to grant a Mortgage in any
Real Property that the Fair Market Value and book-value are less than the
foregoing threshold on the Closing Date).

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, authorize,
file and/or deliver to the Collateral Trustee from time to time such other
documents, assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents (other than Excluded Assets)
as the Collateral Trustee may reasonably require. Furthermore, the Borrower
will, and will cause the other Credit Parties to, deliver to the Collateral
Trustee with respect to additional Real Property collateral such opinions of
counsel, Mortgage Policies and other related documentation of the type described
on Schedule 13.16 as may reasonably be requested by the Administrative Agent or
the Collateral Trustee. Notwithstanding the foregoing, nothing in this Agreement
shall require any Credit Party to make (i) any filings or take any other action
to record or perfect the Collateral Trustee’s Lien in any intellectual property
outside the United States and (ii) no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

(c) Subject to Section 13.16 (to the extent applicable), the Borrower agrees
that each action required by clauses (a) and (b) of this Section 9.10 shall be
completed within ninety (90) days after such action is requested to be taken by
the Administrative Agent or the Required Lenders (as such time may be extended
by the Administrative Agent or the Collateral Trustee, as applicable, in its
reasonable discretion).

(d) After the Closing Date, upon (i) the formation or acquisition of any new
direct or indirect Wholly-Owned Domestic Subsidiary (in each case, other than an
Excluded Subsidiary) of the Borrower, (ii) any Excluded Subsidiary ceasing to
constitute an Excluded Subsidiary or (iii) the designation in accordance with
Section 9.11 of any existing direct or indirect Wholly-Owned Domestic Subsidiary
(other than an Excluded Subsidiary) as a Restricted Subsidiary within ninety
(90) days after such formation, acquisition, cessation or designation, or such
longer period as the Administrative Agent may agree in writing in its reasonable
discretion, the Borrower shall (I) cause each such Domestic Subsidiary that is
required to become a Subsidiary Guarantor to duly execute and deliver to the
Administrative Agent or the Collateral Trustee (as appropriate) joinders to the
applicable Security Documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Security Documents in effect on the
Closing Date), in each case granting first-priority Liens (subject to Permitted
Liens) required by this Section 9.10, (II) take and cause such Restricted
Subsidiary that is required to become a Subsidiary Guarantor to take whatever
action (including the recording of

 

-83-



--------------------------------------------------------------------------------

Mortgages, the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Trustee to vest in the Collateral Trustee (or in any
representative of the Collateral Trustee designated by it) valid and perfected
Liens to the extent required by the Credit Documents, and to otherwise comply
with the requirements in this Section 9.10 or the Security Documents and (III)
deliver or cause each such Domestic Subsidiary that is required to become a
Subsidiary Guarantor (and the parent of each such Domestic Subsidiary that is a
Subsidiary Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to Security Documents,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank.

(e) Notwithstanding anything to the contrary contained in this Section 9.10, the
Administrative Agent shall not require perfection in, and the Borrower shall not
be required to perfect, any assets as to which the Borrower and the
Administrative Agent shall reasonably determine that the cost, burden,
difficulty or consequences of perfecting a security interest in such asset is
excessive in relation to the value of the security to be afforded thereby.

(f) No Credit Party shall be required to obtain control agreements or perfect
the Lien granted to the Collateral Trustee by “control” with respect to any
Collateral (including deposit accounts, securities accounts, etc.) other than,
to the extent constituting Collateral, certificated Equity Interests of the
Borrower’s Restricted Subsidiaries and promissory notes.

(g) No Credit Party shall be required to obtain landlord lien waivers, bailment
lien waivers or estoppels letters with respect to any leased property of such
Credit Party.

(h) Liens required to be granted from time to time pursuant to this Section 9.10
shall be subject to exceptions and limitations set forth in this Agreement and
the other Credit Documents.

(i) Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, any Investment in RJS prior to the RJS Merger Event in an
amount exceeding $40,000,000 in the aggregate shall only be made by the Borrower
or a Subsidiary Guarantor and shall be in the form of Indebtedness owed by RJS
to the Borrower or a Subsidiary Guarantor and shall be evidenced by a promissory
note, which shall be pledged to the Collateral Trustee for the benefit of the
Secured Parties in accordance with the Guarantee and Collateral Agreement.

9.11. Designation of Subsidiaries.

(a) The Borrower may, by an Officer’s Certificate, at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or designate (or
re-designate, as the case may be) any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation (or
re-designation), no Default or Event of Default shall have occurred and be
continuing and (ii) in the case of the designation of a Subsidiary as an
Unrestricted Subsidiary, the Subsidiary to be so designated does not (directly,
or indirectly, through its Subsidiaries) at such time own any Equity Interests
or Indebtedness of, or own or hold any lien on any property of, the Borrower or
any of its Restricted Subsidiaries. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the Fair Market Value as
reasonably determined by the Borrower in good faith of the Borrower’s or its
Subsidiary’s (as applicable) Investment therein and will reduce the amount
available for Restricted Payments under the provisions of Section 10.03 or under
one or more clauses of the definition of Permitted Investments, as determined by
the Borrower. Such designation shall only be permitted if the Investment would
be permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute, at the time of
designation, the incurrence of any Indebtedness or Liens of such Subsidiary
existing at such time and a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the Fair Market Value as reasonably determined by the Borrower at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary, and such designation will only be permitted if
such Indebtedness is permitted under Section 10.04, calculated on a pro forma
basis as if such designation had occurred at the beginning of the most
recently-ended Test Period. If, at any time, any Unrestricted Subsidiary remains
a Subsidiary of the Borrower, but fails to meet the requirements set forth in
the definition of Unrestricted Subsidiary or clause (ii) of the proviso to the
first sentence of this Section 9.11(a) as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for the purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary as of such date.

 

-84-



--------------------------------------------------------------------------------

(b) The Borrower may, by an Officer’s Certificate, at any time designate any
Restricted Subsidiary as an Excluded Project Subsidiary or designate (or
re-designate, as the case may be) any Excluded Project Subsidiary as a
Restricted Subsidiary that is not an Excluded Project Subsidiary; provided that
(i) immediately before and after such designation (or re-designation), no
Default or Event of Default shall have occurred and be continuing and (ii) in
the case of the designation of a Subsidiary as an Excluded Project Subsidiary,
the Subsidiary to be so designated does not (directly, or indirectly, through
its Subsidiaries) at such time own any Equity Interests or Indebtedness of, or
own or hold any lien on any property of, the Borrower or any of its Restricted
Subsidiaries. The designation of any Subsidiary as an Excluded Project
Subsidiary shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the Fair Market Value as reasonably determined
by the Borrower in good faith of the Borrower’s or its Subsidiary’s (as
applicable) Investment therein and will reduce the amount available for
Restricted Payments under the provisions of Section 10.03 or under one or more
clauses of the definition of Permitted Investments, as determined by the
Borrower. Such designation shall only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Excluded Project Subsidiary. The designation of any Excluded
Project Subsidiary as a Restricted Subsidiary that is not an Excluded Project
Subsidiary shall constitute, at the time of designation, the incurrence of any
Indebtedness or Liens of such Subsidiary existing at such time that would
otherwise only have been permitted to have been incurred by an Excluded Project
Subsidiary and a return on any Investment by the Borrower in Excluded Project
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value as reasonably determined by the Borrower in good faith at the date
of such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary, and such designation will only be permitted if
such Indebtedness is permitted under Section 10.04, calculated on a pro forma
basis as if such designation had occurred at the beginning of the most
recently-ended Test Period. If, at any time, any Excluded Project Subsidiary
remains a Subsidiary of the Borrower, but fails to meet the requirements set
forth in the definition of Excluded Project Subsidiary or clause (ii) of the
proviso to the first sentence of this Section 9.11(b) as an Excluded Project
Subsidiary, it will thereafter cease to be an Excluded Project Subsidiary for
the purposes of this Agreement and, unless it is, or has been, designated as an
Unrestricted Subsidiary at or prior to the time of such failure, any then
outstanding Indebtedness of such Subsidiary that would otherwise only have been
permitted to have been incurred by an Excluded Project Subsidiary will be deemed
to be incurred by a Restricted Subsidiary that is not an Excluded Project
Subsidiary as of such date.

9.12. Ratings. The Borrower shall use commercially reasonable efforts to obtain
and maintain (i) a public corporate family rating (but not a specific rating) of
the Borrower and a rating (but not a specific rating) of each Class of the Loans
existing on the Closing Date, in each case from Moody’s, and (ii) a public
corporate credit rating (but not a specific rating) of the Borrower and a rating
(but not a specific rating) of each Class of the Loans existing on the Closing
Date, in each case from S&P (it being understood and agreed that “commercially
reasonable efforts” shall in any event include the payment by the Borrower of
customary rating agency fees.

9.13. Status as Senior Debt. The Obligations constitute, and shall continue to
constitute, senior Indebtedness (or the equivalent thereof) under each issue of
Subordinated Indebtedness.

SECTION 10. Negative Covenants. The Borrower hereby covenants and agrees that on
and after the Closing Date and until the Total Commitment and all Letters of
Credit have terminated (or such Letters of Credit have been cash collateralized,
back-stopped by a letter of credit or otherwise been agreed to remain
outstanding by the applicable Issuing Lender, in each case on terms reasonably
acceptable to the applicable Issuing Lender) and the Loans, Notes and Unpaid
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any contingent obligations not then due and payable)
incurred hereunder and thereunder, are paid in full:

10.01. Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist or become effective
any Lien of any kind securing Indebtedness upon any of their property or assets,
now owned or hereafter acquired; provided that the provisions of this
Section 10.01 shall not prevent

 

-85-



--------------------------------------------------------------------------------

the creation, incurrence, assumption or existence of the following (Liens
described below are herein referred to as “Permitted Liens”):

(a) Liens created by or pursuant to this Agreement and the Security Documents
and Liens on Indebtedness incurred pursuant to and in compliance with
Section 10.04(b)(i) and/or 10.04(b)(iii) (except to the extent the respective
Indebtedness is Permitted Unsecured Refinancing Debt or any Permitted
Refinancing Indebtedness incurred in respect thereof) hereof;

(b) Liens to secure obligations with respect to (i) contracts (other than for
Indebtedness) for commercial and trading activities for the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service (which Liens may, but shall not be required to, be held by the
Collateral Trustee pursuant to and in accordance with the First Lien
Intercreditor Agreement), (ii) Hedging Obligations (which Liens may, but shall
not be required to, be held by the Collateral Trustee pursuant to and in
accordance with the First Lien Intercreditor Agreement), and (iii) Indebtedness
incurred pursuant to and in compliance with Secured Trading Facility or any
Permitted Refinancing Indebtedness incurred in respect thereof which Liens shall
be held by the Collateral Trustee pursuant to the First Lien Intercreditor
Agreement or a Junior Lien Intercreditor Agreement, or, if not so held by the
Collateral Trustee, shall not extend to any assets of the Borrower or any
Restricted Subsidiary other than cash and/or letters of credit, including
Letters of Credit issued pursuant to this Agreement;

(c) Liens on assets of Excluded Subsidiaries securing Indebtedness and/or other
obligations of Excluded Subsidiaries that were permitted by the terms of this
Agreement to be incurred;

(d) Liens (i) in favor of the Borrower or any of the Subsidiary Guarantors; or
(ii) incurred by Excluded Project Subsidiaries in favor of any other Excluded
Project Subsidiary or in connection with any Indebtedness incurred under clause
(xii) of Section 10.04(b);

(e) Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature;

(f) Liens to secure obligations to vendors or suppliers covering the assets sold
or supplied by such vendors or suppliers, including Liens to secure Indebtedness
or other obligations (including Capital Lease Obligations) permitted by clauses
(iv), (xv) and (xxiii) of Section 10.04(b) covering only the assets acquired
with or financed by such Indebtedness; provided that individual financings
provided by one lender may be cross collateralized to other financings provided
by such lender;

(g) Liens existing on the Closing Date (other than Liens created by or pursuant
to this Agreement and the Security Documents) which are listed, and the property
subject thereto described, in Schedule 10.01, plus renewals, replacements,
refinancings, restructurings and extensions of such Liens; provided that (i) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest, fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension and an amount equal to any unutilized commitments in respect of such
Indebtedness and (ii) any such renewal, replacement, refinancing, restructuring
or extension does not encumber any additional assets or properties (other than
the proceeds and products thereof and accessions thereto) of the Borrower or any
Restricted Subsidiaries, unless such Lien is otherwise permitted under separate
provisions of this Section 10.01;

(h) Liens for taxes, assessments or governmental charges or levies or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently concluded; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;

(i) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s,
materialmen’s and mechanics’ Liens and other similar Liens;

(j) survey exceptions, encroachments, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines, oil, gas and other mineral interests

 

-86-



--------------------------------------------------------------------------------

and leases, and other similar purposes, or zoning or other restrictions as to
the use of real property and other similar encumbrances and minor title
deficiencies, in each case that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair the operation of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(k) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that;

(i) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure or would be required to secure (including, without
limitation, any after-acquired property) the original Lien (plus improvements
and accessions to, such property or proceeds or distributions thereof); and

(ii) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancings, refunding, extension, renewal or replacement;

(l) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security;

(m) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(n) (i) licenses, sublicenses, leases or subleases granted to others that do not
materially interfere with the business of the Borrower or its Restricted
Subsidiaries, (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license agreement permitted by this Agreement to
which the Borrower or any of its Restricted Subsidiaries is a party (including
any Liens on the interest of such lessor, sublessor, licensor or sublicensee)
and (iii) licenses or sublicenses granted by the Borrower or any of its
Restricted Subsidiaries to customers;

(o) [reserved];

(p) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Restricted Subsidiary;
provided that such Liens were in existence (or were required to extend to such
assets, including by way of an after-acquired property provision) prior to, and
not incurred in contemplation of, or to finance, such acquisition;

(q) Liens arising from (i) Uniform Commercial Code financing statements filed on
a precautionary basis in respect of operating leases entered into in the
ordinary course of business or intended by the parties to be true leases (other
than any such leases entered into in violation of this Agreement) and
(ii) attachment and judgment Liens in respect of decrees and judgments to the
extent, and for so long as, such judgments and decrees do not, individually or
in the aggregate constitute an Event of Default under Section 11.08;

(r) Liens on assets and Equity Interests of a Subsidiary that is an Excluded
Project Subsidiary or an Unrestricted Subsidiary;

(s) Liens to secure Indebtedness or other obligations incurred to finance
Necessary Capital Expenditures that encumber only the assets purchased,
installed or otherwise acquired with the proceeds of such Indebtedness;

 

-87-



--------------------------------------------------------------------------------

(t) Liens to secure Environmental CapEx Debt that encumber only the assets
purchased, installed or otherwise acquired with the proceeds of such
Environmental CapEx Debt;

(u) Liens on assets or securities deemed to arise in connection with the
execution, delivery or performance of contracts to sell such assets or stock
otherwise permitted under this Agreement;

(v) any Liens resulting from restrictions on any Equity Interest or undivided
interests, as the case may be, of a Person providing for a breach, termination
or default under any joint venture, stockholder, membership, limited liability
company, partnership, owners’, participation or other similar agreement between
such Person and one or more other holders of Equity Interests or undivided
interests of such Person, as the case may be, if a security interest or Lien is
created on such Equity Interest or undivided interest, as the case may be, as a
result thereof;

(w) Liens resulting from any customary provisions limiting the disposition or
distribution of assets or property (including without limitation Equity
Interests) or any related restrictions thereon in joint venture, partnership,
membership, stockholder and limited liability company agreements, asset sale
agreements, sale-leaseback agreements, stock sale agreements and other similar
agreements, including owners’, participation or similar agreements governing
projects owned through an undivided interest; provided, however, that any such
limitation is applicable only to the assets that are the subjects of such
agreements;

(x) those Liens or other exceptions to title, in either case on or in respect of
any facility of the Borrower or any Restricted Subsidiary, arising as a result
of any shared land agreement or shared facility agreement entered into after the
closing date with respect to such land or facility, except to the extent that
any such Liens or exceptions, individually or in the aggregate, materially
adversely affect the value of the relevant property or materially impair the use
of the relevant property in the operation of the business of the Borrower or
such Subsidiary;

(y) Liens on cash deposits and other funds or investment property maintained
with a depositary institution, in each case arising in the ordinary course of
business by virtue of any statutory or common law provision relating to banker’s
liens, including Section 4-210 of the UCC;

(z) Liens securing Treasury Services Agreements of the Credit Parties (which
Liens may be, but shall not be required to be, subject to the First Lien
Intercreditor Agreement);

(aa) (i) Liens on deposits and deposit accounts securing reimbursement
obligations with respect to any cash collateralized letters of credit set forth
on Schedule 10.01 or (ii) Liens on Collateral and/or on deposits and deposit
accounts securing Indebtedness incurred pursuant to Section 10.04(b)(xiv), which
may include, without limitation, credit default swap-collateralized credit
facilities; provided that, in the case of Liens on Collateral under this clause
(ii), the holders of such Indebtedness (or their representative) and the
Administrative Agent shall be party to the First Lien Intercreditor Agreement
and/or Junior Lien Intercreditor Agreement, as applicable; and

(bb) Liens incurred by the Borrower or any Restricted Subsidiary; provided that
at the time of incurrence of any such Liens, the aggregate outstanding
obligations secured by Liens pursuant to this clause (bb) does not exceed the
greater of (i) $500,000,000 and (ii) 5.0% of Consolidated Total Assets.

Notwithstanding the foregoing, the Borrower will not, and will not permit any
Restricted Subsidiary to, create, assume or suffer to exist any Lien on the
Equity Interests of PPL Generation, LLC, PPL EnergyPlus, LLC or RJS, other than
(i) Liens securing the Obligations and (ii) Liens securing Indebtedness secured
on a pari passu or junior priority basis with the Lien securing the Obligations;
provided, in the case of this clause (ii), that (x) such Liens are permitted
under clauses (a), (b), or (z) of this Section 10.01 and (y) any such Equity
Interests shall also be subject to Liens securing the Obligations and (z) the
holders of any obligations secured by Liens secured under clause (ii) shall be
subject to the First Lien Intercreditor Agreement or the Junior Lien
Intercreditor Agreement, as applicable.

 

-88-



--------------------------------------------------------------------------------

10.02. Consolidation, Merger or Sale of Assets, etc.

(a) The Borrower may not, directly or indirectly: consolidate or merge with or
into another Person (whether or not the Borrower is the surviving corporation)
or sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Borrower or its Restricted Subsidiaries
taken as a whole, in one or more related transactions, to another Person; in
each case, unless:

(i) either: (A) the Borrower is the surviving corporation; or (B) the Person
formed by or surviving any such consolidation or merger (if other than the
Borrower) or to which such sale, assignment, transfer, conveyance or other
disposition has been made is a corporation, partnership or limited liability
company organized or existing under the laws of the United States, any state of
the United States or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Credit Documents pursuant to joinder agreements or other
documents and agreements reasonably satisfactory to the Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) (A) the Borrower or the Person formed by or surviving any such
consolidation or merger (if other than the Borrower), or to which such sale,
assignment, transfer, conveyance or other disposition has been made will, on the
date of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 10.04(a) or (B) the Fixed Charge Coverage Ratio of the Borrower
or the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) is greater after giving pro forma effect to such
consolidation or merger and any related financing transactions as if the same
had occurred at the beginning of the applicable Test Period than the Borrower’s
actual Fixed Charge Coverage Ratio for the period.

(b) A Subsidiary Guarantor may not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Subsidiary Guarantor is the surviving Person), another
Person, other than the Borrower or another Subsidiary Guarantor, unless:

(i) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

(ii) either:

(A) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger assumes all the
obligations of that Subsidiary Guarantor under this Agreement and the other
Credit Documents on terms and pursuant to documentation reasonably acceptable to
the Administrative Agent; or

(B) immediately after giving effect to that transaction, such Person qualifies
as an Excluded Subsidiary and any Investments and or Asset Sales effected in
connection with such transaction are otherwise permitted by, and treated as,
Restricted Payments under Section 10.03, Investments under Section 10.05 and/or
Asset Sales under Section 10.08, as applicable.

(c) In addition, the Borrower may not, and shall not permit any Subsidiary
Guarantor to, directly or indirectly, lease all or substantially all of the
properties or assets of the Borrower and the Subsidiary Guarantors, taken as a
whole, in one or more related transactions, to any other Person.

 

-89-



--------------------------------------------------------------------------------

(d) This Section 10.02 shall not apply to (i) a merger of the Borrower with an
Affiliate organized under the laws of any state of the United States solely for
the purpose of reincorporating the Borrower in another jurisdiction or forming a
direct holding company of the Borrower; provided that the Borrower shall
promptly provide notice of such merger; (ii) any sale, transfer, assignment,
conveyance, lease or other disposition of assets between or among the Borrower
and its Restricted Subsidiaries (including any sale, transfer, assignment,
conveyance, lease or other disposition from a Subsidiary Guarantor or a
Restricted Subsidiary that is not a Subsidiary Guarantor to a Restricted
Subsidiary that is not a Subsidiary Guarantor) including by way of merger or
consolidation and (iii) any transaction that constitutes all or a portion of the
Transactions.

(e) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole in a transaction that
is subject to, and that complies with the provisions of, Sections 10.02(a)
through and including 10.02(d), the successor corporation formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement and the other Credit Documents referring to the
“Borrower” shall refer instead to the successor corporation and not to the
Borrower), and may exercise every right and power of the Borrower under this
Agreement and the other Credit Documents with the same effect as if such
successor Person had been named as the Borrower herein; provided, however, that
the predecessor Borrower shall not be relieved from its payment obligations
hereunder except in the case of a sale of all of the Borrower’s assets in a
transaction that is subject to, and that complies with the provisions of,
Section 10.02(a) through and including 10.02(d).

10.03. Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower or to the Borrower or a Restricted
Subsidiary of the Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or any direct or indirect parent
of the Borrower (other than any such Equity Interests owned by the Borrower or
any Restricted Subsidiary of the Borrower); or

(iii) make any Restricted Investment;

all such payments and other actions set forth in these clauses (i) through
(iii) above being collectively referred to as “Restricted Payments,” unless, at
the time of and after giving effect to such Restricted Payment:

(A) no Specified Default has occurred and is continuing or would occur as a
consequence of any Restricted Payment described in clause (i) and (ii) of the
definition thereof; and

(B) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
the Closing Date (excluding Restricted Payments permitted by clauses (ii), (iv),
(v), (vi), (vii), (viii), (ix), (x), (xi) and (xii) of Section 10.03(b)), is
less than the sum, without duplication, of:

(1) Consolidated Adjusted EBITDA of the Borrower, minus 140% of Consolidated
Interest Expense of the Borrower, in each case for the period (taken as one
accounting period) from January 1, 2015 to the end of the Borrower’s most
recently ended Calculation Period at the time of such Restricted Payment, plus

 

-90-



--------------------------------------------------------------------------------

(2) 100% of the Fair Market Value of any property or assets and the aggregate
net cash proceeds in each case received by the Borrower or any of its Restricted
Subsidiaries since the Closing Date (x) in exchange for, or from the issue or
sale of, Qualified Equity Interests or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Borrower that have been converted into or exchanged for such Qualified
Equity Interests and/or (y) a contribution to its common equity with the net
cash and Cash Equivalent proceeds from the issuance and sale by any direct or
indirect parent of the Borrower of its Qualified Equity Interests or a
contribution to its common equity (in each case of (x) and (y), other than
Qualified Equity Interests (or Disqualified Stock or debt securities) sold to a
Subsidiary of the Borrower), plus

(3) to the extent that any Restricted Investment that was made after the Closing
Date is sold for cash or otherwise liquidated or repaid for cash after the
Closing Date, the cash return with respect to such Restricted Investment (less
the cost of disposition, if any) to the extent not already included in the
Consolidated Adjusted EBITDA of the Borrower since the Closing Date, plus

(4) 100% of any cash received by (i) the Borrower or a Restricted Subsidiary of
the Borrower after the Closing Date from an Unrestricted Subsidiary or (ii) the
Borrower or a Restricted Subsidiary of the Borrower that is not an Excluded
Project Subsidiary after the Closing Date from an Excluded Project Subsidiary,
in the case of (i) or (ii), to the extent that such cash was not otherwise
included in Consolidated Net Income or Consolidated Adjusted EBITDA of the
Borrower for such period, plus

(5) to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary, or an Excluded Project Subsidiary is
designated as a Restricted Subsidiary that is not an Excluded Project
Subsidiary, after the Closing Date, the Fair Market Value of the Borrower’s
Investment in such Subsidiary as of the date of such redesignation.

(b) The provisions of Section 10.03(a) shall not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
redemption within 90 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if at the
date of declaration or notice, the dividend, distribution or redemption payment
would have complied with the provisions of this Agreement;

(ii) so long as no Default has occurred and is continuing or would be caused
thereby, the making of any Restricted Payment in exchange for, or out of the
aggregate proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Borrower) of, Equity Interests of the Borrower or any direct
or indirect parent company of the Borrower (other than Disqualified Stock), or
from the contribution of common equity capital to the Borrower; provided that
the amount of any such proceeds that are utilized for any such Restricted
Payment will be excluded from Section 10.03(a)(iii)(B);

(iii) payments in connection with Indebtedness incurred in reliance on
Section 10.04(b)(xix) (but not the proceeds thereof);

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Borrower to the holders of its Equity Interests on a pro rata basis (taking into
account the relative preferences, if any, of the various classes of Equity
Interests of such Restricted Subsidiary);

 

-91-



--------------------------------------------------------------------------------

(v) so long as no Default has occurred and is continuing or would be caused
thereby, (A) the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Borrower or any Restricted Subsidiary of
the Borrower held by any current or former officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries pursuant to any
equity subscription agreement, stock option agreement, severance agreement,
shareholders’ agreement or similar agreement or employee benefit plan or (B) the
cancellation of Indebtedness owing to the Borrower or any of its Restricted
Subsidiaries from any current or former officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in connection
with a repurchase of Equity Interests of the Borrower or any of its Restricted
Subsidiaries; provided that the aggregate price paid for the actions in clause
(A) may not exceed $20,000,000 in any twelve-month period (with unused amounts
in any period being carried over to succeeding periods); provided, further that
(x) such amount in any calendar year may be increased by the cash proceeds of
“key man” life insurance policies received by the Borrower and its Restricted
Subsidiaries after the Closing Date less any amount of such cash proceeds
previously applied to the making of Restricted Payments pursuant to this clause
(v) since the Closing Date and (y) cancellation of the Indebtedness owing to the
Borrower from employees, officers, directors and consultants of the Borrower or
any of its Restricted Subsidiaries in connection with a repurchase of Equity
Interests of the Borrower from such Persons shall be permitted under this clause
(v) as if it were a repurchase, redemption, acquisition or retirement for value
subject hereto;

(vi) the repurchase of Equity Interests in connection with the exercise of stock
options to the extent such Equity Interests represent a portion of the exercise
price of those stock options and the repurchases of Equity Interests in
connection with the withholding of a portion of the Equity Interests granted or
awarded to an employee to pay for the taxes payable by such employee upon such
grant or award;

(vii) so long as no Default has occurred and is continuing or would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of (A) preferred stock outstanding on the
Closing Date, (B) Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower issued on or after the Closing Date in accordance
with the terms of this Agreement or (C) preferred stock issued on or after the
Closing Date in accordance with the terms of this Agreement or, in the event
that any of the instruments described in (A) through (C) above have been
converted into or exchanged for Qualified Equity Interests, other Restricted
Payments in an amount no greater than and with timing of such payments not
earlier than the dividends that would have otherwise been payable on such
instruments;

(viii) payments to holders of the Borrower’s Capital Stock (or options with
respect thereto) in lieu of the issuance of fractional shares of its Capital
Stock (or options with respect thereto);

(ix) the purchase, redemption, acquisition, cancellation or other retirement for
a nominal value per right of any rights granted to all the holders of Capital
Stock of the Borrower pursuant to any shareholders’ rights plan adopted for the
purpose of protecting shareholders from unfair takeover tactics; provided that
any such purchase, redemption, acquisition, cancellation or other retirement of
such rights is not for the purpose of evading the limitations of this covenant
(all as determined in good faith by a senior financial officer of the Borrower);

(x) [Reserved];

(xi) Investments in any Person(s) engaged primarily in one or more Permitted
Businesses (including, without limitation, Excluded Subsidiaries, Unrestricted
Subsidiaries, and Persons that are not Subsidiaries of the Borrower) in an
aggregate principal amount not to exceed amounts received by the Borrower in
cash from such Person(s) pursuant to any shared services agreement that is on
terms otherwise required under Section 10.06(b)(xx);

(xii) in respect of any taxable period for which the Borrower or any of its
Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar Tax group for U.S. federal or applicable state, local or foreign Tax
purposes of which any direct or indirect parent of the Borrower is the common
parent, or for which the Borrower is a disregarded entity for U.S. federal or
applicable state or local income

 

-92-



--------------------------------------------------------------------------------

Tax purposes, dividends or distributions with respect to the Borrower’s Equity
Interests in an amount not to exceed the excess, if any, of (A) the amount of
any such U.S. federal, state, local or foreign income Taxes that the Borrower
and its Subsidiaries would have paid for such taxable period had the Borrower
and/or its Subsidiaries, as applicable, been a stand-alone corporate taxpayer or
a stand-alone corporate group over (B) the amount of such Taxes paid directly by
the Borrower and its Subsidiaries to a Governmental Authority for such taxable
period; and

(xiii) so long as no Default has occurred and is continuing or would be caused
thereby, other Restricted Payments since the Closing Date in an aggregate amount
not to exceed the greater of (A) $350,000,000 and (B) 3.0% of Consolidated Total
Assets.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
covenant will be determined by an Authorized Officer of the Borrower; provided,
that if the Fair Market Value of such assets or securities involves an aggregate
amount in excess of $100,000,000, such Authorized Officer shall deliver to the
Administrative Agent an Officer’s Certificate with respect to the Fair Market
Value of such assets or securities.

10.04. Indebtedness.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
stock; provided, however, that the Borrower may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock, and any Restricted Subsidiary may
incur Indebtedness (including Acquired Debt) or issue preferred stock, if the
Fixed Charge Coverage Ratio for the Borrower’s most recently ended Calculation
Period immediately preceding the date on which such Indebtedness is incurred or
such Disqualified Stock or preferred stock is issued would have been at least
2.00:1.00, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if such Indebtedness (including Acquired Debt)
had been incurred or Disqualified Stock or the preferred stock had been issued,
as the case may be, at the beginning of such Calculation Period.

(b) The provisions of Section 10.04(a) will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):

(i) (A) the incurrence of Indebtedness and Letters of Credit hereunder and under
the other Credit Documents (other than any Indebtedness and Letters of Credit
arising from Commitments pursuant to and in accordance with Section 2.15) and
(B) the incurrence by the Borrower and/or any Subsidiary Guarantor of
Indebtedness and letters of credit under other Credit Facilities and
Indebtedness and Letters of Credit arising from Commitments pursuant to and in
accordance with Section 2.15 in an aggregate principal amount at any one time
outstanding (as measured on each date of an incurrence pursuant to this clause
(i)(B)) under this clause (i)(B) (with letters of credit being deemed to have a
principal amount equal to the maximum potential liability of the Borrower and
its Restricted Subsidiaries thereunder) not to exceed the Maximum Incremental
Facilities Amount;

(ii) the incurrence by the Borrower and its Restricted Subsidiaries of the
Existing Indebtedness and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(iii) the incurrence by the Borrower and the Subsidiary Guarantors of
Indebtedness represented by any Credit Agreement Refinancing Indebtedness;

(iv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation

 

-93-



--------------------------------------------------------------------------------

or improvement or lease of property (real or personal), plant or equipment used
or useful in the business of the Borrower or any of its Restricted Subsidiaries
or incurred within 270 days thereafter, in an aggregate principal amount at any
time outstanding (as measured on the date of each incurrence of Indebtedness
pursuant to this clause (iv), but at that time including for purposes of
calculation any then outstanding Permitted Refinancing Indebtedness incurred to
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (iv)), not to exceed the greater of (A) $500,000,000 and
(B) 5.0% of Consolidated Total Assets;

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance, replace, defease or discharge Indebtedness (other
than Intercompany Indebtedness) that was permitted by this Agreement to be
incurred under Section 10.04(a) or Sections 10.04(b)(ii), (iii), (iv), (v),
(xv), (xvi), (xvii) and (xxiii);

(vi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Intercompany Indebtedness between or among the Borrower and any of its
Restricted Subsidiaries; provided, however, that:

(A) if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Subsidiary Guarantor, such
Indebtedness must be expressly subordinated to the prior payment in full in cash
of the Obligations; and

(B) (x) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or a
Restricted Subsidiary of the Borrower and (y) any sale or other transfer of any
such Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary will be deemed, in each case, to constitute an incurrence of such
Indebtedness by the Borrower or such Restricted Subsidiary, as the case may be,
that was not permitted by this clause (vi);

(vii) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Borrower or a
Restricted Subsidiary; and

(B) any sale or other transfer of any such preferred stock to a Person that is
not either the Borrower or a Restricted Subsidiary,

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

(viii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations (including any upfront payments paid in connection
therewith), in each case, entered into by the Borrower or any Restricted
Subsidiary, in the ordinary course of business, or, with respect to any such
Hedging Obligations constituting Commodity Hedging Agreements, entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of business or
otherwise consistent with Prudent Industry Practice in order to manage
fluctuations in the price or availability to the Borrower or any Restricted
Subsidiary of any commodity and/or manage the risk of adverse or unexpected
weather conditions;

(ix) the guarantee by (A) the Borrower or any of the Subsidiary Guarantors of
Indebtedness of the Borrower or a Subsidiary Guarantor that was permitted to be
incurred by another provision of this Section 10.04; and (B) any Excluded
Subsidiaries of Indebtedness of any other Excluded Subsidiary; provided that if
the Indebtedness being guaranteed is subordinated to or pari passu with the
Obligations, then the guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness guaranteed;

 

-94-



--------------------------------------------------------------------------------

(x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from customary cash management services, netting
arrangements, automated clearing house transfers, or the honoring by a bank or
other financial institution of a check, draft or similar instrument (except in
the case of daylight overdrafts) inadvertently drawn against insufficient funds
in the ordinary course of business;

(xi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of (x) self-insurance obligations, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance, unemployment insurance or other social security legislation or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims and (y) warehouse receipts or similar instruments,
performance and surety bonds provided by the Borrower or a Restricted Subsidiary
in the ordinary course of business or in connection with judgments that do not
result in an Event of Default and obligations in respect of performance and
completion guarantees and similar obligations provided by the Borrower or any of
its Restricted Subsidiaries; in each case created or issued in a manner
consistent with past practice;

(xii) the incurrence of Non-Recourse Debt by any Excluded Project Subsidiary;

(xiii) the incurrence of Indebtedness that may be deemed to arise as a result of
agreements of the Borrower or any Restricted Subsidiary of the Borrower
providing for indemnification, adjustment of purchase price or any similar
obligations, in each case, incurred in connection with the disposition of any
business, assets or Equity Interests of any Subsidiary; provided that the
aggregate maximum liability associated with such provisions may not exceed the
gross proceeds (including non-cash proceeds) of such disposition;

(xiv) the incurrence by the Borrower or any Restricted Subsidiary of one or more
credit facilities (which shall be in the form of credit default
swap-collateralized facilities, letter of credit facilities, or other revolving
credit facilities) in an aggregate principal amount at any time outstanding not
to exceed the greater of (A) $500,000,000 and (B) 5.0% of Consolidated Total
Assets;

(xv) Indebtedness, Disqualified Stock or preferred stock of Persons or assets
that are acquired by the Borrower or any Restricted Subsidiary of the Borrower
or merged into the Borrower or a Restricted Subsidiary of the Borrower in
accordance with the terms of this Agreement; provided that such Indebtedness,
Disqualified Stock or preferred stock is not incurred in contemplation of, or to
finance, such acquisition or merger; provided, further, that after giving effect
to such acquisition or merger, either:

(A) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 10.04(a); or

(B) the Fixed Charge Coverage Ratio would be no less than immediately prior to
such acquisition or merger;

(xvi) Environmental CapEx Debt; provided that prior to the incurrence of any
Environmental CapEx Debt, the Borrower shall deliver to the Administrative Agent
an Officer’s Certificate designating such Indebtedness as Environmental CapEx
Debt;

(xvii) Indebtedness incurred to finance Necessary Capital Expenditures; provided
that prior to the incurrence of any Indebtedness to finance Necessary Capital
Expenditures, the Borrower shall deliver to the Administrative Agent an
Officer’s Certificate designating such Indebtedness as Necessary CapEx Debt;

(xviii) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(A) the financing of insurance premiums and (B) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

(xix) the incurrence of Indebtedness in connection with receivables factoring
facilities;

 

-95-



--------------------------------------------------------------------------------

(xx) [reserved];

(xxi) following the Spin-Off and to the extent RJS and its Subsidiaries are
direct or indirect Restricted Subsidiaries of the Borrower, the incurrence of
Indebtedness in respect of the RJS Notes and any Permitted Refinancing
Indebtedness in respect thereof;

(xxii) Indebtedness (A) representing deferred compensation or similar
obligations to employees incurred in the ordinary course of business and
(B) consisting of obligations under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Investment;

(xxiii) the incurrence by the Borrower and/or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding (as measured on the date of each
incurrence of Indebtedness pursuant to this clause (xxiii), but at that time
including for purposes of calculation any then outstanding Permitted Refinancing
Indebtedness incurred to refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (xxiii)), not to exceed the
greater of (A) $500,000,000 and (B) 5.0% of Consolidated Total Assets; and

(xxiv) Indebtedness incurred under the Secured Trading Facility or similar
Indebtedness under secured trading facilities entered into on or after the
Closing Date in an aggregate principal amount under this clause (xxiv) not to
exceed $1,300,000,000.

(c) The Borrower will not incur, and will not permit any Subsidiary Guarantor to
incur any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Borrower or
such Subsidiary Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Obligations on substantially identical
terms; provided, however, that no Indebtedness will be deemed to be
contractually subordinated in right of payment to any other Indebtedness of the
Borrower solely by virtue of being unsecured or by virtue of being secured on a
first or junior Lien basis.

(d) For purposes of determining compliance with this Section 10.04, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in Section 10.04(b), or is entitled to be
incurred pursuant to Section 10.04(a), the Borrower will be permitted to
classify such item of Indebtedness, other than Indebtedness incurred under
Section 2.15 or 10.04(b)(i)(B) on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section 10.04. Indebtedness under this Agreement outstanding
on the Closing Date will initially be deemed to have been incurred on such date
in reliance on the exception provided by clause (i) of Section 10.04(b). The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on Disqualified
Stock in the form of additional shares of the same class of Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
Disqualified Stock for purposes of this Section 10.04; provided, in each such
case, that the amount thereof is included in Fixed Charges of the Borrower as
accrued.

(e) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency will be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred; provided that if such Indebtedness is incurred
to refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-dominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-dominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced.

(f) The amount of any Indebtedness outstanding as of any date will be (i) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount; (ii) the principal amount of the Indebtedness, in the
case of any other Indebtedness; and (iii) in respect of Indebtedness of another
Person secured by a Lien on the assets of the specified Person, the lesser of
(A) the Fair Market Value of such asset at the date of determination, and
(B) the amount of the Indebtedness of the other Person; provided that any
changes in any of the above shall not give rise to a default under this
Section 10.04.

 

-96-



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing or anything to the contrary set forth herein,
after the Closing Date, Raven FS Property Holdings LLC may only incur
Indebtedness under the following subclauses of Section 10.04(b): (i), (iii) (to
the extent such Credit Agreement Refinancing Indebtedness is either secured by
Liens on a pari passu or junior lien basis with the Liens securing the
Obligations or expressly subordinated to the prior payment in full in cash of
the Obligations), (iv), (v) (to the extent such Indebtedness could have
otherwise been incurred under this clause 10.04(g)), (vi), (viii) (to the extent
such Hedging Obligations are either secured by Liens on a pari passu or junior
lien basis with the Liens securing the Obligations or expressly subordinated to
the prior payment in full in cash of the Obligations), (ix) (to the extent such
Indebtedness being guaranteed could have otherwise been incurred by Raven FS
Property Holding LLC under this clause 10.04(g)), (x), (xi), (xii) (to the
extent Raven FS Property Holding LLC shall have been designated an Excluded
Project Subsidiary in accordance with this Agreement), (xiii)), (xiv) (to the
extent such Indebtedness is either secured by Liens on a pari passu or junior
lien basis with the Liens securing the Obligations or expressly subordinated to
the prior payment in full in cash of the Obligations), (xvi), (xvii), (xviii),
(xix), (xxiii) (to the extent such Indebtedness is either secured by Liens on a
pari passu or junior lien basis with the Liens securing the Obligations or
expressly subordinated to the prior payment in full in cash of the Obligations)
and (xxiv).

10.05. Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries (other than Excluded Subsidiaries) to, directly or indirectly,
create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiaries (other than Excluded
Subsidiaries) to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries (other than Excluded
Subsidiaries), or with respect to any other interest or participation in, or
measured by, its profits, or pay any indebtedness owed to the Borrower or any of
its Restricted Subsidiaries (other than Excluded Subsidiaries);

(ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries (other than Excluded Subsidiaries); or

(iii) transfer any of its properties or assets to the Borrower or any of its
Restricted Subsidiaries (other than Excluded Subsidiaries).

(b) the restrictions in Section 10.05(a) above will not apply to encumbrances or
restrictions existing under or by reason of:

(i) this Agreement and other agreements governing Existing Indebtedness, on the
Closing Date;

(ii) the documents governing the issuance of debt securities after the Closing
Date in compliance with this Agreement so long as the relevant restrictions as
described in clauses (a)(i) through (a)(iii) of this Section 10.05 are not
materially more restrictive than those in this Agreement;

(iii) applicable law, rule, regulation or order;

(iv) customary non-assignment provisions in contracts, agreements, leases,
permits and licenses;

(v) purchase money obligations for property acquired and Capital Lease
Obligations that impose restrictions on the property purchased or leased of the
nature described in clause (iii) of Section 10.05(a);

(vi) any agreement for the sale or other disposition of the stock or assets of a
Restricted Subsidiary that restricts distributions by that Restricted Subsidiary
pending the sale or other disposition;

 

-97-



--------------------------------------------------------------------------------

(vii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(viii) Liens permitted to be incurred under Section 10.01 and associated
agreements that limit the right of the debtor to dispose of the assets subject
to such Liens;

(ix) provisions limiting the disposition or distribution of assets or property
in joint venture, partnership, membership, stockholder and limited liability
company agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements, including owners’, participation or
similar agreements governing projects owned through an undivided interest, which
limitation is applicable only to the assets that are the subject of such
agreements;

(x) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in connection with a Permitted Business;

(xi) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or similar agreement to which the
Borrower or any Restricted Subsidiary of the Borrower is a party entered into in
connection with a Permitted Business; provided that such agreement prohibits the
encumbrance of solely the property or assets of the Borrower or such Restricted
Subsidiary that are the subject of that agreement, the payment rights arising
thereunder and/or the proceeds thereof and not to any other asset or property of
the Borrower or such Restricted Subsidiary or the assets or property of any
other Restricted Subsidiary;

(xii) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Borrower or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of, or to finance,
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Agreement to
be incurred;

(xiii) Indebtedness of a Restricted Subsidiary of the Borrower existing at the
time it became a Restricted Subsidiary if such restriction was not created in
connection with or in anticipation of the transaction or series of transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary or
was acquired by the Borrower;

(xiv) with respect to clause (iii) of Section 10.05(a) only, restrictions
encumbering property at the time such property was acquired by the Borrower or
any of its Restricted Subsidiaries, so long as such restriction relates solely
to the property so acquired and was not created in connection with or in
anticipation of such acquisition;

(xv) provisions limiting the disposition or distribution of assets or property
in agreements governing Non-Recourse Debt, which limitation is applicable only
to the assets that are the subject of such agreements;

(xvi) other Indebtedness; provided that (x) the restrictions contained in the
agreements governing such Indebtedness are not materially more restrictive,
taken as a whole, in the good faith judgment of an authorized officer of the
Borrower than those contained in the agreements referenced in clauses (i) and
(ii) of this Section 10.05(b) and/or (y) in the case of Indebtedness or other
obligations incurred pursuant to clause (xv) of Section 10.04(b), the respective
restrictions, to the extent more restrictive than those described in preceding
clause (x), apply only to the respective assets and/or Persons so acquired;

(xvii) any encumbrance or restrictions of the type referred to in clauses (i),
(ii) and (iii) of Section 10.05(a) imposed by any amendments, modifications,
restatements, renewals, increases, supplements,

 

-98-



--------------------------------------------------------------------------------

refunding’s, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (xvi) of this Section 10.05(b);
provided that such amendments, modifications, restatements, renewals, increases,
supplements, refunding’s, replacements or refinancings are, in the good faith
judgment of a senior financial officer of the Borrower, not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in the dividend or other payment restrictions
prior to such amendment, modification, restatement, renewals, increase,
supplement, refunding, replacement or refinancing; and

(xviii) restrictions imposed by (x) following the Spin-Off and to the extent RJS
and its Subsidiaries are direct or indirect Restricted Subsidiaries of the
Borrower, the RJS Notes or (y) the Secured Trading Facility.

10.06. Transactions with Affiliates.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”) involving
aggregate payments in excess of $50,000,000, unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the
Borrower (as reasonably determined by the Borrower) or the relevant Restricted
Subsidiary than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100,000,000, a
resolution of the Board of Directors set forth in an Officer’s Certificate
certifying that such Affiliate Transaction complies with this Section 10.06 and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors; and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $200,000,000, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an Independent
Financial Advisor.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 10.06(a):

(i) any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
or approved by an Authorized Officer of the Borrower in good faith;

(ii) transactions between or among the Borrower and/or its Restricted
Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(iv) payment of directors’ fees;

(v) any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower or its Restricted Subsidiaries;

 

-99-



--------------------------------------------------------------------------------

(vi) Restricted Payments that do not violate the provisions of Section 10.03;

(vii) any agreement in effect as of the Closing Date or any amendment thereto or
replacement thereof and any transaction contemplated thereby or permitted
thereunder, so long as any such amendment or replacement agreement taken as a
whole is not more disadvantageous to the Lenders than the original agreement as
in effect on the Closing Date;

(viii) payments or advances to employees or consultants that are incurred in the
ordinary course of business or that are approved by an Authorized Officer of the
Borrower in good faith;

(ix) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (ix) to the extent that the terms of any
such amendment or new agreement are not, taken as a whole, otherwise materially
more disadvantageous to the Lenders;

(x) transactions permitted by, and complying with, the provisions of
Section 10.02;

(xi) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods or services (including pursuant to joint venture
agreements) in compliance with the terms of this Agreement that are fair to the
Borrower and its Restricted Subsidiaries, or are on terms not materially less
favorable taken as a whole as might reasonably have been obtained at such time
from an unaffiliated party, in each case, in the reasonable determination of a
senior financial officer of the Borrower;

(xii) any repurchase, redemption or other retirement of Capital Stock of the
Borrower held by employees of the Borrower or any of its Subsidiaries;

(xiii) loans or advances to employees or consultants;

(xiv) any Permitted Investment in another Person involved in a Permitted
Business;

(xv) transactions in which the Borrower or any Restricted Subsidiary of the
Borrower, as the case may be, delivers to the Administrative Agent a letter from
an Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of this Section 10.06;

(xvi) the issuance of any letters of credit to support obligations of the
Borrower or any Affiliate thereof;

(xvii) transactions between or among Excluded Subsidiaries, and any guarantee
and/or other credit support provided by the Borrower and/or any Restricted
Subsidiary in respect of any Subsidiary or any Minority Investment so long as
all holders of Equity Interests in such Subsidiary or Minority Investment
(including the Borrower or any Restricted Subsidiary, as applicable) shall
participate directly or indirectly in such applicable guarantee and/or other
credit support or shall provide a commitment in respect of any related
obligation, in each case, on a pro rata basis relative to their Equity Interests
in such Minority Investment; provided that any such transaction shall be fair
and reasonable and beneficial to the Borrower and its Restricted Subsidiaries
(taken as a whole) and consistent with Prudent Industry Practice;

(xviii) transactions relating to management, marketing, administrative or
technical services between the Borrower and its Restricted Subsidiaries, or
between Restricted Subsidiaries;

 

-100-



--------------------------------------------------------------------------------

(xix) any tax sharing agreement between or among the Borrower and its
Subsidiaries so long as such tax sharing agreement is on fair and reasonable
terms with respect to each participant therein;

(xx) any shared services agreements between or among the Borrower, any of its
Restricted Subsidiaries and/or any Unrestricted Subsidiaries on terms not
materially less favorable taken as a whole as might reasonably have been
obtained at such time from an unaffiliated party, in each case, in the
reasonable determination of a senior financial officer of the Borrower; and

(xxi) any agreement to do any of the foregoing.

10.07. Senior Secured Leverage Ratio. Without the written consent of the
Required Revolving Lenders, permit the Senior Secured Leverage Ratio as of the
last day of any Fiscal Quarter to be greater than 4.50:1.00.

10.08. Asset Sales. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, consummate an Asset Sale unless:

(a) The Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value (measured as of the date of the definitive agreement with respect to such
Asset Sale) of the assets or Equity Interests issued or sold or otherwise
disposed of; and

(b) at least 75% of the consideration received in the Asset Sale by the Borrower
or such Restricted Subsidiary is in the form of cash or Cash Equivalents. For
purposes of this provision, each of the following will be deemed to be cash:

(i) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet, of the Borrower or any Restricted Subsidiary (other than contingent
liabilities and liabilities that are by their terms subordinated in right of
payment to the Obligations) that are assumed by the transferee of any such
assets pursuant to a customary novation agreement that releases the Borrower or
such Restricted Subsidiary from further liability;

(ii) any securities, notes or other obligations received by the Borrower or any
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash within 180 days of the receipt
of such securities, notes or other obligations, to the extent of the cash
received in that conversion;

(iii) any stock or assets acquired in connection with a reinvestment of the Net
Sale Proceeds to acquire (x) all or substantially all of the assets of, or any
Capital Stock of, another Person engaged primarily in a Permitted Business, if,
after giving effect to any such acquisition of Capital Stock, such Person is or
becomes a Restricted Subsidiary of the Borrower and (y) other assets (that are
not inventory or working capital unless the sold assets were inventory or
working capital) that are used or useful in a Permitted Business, and any assets
as described in preceding clauses (x) and (y) acquired in exchange for the
assets being disposed of pursuant to the respective Asset Sale; and

(iv) any Designated Noncash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value
not to exceed the greater of (x) $500,000,000 or (y) 5.0% of Consolidated Total
Assets at the time of the receipt of such Designated Noncash Consideration, with
the Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value.

 

-101-



--------------------------------------------------------------------------------

SECTION 11. Events of Default and Remedies. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):

11.01. Payments. (a) Default shall be made in the payment of any principal of
any Loan or any Unpaid Drawing when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment
thereof by acceleration thereof or otherwise or (b) default shall be made in the
payment of any interest on any Loan or any Unpaid Drawing or any Fees or any
other amounts (other than an amount referred to in clause (a) above) owing
hereunder or under any other Credit Documents, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of at
least five (5) Business Days;

11.02. Representations, etc. Any representation or warranty made or deemed made
in connection with any Credit Document (other than those specified in
Section 11.07) or the Borrowings or issuances of Letters of Credit hereunder, or
any representation, warranty, statement or information contained in any
certificate of the Borrower furnished in connection with or pursuant to any
Credit Document by any Credit Party, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished and,
to the extent such false or misleading representation, warranty, statement or
other information is capable of being cured (including by means of delivery of
an amended, restated, amended and restated or otherwise modified certificate),
such false or misleading representation, warranty, statement or other
information shall remain uncured for a period of thirty (30) days after notice
thereof from the Administrative Agent, Collateral Trustee or the Required
Lenders to the Borrower;

11.03. Covenants. (a) Default shall be made in the due observance or performance
by the Borrower or any Subsidiary of any covenant or agreement contained in
Sections 9.01(e)(i), 9.04 (with respect to the Borrower’s existence) or 9.09 or
in the provisions of Section 10 (other than Section 10.06) or (b) default shall
be made in the due observance or performance by the Borrower or any Subsidiary
of any covenant, condition or agreement contained in any Credit Document (other
than specified in Sections 11.01, 11.02, 11.07 and clause (a) above) and such
default shall continue unremedied for a period of at least thirty (30) days
after the date on which written notice thereof is given by the Administrative
Agent, the Collateral Trustee or the Required Lenders to the Borrower; provided,
that, an Event of Default under clause (a) of this Section 11.03 with respect to
a failure to satisfy Section 10.07 shall not constitute an Event of Default for
purposes of any Commitments or Loans under this Agreement other than the
Revolving Loan Commitments (and Revolving Loans made thereunder) unless and
until the Required Revolving Lenders have declared all outstanding obligations
under such Revolving Loan Commitments to be immediately due and payable in
accordance with this Section 11;

11.04. Default Under Other Agreements. The Borrower or any Restricted Subsidiary
shall (a) fail to pay any principal or interest, regardless of amount, due in
respect of any Indebtedness (other than Indebtedness hereunder) in excess of the
Threshold Amount (any such Indebtedness, “Material Indebtedness”), when and as
the same shall become due and payable (but after giving effect to any applicable
cure or grace periods), or (b) any other event or condition occurs that results
in any Material Indebtedness (other than Indebtedness hereunder) becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, but after giving effect to any applicable cure or grace
periods) the holder or holders of any Material Indebtedness (other than
Indebtedness hereunder) or any trustee or agent on its or their behalf to cause
any Material Indebtedness (other than Indebtedness hereunder) to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that clause (b) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness and (ii) any
Indebtedness that is required to be converted into Qualified Equity Interests
upon the occurrence of certain designated events so long as no payments in cash
or otherwise are required to be made in accordance with such conversion and the
issuance of such Qualified Equity Interests is otherwise permitted under
Section 10.03(b)(vii); provided, further, that clauses (a) and (b) shall not
apply to any Non-Recourse Debt of the Borrower and the Restricted Subsidiaries
(except to the extent that the Borrower or any of the Restricted Subsidiaries
that are not parties to such Non-Recourse Debt is then directly or indirectly
liable, including pursuant to any contingent obligation, for any such
Non-Recourse Debt that is Indebtedness for borrowed money thereunder and such
liability, individually or in the aggregate, exceeds the Threshold Amount;

11.05. Bankruptcy, etc. (a) A court of competent jurisdiction (i) enters an
order or decree under any Bankruptcy Law that is for relief against the Borrower
or any of its Restricted Subsidiaries that is a Significant Subsidiary or any
group of Restricted Subsidiaries that, when taken together, would constitute a
Significant Subsidiary in an involuntary case; (ii) appoints a custodian of the
Borrower or any of its Restricted Subsidiaries that is a Significant Subsidiary
or any group of Restricted Subsidiaries that, when taken together, would
constitute a Significant Subsidiary for all or substantially all of the property
of the Borrower or any of its Restricted Subsidiaries that is a

 

-102-



--------------------------------------------------------------------------------

Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary; or (iii) orders the
liquidation of the Borrower or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries that, when taken
together, would constitute a Significant Subsidiary, and, in each of clauses
(i), (ii) or (iii), the order or decree remains unstayed and in effect for at
least 60 consecutive days; or (b) the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of Bankruptcy Law (i) commences a
voluntary case; (ii) consents to the entry of an order for relief against it in
an involuntary case; (iii) consents to the appointment of a custodian of it or
for all or substantially all of its property; (iv) makes a general assignment
for the benefit of its creditors;

11.06. ERISA.

(a) (i) One or more ERISA Events shall have occurred; or

(ii) there is or arises any potential withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Restricted Subsidiary of the Borrower or the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans; and

(b) such event or events would reasonably be expected to result individually or
in the aggregate in the imposition of a lien or the granting of a security
interest on the assets of the Borrower, any Restricted Subsidiary or any ERISA
Affiliate and such lien or security interest, individually or in the aggregate,
has had or would be reasonably expected to have, a Material Adverse Effect;

11.07. Security Documents. (a) Except as permitted by this Agreement or as a
result of the discharge of such Subsidiary Guarantor in accordance with the
terms of the Credit Documents, any guarantee by a Subsidiary Guarantor (other
than an Immaterial Subsidiary) under the Guarantee and Collateral Agreement
shall be held by a final decision issued in any judicial proceeding to be
unenforceable or invalid or shall cease for any reason to be in full force and
effect or any Subsidiary Guarantor (other than an Immaterial Subsidiary) shall
deny or disaffirm in writing its or their obligations under its or their
guarantee(s) under the Guarantee and Collateral Agreement or (b) material breach
by the Borrower or any of its Restricted Subsidiaries of any material
representation or warranty or covenant, condition or agreement in the Security
Documents, the repudiation by the Borrower or any of its Restricted Subsidiaries
of any of its material obligations under any of the Security Documents or the
unenforceability of any of the Security Documents against the Borrower or any of
its Restricted Subsidiaries for any reason with respect to any material portion
of the Collateral;

11.08. Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of the Threshold Amount (excluding therefrom any amount covered
by insurance) shall be rendered against the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, when taken together, would constitute a Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of at least 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon assets or properties of the Borrower or any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
when taken together, would constitute a Significant Subsidiary to enforce any
such judgment; provided that this Section 11.08 shall not apply to any
Non-Recourse Debt of the Borrower and the Restricted Subsidiaries (except to the
extent that the Borrower or any Restricted Subsidiary that is a Significant
Subsidiary or any group of Restricted Subsidiaries that, when taken together,
would constitute a Significant Subsidiary that are not parties to such
Non-Recourse Debt is then directly or indirectly liable, including pursuant to
any contingent obligation, for any such Non-Recourse Debt that is Indebtedness
for borrowed money thereunder and such liability, individually or in the
aggregate, exceeds the Threshold Amount; or

 

-103-



--------------------------------------------------------------------------------

11.09. Change of Control. A Change of Control shall occur;

then, and in every such event set forth in Sections 11.01 through and including
11.09 at such time, and at any time thereafter during the continuance of any
such event, any or all of the following actions may be taken:

if any Event of Default shall then be continuing, the Administrative Agent, upon
the written request of the Required Lenders, shall by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice):

(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Unused Commitment Fee shall
forthwith become due and payable without any other notice of any kind;

(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived (to
the extent permitted by applicable law) by each Credit Party;

(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms;

(iv) direct the Borrower to pay (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.05 with respect to the Borrower, it will pay) to the Collateral
Trustee at the Payment Office such additional amount of cash or Cash
Equivalents, to be held as security by the Collateral Trustee, as is equal to
the aggregate Stated Amount of all Letters of Credit issued for the account of
the Borrower and then outstanding;

(v) enforce, as Collateral Trustee, all of the Liens and security interests
created pursuant to the Security Documents in accordance with the terms therein;

(vi) enforce the guarantees of the Subsidiary Guarantors under the Guarantee and
Collateral Agreement in accordance with the terms therein; and

(vii) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations.

SECTION 12. The Administrative Agent.

12.01. Appointment. The Lenders hereby irrevocably designate and appoint
Citibank, N.A. as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include Citibank, N.A.
in its capacity as Collateral Trustee pursuant to the Security Documents) to act
as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental or related thereto. The Administrative Agent may perform any of its
respective duties hereunder by or through its officers, directors, agents,
employees or Affiliates.

12.02. Nature of Duties.

(a) The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither the Administrative Agent nor any of its officers, directors,
agents, employees or Affiliates shall be liable for any action taken or omitted
by it or them hereunder or

 

-104-



--------------------------------------------------------------------------------

under any other Credit Document or in connection herewith or therewith, unless
caused by its or any of their gross negligence, bad faith or willful misconduct
(in each case, as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature, the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Arrangers are named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby, it being
understood and agreed that the Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Arrangers shall not, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship or
other implied relationship in respect of any Lender or any other Person.

12.03. Lack of Reliance on the Administrative Agent. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower, any
Subsidiary Guarantor or any other Credit Party, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Subsidiary Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of the Borrower and its Subsidiaries in connection with the making and
the continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of the
Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectability, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower or any of its Subsidiaries or the existence
or possible existence of any Default or Event of Default, and shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, assets, operations, properties, financial
condition, prospects or creditworthiness of the Borrower, any Subsidiary
Guarantor or any other Credit Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

12.04. Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future

 

-105-



--------------------------------------------------------------------------------

holders of the Loans. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

12.05. Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram, order,
electronic mail message, telephone message or other electronic medium signed, or
other document or conversation sent or made by any Person that the
Administrative Agent believed to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.

12.06. Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, and without
relieving the Borrower of its obligation to do so, the Lenders agree to
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) on the date such
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with their respective portions of the Total
Commitments in effect immediately prior to such date) for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, judgments, costs, expenses or disbursements of whatsoever kind or nature
which may at any time (including at any time following the payment of the Loans)
be imposed on, asserted against or incurred by the Administrative Agent (or any
affiliate thereof) in any way relating to or arising out of performing its
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, suits, judgments, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence, bad faith or willful misconduct or a material breach of the
obligations of the Administrative Agent (or any of its directors, officers,
employees, partners, agents and other representatives) under the Credit
Documents, in each case, as determined by a court of competent jurisdiction in a
final and non-appealable decision. The Agreements in this Section 12.06 shall
survive the payment of the Loans and all other amounts payable hereunder.

12.07. The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Majority Lenders,” “Required Lenders,” “Required Revolving Lenders”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities. The
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

12.08. Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

-106-



--------------------------------------------------------------------------------

12.09. Resignation by the Administrative Agent.

(a) Subject to the appointment of a successor Administrative Agent pursuant to
and in accordance with the time frames set forth in clauses (b), (c) and
(d) below, (i) the Administrative Agent may resign from the performance of all
its respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving thirty (30) days’ prior written notice to the
Lenders and the Borrower and (ii) if the Person serving as an Administrative
Agent is a Defaulting Lender, the Borrower may at any time by giving thirty
(30) days’ prior written notice to such Person and the Required Lenders remove
such Person as Administrative Agent. Any resignation by Administrative Agent
hereunder shall also constitute its resignation as an Issuing Lender and the
Swingline Lender, in which case the resigning Administrative Agent (x) shall not
be required to issue any further Letters of Credit or make any additional
Swingline Loans hereunder upon and after the effective date of such resignation
and (y) shall maintain all of its rights as Issuing Lender or Swingline Lender,
as the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation.

Such resignation or removal shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of (i) resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank with a combined capital and surplus of
at least $1,000,000,000 acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if a Specified Default then exists) and (ii) removal by the
Borrower, the Borrower shall appoint a successor Administrative Agent hereunder
or thereunder who shall be a commercial bank with a combined capital and surplus
of at least $1,000,000,000.

(c) In the case of resignation by the Administrative Agent, if a successor
Administrative Agent shall not have been so appointed within such thirty
(30) day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed (provided that the
Borrower’s consent shall not be required if a Specified Default then exists)),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th day after the date such notice of resignation was
given by the Administrative Agent or notice of removal was given by the
Borrower, the Administrative Agent’s resignation shall become effective and the
Required Lenders shall thereafter perform all the duties of the Administrative
Agent hereunder and/or under any other Credit Document until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.

(e) Upon a resignation or removal of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

12.10. Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Trustee to enter into the
Security Documents (including the First Lien Intercreditor Agreement and any
other intercreditor agreement contemplated hereby) for the benefit of the
Lenders and the other Secured Parties. Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Trustee is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time, to take any action with respect to any Collateral or
Security Documents which may be necessary to create, perfect and maintain
perfected the security interest in and Liens upon the Collateral granted
pursuant to the Security Documents.

 

-107-



--------------------------------------------------------------------------------

(b) The Lenders hereby authorize the Collateral Trustee to release any Lien
granted to or held by the Collateral Trustee upon any Collateral (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations (other than contingent obligations not due and payable and Letters
of Credit that are cash collateralized, back-stopped by a letter of credit or
otherwise been agreed to remain outstanding by the applicable Issuing Lender, in
each case on terms reasonably acceptable to the applicable Issuing Lender) at
any time arising under or in respect of this Agreement or the Credit Documents
or the transactions contemplated hereby or thereby, (ii) constituting property
being sold, transferred or otherwise disposed of (to Persons other than the
Borrower and one or more Subsidiary Guarantors) upon the sale, transfer or other
disposition thereof in compliance with the relevant provisions of this
Agreement, (iii) if approved, authorized or ratified in writing by the Required
Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.10), (iv) as otherwise may be expressly provided in the relevant
Security Documents, (v) if the property subject to such Lien is owned by a
Subsidiary Guarantor, upon release of such Subsidiary Guarantor from its
obligations under the Guarantee and Collateral Agreement in accordance with the
terms therein and (vi) in lieu of any release permitted pursuant to this
Section 12.10(b), the Collateral Trustee may subordinate any such Liens on the
Collateral to another Lien permitted under Section 10.01 and may subordinate any
Lien on the Collateral that the Collateral Trustee determines in its
commercially reasonable judgment was intended by operation of Law or otherwise
to be subordinate to another Lien permitted under Section 10.01. Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Trustee’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.

(c) Without limiting the generality of Section 12.01 above, the Collateral
Trustee shall have the sole and exclusive right and authority (to the exclusion
of the Lenders), and is hereby authorized, to (i) act as the disbursing and
collecting agent for the Secured Parties with respect to all payments and
collections arising in connection with the Credit Documents (including in any
proceeding described in Section 11.05 or any other bankruptcy, insolvency or
similar proceeding), and each Person making any payment in connection with any
Credit Document to any Secured Party is hereby authorized to make such payment
to the Collateral Trustee, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 11.05 or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent or
collateral trustee for each Secured Party for purposes of the perfection of all
Liens created by such agreements and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Credit
Documents, (vi) except as may be otherwise specified in any Credit Document,
exercise all remedies given to the Collateral Trustee and the other Secured
Parties with respect to the Collateral, whether under the Credit Documents,
applicable requirements of law or otherwise and (vii) execute any amendment,
consent or waiver under the Security Documents on behalf of the Secured Parties,
to the extent consented to in accordance with Section 13.10 and the terms
thereof; provided, however, that the Collateral Trustee hereby appoints,
authorizes and directs each Lender, to the extent such Lender is not prohibited
by doing so under any applicable law or regulation, to act as collateral
sub-agent for the Collateral Trustee and the other Secured Parties for purposes
of the perfection of all Liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and Permitted
Investments held by such Secured Party and may further authorize and direct the
Secured Parties to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Collateral Trustee, and each Secured Party hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(d) The Collateral Trustee shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Trustee herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral
Trustee in this Section 12.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Collateral Trustee may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Trustee’s own interest
in the Collateral as one of the Lenders and that the Collateral Trustee shall
have no duty or liability whatsoever to the Lenders, except for its gross
negligence, bad faith, willful misconduct or material breach of the Credit
Documents (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

-108-



--------------------------------------------------------------------------------

12.11. Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Restricted Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (i) as specifically provided in this Agreement or
any other Credit Document and (ii) as specifically requested from time to time
in writing by any Lender with respect to a specific document, instrument, notice
or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.12. First Lien Intercreditor Agreement. The Administrative Agent and the
Collateral Trustee are authorized to enter into the First Lien Intercreditor
Agreement (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, and extensions,
restructuring, renewals, replacements of, such agreement in connection with the
incurrence by any Credit Party of any Indebtedness permitted hereunder and which
is to be equally and ratably secured by the Collateral) or any other
intercreditor agreement contemplated hereby in connection with any Indebtedness
permitted hereunder and which is to be secured on a pari passu or junior
priority basis by the Collateral, in each case in order to permit such
Indebtedness to be secured by a valid, perfected Lien (with such priority as may
be designated by the Borrower or relevant Restricted Subsidiary, to the extent
such priority is permitted hereunder), and the parties hereto acknowledge that
(x) in the case of pari passu Indebtedness, the First Lien Intercreditor
Agreement and (y) in the case of any subordinated or junior lien Indebtedness,
such other intercreditor agreement will be binding upon them. Each Lender
(a) hereby agrees that it will be bound by and will take no actions contrary to
the provisions of the First Lien Intercreditor Agreement or any other
intercreditor agreement (if entered into) and (b) hereby authorizes and
instructs the Administrative Agent and Collateral Trustee to enter into the
First Lien Intercreditor Agreement or any other intercreditor agreement, as
applicable (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Credit Party of any Indebtedness permitted
hereunder and which is to be equally and ratably secured by the Collateral or
any Indebtedness permitted hereunder and which is to be secured on a pari passu
or junior priority basis by the Collateral, in order to permit such Indebtedness
to be secured by a valid, perfected Lien (with such priority as may be
designated by the Borrower or relevant Restricted Subsidiary, to the extent such
priority is permitted hereunder)), and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof. The foregoing provisions are
intended as an inducement to any potential provider of Indebtedness as described
above to extend credit to the Credit Parties and such providers of Indebtedness
are intended third-party beneficiaries of such provisions and the provisions of
the First Lien Intercreditor Agreement or other intercreditor agreement as
contemplated above.

SECTION 13. Miscellaneous.

13.01. Payment of Expenses, etc.

(a) The Borrower hereby agrees: (i)(a) if the Closing Date occurs, to pay or
reimburse the Administrative Agent, the Collateral Trustee, the Arrangers, each
Issuing Lender and the Swingline Lender for all reasonable and documented
out-of-pocket costs and expenses incurred on, prior to, or after the Closing
Date associated with the syndication of the Loans and Commitments incurred under
this Agreement and the preparation, negotiation, execution and administration of
this Agreement and the other Credit Documents, and any amendment, waiver,
consent or other modification with respect hereto and thereto (whether or not
the transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby (including,
but not limited to, due diligence expenses, syndication expenses, travel
expenses but in the case of legal fees and expenses, limited to the actual
reasonable and documented out-of-pocket fees, charges and disbursements of
Cahill Gordon & Reindel LLP (and, if necessary, of one local counsel in any
relevant jurisdiction) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the Collateral Trustee, any Issuing Lender
and each Swingline Lender and Lender for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of any rights or
remedies under this Agreement or the other Credit Documents (including all such
costs and expenses incurred during any insolvency, bankruptcy or other legal
proceeding, which in the case of legal fees and expenses, shall be limited to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Administrative Agent, the Collateral Trustee and
the Lenders, collectively, and, if necessary, of one local counsel in any
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel

 

-109-



--------------------------------------------------------------------------------

of each group of affected parties), in each case promptly following receipt by
the Borrower of a written demand therefor; and (ii) to indemnify the
Administrative Agent, the Collateral Trustee, each Issuing Lender and each
Lender, the Arrangers and each of their respective directors, officers,
employees, partners, agents and other representatives of each of the foregoing
and their respective successors (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements, joint or several (in the
case of legal fees and expenses limited to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnified Persons taken as a whole (and, if reasonably necessary, of one local
counsel in any relevant jurisdiction to all Indemnified Persons taken as whole,
and, in the event of an actual or perceived conflict of interest, one additional
counsel to all affected Indemnified Persons taken as a whole)) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral
Trustee, the Arrangers, each Issuing Lender, an Arranger or any Lender is a
party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans or Letters of
Credit hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) any of the foregoing relating to any Environmental Claim
arising out of the operations of the Borrower or any of its Subsidiaries or any
of their respective properties, including, in each case, without limitation, the
reasonable fees and disbursements of one counsel incurred in connection with any
such investigation, litigation or other proceeding, and, if necessary, of one
local counsel in any relevant jurisdiction and, in the event of any actual or
potential conflict of interest, one additional counsel of each group of
Indemnified Persons (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of (x) the gross negligence, bad faith
or willful misconduct of the Indemnified Person to be indemnified (or any such
Indemnified Person’s affiliates and controlling persons or any of its or their
respective directors, officers, employees, partners, agents and other
representatives) as determined by a court of competent jurisdiction in a final
and non-appealable decision, (y) a material breach of the obligations of such
Indemnified Person (or any such Indemnified Person’s affiliates and controlling
persons or any of its or their respective directors, officers, employees,
partners, agents and other representatives) under the Credit Documents as
determined by a court of competent jurisdiction in a final and non-appealable
decision and (z) any dispute solely among Indemnified Persons (other than claims
against the Administrative Agent, the Collateral Trustee, any Issuing Lender,
any Arranger or any of their respective Affiliates in its capacity or in
fulfilling its role as Administrative Agent, Collateral Trustee, Issuing Lender,
Arranger or any other similar role hereunder and under any of the other Credit
Documents) and not arising out of any act or omission of the Borrower or any of
its respective Subsidiaries. To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent, the Collateral Trustee, any
Issuing Lender, any Arranger, any Lender or any of their Affiliates set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrower shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law. This Section 13.01(a) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Trustee, an Issuing Lender or
the Swingline Lender under paragraph (a) or (b) of this Section 13.01, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Trustee, such Issuing Lender or the Swingline Lender, as the case may be, in
proportion to such Lender’s respective “percentage” as used in determining the
Required Lenders (determined as if there were no Defaulting Lenders) determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought (or, the applicable unreimbursed expense or indemnity payment is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Commitments in effect immediately prior to such date) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Trustee, an Issuing
Lender or the Swingline Lender in their capacity as such.

(c) To the fullest extent permitted by applicable law, each party hereto shall
not assert, and hereby waives, any claim (except as contemplated by the proviso
to the second succeeding sentence) against any Indemnified Person or any party
hereto, on any theory of liability, for special, indirect, consequential,
punitive or incidental damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement

 

-110-



--------------------------------------------------------------------------------

or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds of the foregoing. No Indemnified Person shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, including, without limitation, SyndTrak, IntraLinks, the internet,
email or similar electronic transmission systems, in each case, except to the
extent any such damages are found in a final non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of, or material breach of any Credit Document by, such
Indemnified Person (or its officers, directors, employees or Affiliates). None
of the Indemnified Persons or the Borrower or any of their respective Affiliates
or the respective directors, officers, employees and agents of the foregoing
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Agreement, the other Credit Documents or the transactions
contemplated hereby or thereby; provided, that nothing contained in this
sentence shall limit the Borrower’s indemnification and reimbursement
obligations to the extent set forth herein in respect of damages incurred or
paid by an Indemnified Person to a third party. The Borrower shall not be liable
for any settlement of any legal proceeding effected without its consent (which
consent shall not be unreasonably withheld or delayed), but if settled with the
Borrower’s written consent, or if there is a final judgment for the plaintiff
against an Indemnified Person in any such legal proceeding, the Borrower agrees
to indemnify and hold harmless each Indemnified Person in the manner set forth
above. The Borrower shall not, without the prior written consent of an
Indemnified Person (which consent shall not be unreasonably withheld or
delayed), effect any settlement of any pending or threatened legal proceeding
against such Indemnified Person in respect of which indemnity could have been
sought hereunder by such Indemnified Person unless (a) such settlement includes
an unconditional release of such Indemnified Person from all liability or claims
that are the subject matter of such legal proceeding and (b) such settlement
does not include any statement as to any admission.

13.02. Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise and subject to the terms of the Guarantee and
Collateral Agreement, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default, but subject to the
last sentence hereof, each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, taxes, fiduciary and
trust purposes, employee benefits and petty cash) and any other Indebtedness at
any time held or owing by such Lender (including, without limitation, by
branches and agencies of such Lender wherever located) to or for the credit or
the account of the Borrower or any of its Restricted Subsidiaries against and on
account of the Obligations then due and owing (whether at stated maturity, by
acceleration or otherwise) and liabilities of the Credit Parties to such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 13.04(c), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document in
each case to the extent then due and owing; provided that, in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.14 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the Lenders, and (b) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such application.

13.03. Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including .pdf,
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: (i) if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; (ii) if to any Lender, at its address specified on Schedule 1.01(a);
and (iii) if to the Administrative Agent, at the Notice Office or, as to any
Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent. All such notices
and communications shall, when mailed, telegraphed, telecopied, or cabled or
sent by overnight courier, be effective when received if received during the
recipient’s normal business hours.

 

-111-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (it being agreed that all such notices and other
communications may be sent via email or by way of posting by the Borrower or by
another Person on the Borrower’s behalf on a relevant website, if any, to which
each Lender and the Administrative Agent have access). Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

13.04. Benefit of Agreement; Assignments; Participations.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder or under the other Credit Documents
without the prior written consent of the Lenders and; provided, further, that,
although any Lender may grant participations to Loan Participants in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Sections 2.13 and 13.04(c)) and the Loan Participant shall
not constitute a “Lender” hereunder and; provided, further, that no Lender shall
transfer or grant any participation under which the Loan Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the applicable Maturity Date) in which
such Loan Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates, which shall not be
considered to be a reduction in the rate of interest or fees) or reduce the
principal amount thereof, or increase the amount of the Loan Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment or a mandatory prepayment of the Loans shall not constitute a
change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted without
the consent of any Loan Participant if the Loan Participant’s participation is
not increased as a result thereof), (ii) consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement or
(iii) release all or substantially all of the Collateral under all of the
Security Documents or all or substantially all of the value of the guarantees
provided by the Subsidiary Guarantors under the Security Documents (except as
expressly provided in the Credit Documents) supporting the Loans or Letters of
Credit hereunder in which such Loan Participant is participating. In the case of
any such participation, the Loan Participant shall not have any rights under
this Agreement or any of the other Credit Documents (the Loan Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Loan Participant
relating thereto) and all amounts payable by the Borrower hereunder shall be
determined as if such Lender had not sold such participation.

(b) (i) Any Issuing Lender may assign to one or more commercial banks that issue
letters of credit in the ordinary course of business, all or a portion of its
rights and obligations under the unused portion of its Letter of Credit
Commitment at any time with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A) The Borrower (such consent deemed to have been made with respect to any
assignment if the Borrower has not responded within twenty (20) Business Days
after delivery of notice of such assignment to an Authorized Officer of the
Borrower); provided that no consent of the Borrower shall be required if a
Specified Default has occurred and is continuing; and

(B) the Administrative Agent.

(ii) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent).

 

-112-



--------------------------------------------------------------------------------

(c) (i) Subject to the conditions set forth in paragraph (c)(ii) below, any
Lender may assign to one or more assignees constituting an Eligible Transferee
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 13.04(c), participations in Letters of Credit and
in Swingline Loans at the time owing to it)) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower (such consent deemed to have been made with respect to any
assignment if the Borrower has not responded within ten (10) Business Days of
receipt of notice of such assignment by an Authorized Officer of the Borrower);
provided that no consent of the Borrower shall be required for (i) with respect
to an assignment related to Revolving Loan Commitments or Revolving Loans to a
Revolving Lender or an Affiliate of a Revolving Lender engaged in making,
purchasing, holding or otherwise investing in revolving loans in the ordinary
course of its activities and which Affiliate is commonly used by the assigning
Lender to fund revolver borrowings of large corporate borrowers, (ii) with
respect to Incremental Term Loans, to a Lender, an Affiliate of a Lender or an
Approved Fund or (iii) if a Specified Default has occurred and is continuing,
any Assignee;

(B) the Administrative Agent;

(C) each Issuing Lender at the time of such assignment; and

(D) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for any assignment not related to Revolving Loan Commitments or
Revolving Loans or any assignment to a Revolving Lender or an Affiliate of a
Revolving Lender.

Notwithstanding the foregoing or anything to the contrary set forth herein, no
assignment of any Loans or Commitments may be made to the Borrower or any
Subsidiary of the Borrower.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption Agreement with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than an amount of $5,000,000 and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative
Agent, in its sole discretion, may elect to waive such processing and
recordation fee; and

(C) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.12.

This paragraph (c) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Classes on a non-pro rata basis
among such Classes. To the extent of any assignment pursuant to this
Section 13.04(c), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(c) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the Borrower the appropriate IRS
Forms and documentation under FATCA described in Section 5.04(f). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(c) would,
at the time of such assignment, result in increased costs under Section 2.10 or
3.06 from those being charged by the respective assigning Lender prior to such
assignment,

 

-113-



--------------------------------------------------------------------------------

or additional sums pursuant to Section 5.04(a), then the Borrower shall not be
obligated to pay such increased costs (although the Borrower, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay any other increased costs of the type described above resulting from changes
after the date of the respective assignment) or such additional sums.

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender in support of borrowings made by such
Lender from such Federal Reserve Bank or such central bank, any Lender may
pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (d) shall
release the transferor Lender from any of its obligations hereunder.

(e) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(c) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06), which shall survive as to such assigning Lender.

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.10, 2.11 or 5.04), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable and (iii) the Granting Lender shall
for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Credit Document, remain the lender of
record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC.

(h) The Borrower agrees that each Loan Participant shall be entitled to the
benefits of Sections 2.10, 3.06 and 5.04 (subject to the requirements and
limitations therein, including the requirements under Section 5.04(f) (it being
understood that the documentation required under Section 5.04(f) shall be
delivered by the Loan Participant to its participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such Loan Participant (A) agrees to be subject to the provisions
of Section 2.13 as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections
2.10, 3.06 or 5.04, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Loan Participant and the principal amounts (and stated interest) of each
Loan Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Loan Participant or any information relating to a Loan
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person, except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall

 

-114-



--------------------------------------------------------------------------------

treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

13.05. No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Trustee, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Trustee, any Issuing Lender or any
Lender shall operate as a waiver thereof. No single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent, the Collateral
Trustee, any Issuing Lender or any Lender would otherwise have. No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Trustee, any Issuing Lender or any Lender to any other or further action in any
circumstances without notice or demand.

13.06. Payments Pro Rata.

(a) Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Obligations hereunder, the Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its pro rata share of any such payment)
pro rata based upon their respective shares, if any, of the Obligations with
respect to which such payment was received.

(b) Each of the Lenders agrees that, except as otherwise provided in this
Agreement, if it should receive any amount hereunder (whether by voluntary
payment, by realization upon security, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross action, by the enforcement of any right
under the Credit Documents or otherwise), which is applicable to the payment of
the principal of, or interest on, the Loans, Unpaid Drawings, Unused Commitment
Fee or Letter of Credit Fees, of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding clauses (a) and (b) shall be subject to the express provisions of
this Agreement which, among other things, require, or permit, differing payments
to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT
THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR
PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF

 

-115-



--------------------------------------------------------------------------------

AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF (i) ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR (ii) THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.08. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of a counterpart
via facsimile or other electronic transmission shall constitute delivery of an
original counterpart. A set of counterparts executed by all the parties hereto
shall be lodged with the Borrower and the Administrative Agent.

13.09. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.10. Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties may be added to (and annexes may be modified to reflect such additions),
and Subsidiaries of the Borrower may be released from, the Guarantee and
Collateral Agreement and the other Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders); provided that no such change, waiver,
discharge or termination shall, without the consent of each directly and
adversely affected Lender (but not the Required Lenders) (i) extend the final
scheduled maturity of any Loan or Note or extend the stated expiration date of
any Letter of Credit beyond the applicable Maturity Date of such Lender holding
such Loan or Note or (ii) reduce the rate or extend the time of payment of
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce (or forgive) the
principal

 

-116-



--------------------------------------------------------------------------------

amount thereof of such Lender holding such Loan or Note; provided, further, that
no such change, waiver, discharge or termination shall, without the consent of
each Lender (i) release all or substantially all of the Collateral under all the
Security Documents or all or substantially all of the value of the guarantees
provided by the Subsidiary Guarantors under the Security Documents (except as
expressly provided in the Credit Documents), (ii) amend, modify or waive any
provision of this Section 13.10(a) which would result in the reduction of the
voting thresholds specified herein (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Initial Revolving Loan Commitments on the Closing Date or as otherwise provided
herein), or (iii) reduce the “majority” voting threshold specified in the
definition of “Required Lenders” or “Required Revolving Lenders” (it being
understood that, with the consent of the Required Lenders, additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders on substantially the same basis as the extensions of Initial
Revolving Loan Commitments are included on the Closing Date) or change any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender; provided,
further, that no such change, waiver, discharge or termination shall
(i) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment or a mandatory repayment or
commitment reduction of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (ii) without the consent of each Issuing Lender, amend, modify or waive
any provision of Section 3 (as applies to such Issuing Lender) or adversely
alter its rights or obligations with respect to Letters of Credit issued by it
under this Agreement, (iii) without the consent of the Swingline Lender,
adversely alter the Swingline Lender’s rights or obligations with respect to
Swingline Loans under this Agreement, (iv) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, (v) without the consent of Collateral Trustee, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Trustee and (vi) without the consent of the Majority Lenders of the
respective Class affected thereby, amend the definition of “Majority Lenders” to
reduce the voting threshold (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Majority Lenders on substantially the
same basis as the extensions of Loans and Commitments are included on the
Closing Date).

(b) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, each Issuing Lender and the Swingline Lender) if (i) by the
terms of such agreement the Commitment of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment (including pursuant to an assignment to a
replacement Lender in accordance with Section 13.04) in full of the principal of
and interest accrued on each Loan made by it and all other amounts owing to it
or accrued for its account under this Agreement and (y) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (A) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Initial Revolving Loans and the accrued
interest and fees in respect thereof and (B) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended or
amended and restated with the written consent of the Administrative Agent, any
Issuing Lender or Swingline Lender which will have credit exposure thereunder
provided however, that the consent of each applicable Swingline Lender and each
applicable Issuing Lender shall not be required to the extent of any
corresponding reduction of Swingline Commitments or Letter of Credit Commitments
in connection with such amendment and restatement, the Borrower and the Lenders
providing the relevant Replacement Revolving Loan Commitments to permit the
refinancing of all outstanding Revolving Loan Commitments (and related
outstandings) of a given Class (the “Refinanced Revolving Loan Commitments”)
with a replacement Revolving Loan Commitment tranche denominated in Dollars (the
“Replacement Revolving Loan Commitments”), respectively, hereunder; provided
that (i) the aggregate amount of Replacement

 

-117-



--------------------------------------------------------------------------------

Revolving Loan Commitments shall not exceed the Revolving Loan Commitments being
replaced, and (ii) the respective Replacement Revolving Loan Commitments shall
otherwise meet the then applicable requirements contained in Section 2.16 as
same would have applied if the respective Replacement Revolving Loan Commitments
had instead been structured as an Extension (for this purpose assuming that the
respective Lenders hereunder had agreed to the terms of the extension as opposed
to a replacement pursuant to this clause (c)).

(d) Notwithstanding anything to the contrary contained in this Section 13.10,
the Borrower, the Administrative Agent and each Lender agreeing to make
Incremental Term Loans may, in accordance with the provisions of Section 2.15,
enter into an Incremental Amendment without the consent of the Required Lenders;
provided that after the execution and delivery by the Borrower, the
Administrative Agent and each such Lender of such Incremental Amendment, such
Incremental Amendment may thereafter only be modified in accordance with the
requirements of Section 13.10(a).

(e) Notwithstanding anything to the contrary contained in this Section 13.10,
Security Documents (including any Additional Security Documents), intercreditor
agreements and related documents executed in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be
amended, modified, supplemented and waived with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any other Person if such amendment, modification, supplement or waiver is
delivered in order (i) to comply with local Law (including any foreign law or
regulatory requirement) or advice of local counsel, (ii) to cure ambiguities,
inconsistency, omissions, mistakes or defects or (iii) to cause such Security
Document or other document to be consistent with this Agreement and the other
Credit Documents.

(f) If following the Closing Date, the Administrative Agent and any Credit Party
shall have jointly identified an inconsistency, obvious error, or mistake or any
error, mistake or omission of a technical nature, in each case, in any provision
of the Credit Documents, then the Administrative Agent and the Credit Parties
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Credit
Documents and, in cases not covered by preceding clause (e), if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

(g) Notwithstanding anything to the contrary contained in this Section 13.10 or
elsewhere in this Agreement, the Letter of Credit Commitment of any Issuing
Lender may be increased or decreased solely with the written consent of such
Issuing Lender and the Borrower and upon the provision of such written consent
of such increase or decrease to the Administrative Agent.

Notwithstanding the foregoing, only the consent of the Required Revolving
Lenders shall be necessary to amend, waive or modify the terms and provisions of
Section 10.07 and the proviso to Section 11.03 (and related definitions as used
in such Sections, but not as used in other Sections of this Agreement) and no
such amendment, waiver or modification of any such terms or provisions (and
related definitions as used in such Sections, but not as used in other Sections
of this Agreement) shall be permitted without the consent of the Required
Revolving Lenders.

13.11. Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.12. Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.12, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of, or stated interest on, the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register upon and only upon the acceptance by the Administrative
Agent of a properly executed and delivered Assignment and Assumption Agreement
pursuant to Section 13.04(b).

 

-118-



--------------------------------------------------------------------------------

Upon such acceptance and recordation, the assignee specified therein shall be
treated as a Lender for all purposes of this Agreement. Coincident with the
delivery of such an Assignment and Assumption Agreement to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Loan, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note (if any) evidencing such Loan, and thereupon one
or more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The Register shall be available for inspection by the Borrower or any
Lender (solely with regards to Commitments or Loans of such Lender) at any
reasonable time and from time to time upon reasonable prior notice.

13.13. Confidentiality. Each Lender agrees that it will not disclose (without
the prior written consent of the Borrower) (other than to its employees, agents,
representatives, auditors, advisors or counsel, its Affiliates involved in the
Transaction or the administration of the Credit Documents on a “need to know”
basis or to another Lender if such Lender or such Lender’s holding or parent
company in its reasonable discretion determines that any such party should have
access to such information; provided such Persons shall be subject to the
provisions of this Section 13.13 to the same extent as such Lender) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document; provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.13, (ii) as may be required in any report, statement or
testimony submitted to any municipal, state or Federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors (provided that, except
with respect to disclosures to supervisory or regulatory authorities having
jurisdiction over such Lender, the applicable Lender shall give the Borrower
prompt notice of such disclosure to the extent permitted by law, rule or
regulation), (iii) as may be required in respect to any summons or subpoena or
in connection with any litigation (provided that the applicable Lender shall
give the Borrower prompt notice of such disclosure to the extent permitted by
law, rule or regulation), (iv) in order to comply with any law, order,
regulation or ruling applicable to such Lender or as requested by a Governmental
Authority (provided that, except with respect to disclosures to supervisory or
regulatory authorities having jurisdiction over such Lender, the applicable
Lender shall give the Borrower prompt notice of such disclosure to the extent
permitted by law, rule or regulation), (v) to the extent such information is
received by the Administrative Agent or Lender from a third party that is not
known by the Administrative Agent or such Lender to be subject to
confidentiality arrangements to the Borrower or any of its Subsidiaries, (vi) to
the Administrative Agent or the Collateral Trustee, (vii) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement or to
any such contractual counterparty’s professional advisor (other than a
Disqualified Institution), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this
Section 13.13, (viii) to any prospective or actual Eligible Transferee in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender otherwise permitted by
this Agreement; provided that such prospective transferee agrees to be bound by
the confidentiality provisions contained in this Section 13.13 or provisions no
less restrictive than those contained in this Section 13.13, (ix) for purposes
of establishing a “due diligence” defense, (x) solely to the extent that such
information is independently developed by the Administrative Agent or such
Lender without any confidential information provided by (or on behalf of) any
Credit Party or (xi) on a confidential basis, to any rating agency in connection
with rating the Borrower or its Subsidiaries or the facilities hereunder.

13.14. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers and the Lenders are arms-length commercial transactions between the
Borrower, each other Credit Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, (B) each of
the Borrower and each other Credit Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders are, and have been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrower, any other Credit
Party or any of their respective Affiliates with respect to

 

-119-



--------------------------------------------------------------------------------

the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents or as expressly agreed in writing
by the relevant parties the Administrative Agent, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and none of the Administrative Agent,
any Arranger nor any Lender has any obligation to disclose any of such interests
to the Borrower, any other Credit Party or any of their respective Affiliates.

13.15. PATRIOT ACT. Each Lender subject to the PATRIOT Act hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower and the other
Credit Parties and other information that will allow such Lender to identify the
Borrower and the other Credit Parties in accordance with the PATRIOT Act.

13.16. Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that the Borrower and its Restricted Subsidiaries shall be required to
take the actions specified in Schedule 13.16 attached hereto as promptly as
practicable, and in any event within the time periods set forth in Schedule
13.16 as such time periods may be extended in the sole discretion of the
Administrative Agent or the Collateral Trustee, as applicable. The provisions of
Schedule 13.16 shall be deemed incorporated by reference in this Section 13.16
as fully as if set forth herein in its entirety.

All conditions precedent, representations and covenants contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents); provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.16 and (y) all representations and
warranties relating to the Security Documents shall be required to be true in
all material respects immediately after the actions required to be taken by this
Section 13.16 have been taken. The acceptance of the benefits of each Credit
Event shall constitute a representation, warranty and covenant by the Borrower
to each of the Lenders that the actions required pursuant to this Section 13.16
will be, or have been, taken within the relevant time periods referred to in
this Section 13.16 and that, at such time, all representations and warranties
contained in this Agreement and the other Credit Documents shall then be true
and correct in all material respects without any modification pursuant to this
Section 13.16.

13.17. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof and (c) amortize, prorate, allocate, and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

13.18. Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy pursuant
to any of the Credit Documents against any Credit Party or any other obligor in
each case, under any of the Credit Documents (including the exercise of any
right of set-off, rights on account of any banker’s lien or similar claim or
other rights of self-help (other than any such rights afforded by Section 13.02
hereof)), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Credit Party as a Lender in connection with any of the Credit Documents,
unless expressly provided for herein (including, without limitation, pursuant to
Section 13.02 hereof) or in any other Credit Document, without the prior written
consent of the Administrative Agent.

13.19. Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrower, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the

 

-120-



--------------------------------------------------------------------------------

Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give the Borrower
and each Lender prompt written notice of the occurrence of the Effective Date.

13.20. Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender (other
than to a Disqualified Institution). Notwithstanding anything to the contrary
contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.20 would, at the time of such transfer, result in increased costs
under Section 2.10, 2.11(a), 3.06 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrower shall not be
obligated to pay for or otherwise indemnify such Lender for such increased costs
(although the Borrower shall be obligated to pay for and indemnify such Lender
for any other increased costs of the type described above resulting from changes
after the date of the respective transfer to the extent provided for in Sections
2.10, 2.11(a), 3.06 or 5.04).

*    *    *

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address: PPL Energy Supply, LLC PPL ENERGY SUPPLY, LLC, 835 W. Hamilton Ave. as
the Borrower Allentown, PA 18101 Attention: General Counsel Telephone No.:
610-774-4918 By:

/s/ Russell R. Clelland

Telecopier No.: 610-774-2755 Name: Russell R. Clelland Title: Vice President and
Treasurer with a copy to: PPL Energy Supply, LLC 835 W. Hamilton Ave.
Allentown, PA 18101 Attention: Treasurer Telephone No.: 610-774-4480 Telecopier
No.: 610-774-4511

 

Signature Page to PPL Energy Supply, LLC Revolving Credit Agreement

(June 1, 2015)



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent, as Collateral Trustee, as Issuing
Lender and as a Lender By:

/s/ Kirkwood Roland

Name: Kirkwood Roland Title: Director and Vice President

 

Signature Page to PPL Energy Supply, LLC Revolving Credit Agreement

(June 1, 2015)



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender By:

/s/ William Merritt

Name:

William Merritt

Title: Vice President

The Bank of Tokyo Mitsubishi UFJ, Ltd.,

as a Lender

By:

/s/ Chi-Cheng Chen

Name: Chi-Cheng Chen Title: Director

Barclays Bank PLC,

as a Lender

By:

/s/ Marguerite Sutton

Name: Marguerite Sutton Title: Vice President

BNP Paribas,

as a Lender

By:

/s/ Christopher Sked

Name: Christopher Sked Title: Managing Director By:

/s/ Nicole Rodriguez

Name: Nicole Rodriguez Title: Vice President CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, as a Lender By:

/s/ Darrell Stanley

Name: Darrell Stanley Title: Managing Director By:

/s/ Michael Willis

Name: Michael Willis Title: Managing Director

 

Signature Page to PPL Energy Supply, LLC Revolving Credit Agreement

(June 1, 2015)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

By:

/s/ Mikhail Faybusovich

Name:

Mikhail Faybusovich

Title:

Authorized Signatory

By:

/s/ Samuel Miller

Name:

Samuel Miller

Title:

Authorized Signatory

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:

/s/ Marcus M. Tarkington

Name:

Marcus M. Tarkington

Title:

Director

By:

/s/ Lisa Wong

Name:

Lisa Wong

Title:

Vice President

GOLDMAN SACHS BANK USA,

as a Lender

By:

/s/ Rebecca Kratz

Name:

Rebecca Kratz

Title:

Authorized Signatory

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:

/s/ Juan Javellana

Name:

Juan Javellana

Title:

Executive Director

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:

/s/ Sukanya V. Raj

Name:

Sukanya V. Raj

Title:

Senior Vice President

Mizuho Bank, Ltd.,

as a Lender

By:

/s/ Leon Mo

Name:

Leon Mo

Title:

Authorized Signatory

 

Signature Page to PPL Energy Supply, LLC Revolving Credit Agreement

(June 1, 2015)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:

/s/ Michael King

Name: Michael King Title: Authorized Signatory

ROYAL BANK OF CANADA,

as a Lender

By:

/s/ Rahul D. Shah

Name: Rahul D. Shah Title: Authorized Signatory

The Royal Bank of Scotland plc,

as a Lender

By:

/s/ Samira Siskind

Name: Samira Siskind Title: Director

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:

/s/ James D. Weinstein

Name: James D. Weinstein Title: Managing Director

SunTrust Bank,

as a Lender

By:

/s/ Andrew Johnson

Name: Andrew Johnson Title: Director

UBS AG, STAMFORD BRANCH,

as a Lender

By:

/s/ David Urban

Name: David Urban Title: Associate Director By:

/s/ Craig Pearson

Name: Craig Pearson Title: Associate Director

 

Signature Page to PPL Energy Supply, LLC Revolving Credit Agreement

(June 1, 2015)